Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 1 of 204 PageID #:55202

                                                                                   3367

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) December 18, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:15 o'clock a.m.
    9
                                 TRIAL - VOLUME 23 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 2 of 204 PageID #:55203

                                                                                              3368

               1    Appearances: (Continued:)
               2
                    For the Plaintiffs:        KIRKLAND & ELLIS LLP
               3                               BY: Ms. Megan Margaret New
                                               300 North LaSalle Street
               4                               Chicago, Illinois 60654
                                               (312) 862-7439
               5
                                               KIRKLAND & ELLIS LLP
               6                               BY: Ms. Leslie M. Schmidt
                                               601 Lexington Avenue
               7                               New York, New York 10022
                                               (212) 446-4763
               8
                    Motorola Corporate Representative:            Mr. Russ Lund
               9
             10
                    For the Defendants:        STEPTOE & JOHNSON LLP
             11                                 BY: Mr. Boyd T Cloern
                                                    Mr. Michael J. Allan
             12                                     Ms. Jessica Ilana Rothschild
                                                    Ms. Kassandra Michele Officer
             13                                1330 Connecticut Avenue., Nw
                                               Washington, DC 20036
             14                                (202) 429-6230
             15                                STEPTOE & JOHNSON LLP
                                               BY: Mr. Daniel Steven Stringfield
             16                                227 West Monroe Street
                                               Suite 4700
             17                                Chicago, Illinois 60606
                                               (312) 577-1267
             18
             19     Hytera Corporate Representative: Michele Ning
             20
             21
             22
             23
             24
10:15:01     25
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 3 of 204 PageID #:55204

                                                                                              3369

               1               THE CLERK: All rise.
               2              (The following proceedings were had in the
               3              presence of the jury in open court:)
               4               THE CLERK: The Court is in session. Please be
10:17:50       5    seated.
               6               THE COURT: Good morning, members of the jury.
               7               Could you please swear in the new interpreter.
               8              (Interpreter sworn.)
               9               THE COURT REPORTER: Can you please state your name
10:18:08     10     for the record.
             11                THE INTERPRETER WANG: Jeff Wang, last name W-a-n-g.
             12                THE COURT: And what languages will you be
             13     interpreting?
             14               THE INTERPRETER WANG: Mandarin Chinese.
10:18:18     15                THE COURT: Good morning.
             16                Please call the witness.
             17                MR. CLOERN: Good morning, Your Honor. Hytera
             18     Communications, Hytera America (West), and Hytera America call
             19     Andrew Yuan.
10:18:30     20                THE COURT: Yes.
             21                MR. STRINGFIELD: Good morning, Your Honor. Daniel
             22     Stringfield of Steptoe & Johnson on behalf of Hytera. May I
             23     proceed?
             24                THE COURT: Yes.
10:18:51     25                And you may be seated.
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 4 of 204 PageID #:55205
                                         Yuan - direct by Stringfield
                                                                                              3370

               1               THE CLERK: Would you raise your right hand.
               2               THE COURT: Oh, I forgot that little detail.
               3               MR. STRINGFIELD: Sorry, Your Honor. I'm so excited.
               4              (Witness sworn.)
10:19:04       5               MR. STRINGFIELD: Apologies, Your Honor. May I
               6    proceed now?
               7               THE COURT: Yes. No apologies necessary. Good
               8    morning, counsel.
               9                  ANDREW YUAN, DEFENDANTS' WITNESS, SWORN
10:19:01     10                                DIRECT EXAMINATION
             11     BY MR. STRINGFIELD:
             12     Q. Good morning, Mr. Yuan.
             13     A. Good morning.
             14     Q. Can you please state your name for the record.
10:19:16     15     A. My Chinese name is Yuan Ye. My English name is Andrew
             16     Yuan.
             17     Q. Mr. Yuan, what's your native language?
             18     A. Chinese Mandarin.
             19     Q. Mr. Yuan, do you also speak English?
10:19:30     20     A. I do.
             21     Q. Mr. Yuan, will you be testifying in English today?
             22     A. Yes.
             23     Q. Mr. Yuan, do you understand that we have a translator
             24     available for you in the event that you would like to hear a
10:19:39     25     question repeated in Mandarin or in the event that you feel you
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 5 of 204 PageID #:55206
                                         Yuan - direct by Stringfield
                                                                                              3371

               1    would give a more complete and accurate answer in Mandarin?
               2    A. Yes, I understand.
               3    Q. Mr. Yuan, what is your educational background?
               4    A. I got my undergrad -- undergraduate degree in accounting in
10:19:54       5    Jinan University in China. And I also got my Master -- Master
               6    of Science in economics from Birmingham University, England.
               7    Q. Mr. Yuan, are you employed?
               8    A. Yes.
               9    Q. And where are you employed?
10:20:06     10     A. Hytera.
             11     Q. And where is Hytera headquartered in?
             12     A. In Shenzhen, China.
             13     Q. Mr. Yuan, did you prepare any slides to assist with your
             14     testimony today?
10:20:16     15     A. Yes, I did.
             16                MR. STRINGFIELD: Your Honor, we request permission to
             17     publish demonstratives DDX 14 to the jury.
             18                MR. BROWN: No objection, Your Honor.
             19                THE COURT: Proceed. Yes.
10:20:27     20                MR. STRINGFIELD: Mr. Montgomery, can you please put
             21     up DDX 14.1.
             22     BY MR. STRINGFIELD:
             23     Q. Mr. Yuan, what's shown here on DDX 14.1?
             24     A. This slide is showing the map for East Asia.
10:20:36     25     Q. And, Mr. Yuan, what cities have you highlighted on this
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 6 of 204 PageID #:55207
                                         Yuan - direct by Stringfield
                                                                                              3372

               1    map?
               2    A. There are three cities highlighted, which are Harbin,
               3    China; Shenzhen, China; and Penang, Malaysia.
               4    Q. Mr. Yuan, why did you highlight these cities in particular?
10:20:51       5    A. Because I understood we have been mentioned those three
               6    cities many, many times. So I'm trying to show the distance
               7    between those cities.
               8    Q. Mr. Yuan, I think you have told us this already, what is in
               9    Shenzhen, China?
10:21:07     10     A. That's Hytera headquarters.
             11     Q. And then what is in Harbin, China?
             12     A. It's one of our centers in China, in northeast China.
             13     Q. And what is in Penang, Malaysia?
             14     A. In Penang is the R&D city for Motorola.
10:21:21     15     Q. And approximately how far apart is Shenzhen and Harbin,
             16     China?
             17     A. From Shenzhen to Harbin it's 1750 miles. It's just similar
             18     to from Chicago to Los Angeles.
             19     Q. And how about that Shenzhen to Penang, Malaysia?
10:21:36     20     A. From Shenzhen to Penang is about 17500 miles. It's like
             21     from Chicago to Las Vegas.
             22     Q. Mr. Yuan, how many employees does Hytera have today?
             23     A. 7000-plus.
             24                THE COURT: Before you go into that that, what is the
10:21:50     25     population of each city, if you know, roughly?
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 7 of 204 PageID #:55208
                                         Yuan - direct by Stringfield
                                                                                              3373

               1               THE WITNESS: In Harbin it's roughly 7 to 8 million.
               2    In Shenzhen, 18, 19 million. In Penang, I have no idea.
               3    Sorry.
               4               THE COURT: Proceed.
10:22:09       5    BY MR. STRINGFIELD:
               6    Q. Mr. Yuan, and in those 7,000 employees of Hytera that you
               7    mentioned, how are they divided at the company?
               8    A. We have 2,000 --
               9               THE COURT REPORTER: "We have 2,000 ..."?
10:22:13     10     BY THE WITNESS:
             11     A. We have 2000-plus in manufacturing center, another
             12     2000-plus in R&D departments. And all the rest, they are
             13     working on the platform departments, like sales, marketing,
             14     human resources, et cetera.
10:22:33     15     Q. And, Mr. Yuan, just to be clear, "R&D," is that research
             16     and development?
             17     A. Yes, it is.
             18     Q. How many employees working on research and development at
             19     Hytera have advanced degrees, such as a master's degree or
10:22:50     20     Ph.D.?
             21     A. Among the 2000-plus R&D engineers, we have about 40 percent
             22     that are either holding a master degree or Ph.D. degree.
             23                MR. STRINGFIELD: Mr. Montgomery, can you please put
             24     up slide DDX 14.2.
10:23:03     25     BY MR. STRINGFIELD:
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 8 of 204 PageID #:55209
                                         Yuan - direct by Stringfield
                                                                                              3374

               1    Q. Mr. Yuan, what have you shown on this slide?
               2    A. We have four pictures to show our headquarters.
               3    Q. What's up in the top left quadrant of the slide?
               4    A. This is the outlook of our headquarters.
10:23:16       5    Q. And then what are the other three pictures?
               6    A. That's our showroom and also a small museum of our history.
               7    Q. And what does Hytera display in its showroom?
               8    A. We display our products under solutions for different
               9    industries, like transportation, public safety, oil and gas,
10:23:38     10     for example.
             11                MR. STRINGFIELD: Mr. Montgomery, can you please put
             12     up slide DDX 14.3.
             13     BY MR. STRINGFIELD:
             14     Q. Mr. Yuan, what's shown here?
10:23:46     15     A. This slide is showing our manufacturing center.
             16     Q. And where is that manufacturing center located?
             17     A. It's also in Shenzhen. In the northeast Shenzhen. It's
             18     about 60 kilometers away from our headquarters.
             19                MR. STRINGFIELD: Mr. Montgomery, can you please put
10:24:04     20     up DDX 14.4.
             21     BY MR. STRINGFIELD:
             22     Q. Mr. Yuan, what's shown here?
             23     A. This is our R&D center in Harbin in northeast China.
             24                MR. STRINGFIELD: Thank you, Mr. Montgomery, you can
10:24:16     25     take those down.
           Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 9 of 204 PageID #:55210
                                         Yuan - direct by Stringfield
                                                                                              3375

               1    BY MR. STRINGFIELD:
               2    Q. Mr. Yuan, when did you start at Hytera?
               3    A. The 2nd of September 2009.
               4    Q. And what were your responsibilities when you started at
10:24:26       5    Hytera in 2019?
               6    A. I was the regional sales director for European Zone 2.
               7    Q. And what, generally, were your responsibilities in that
               8    position?
               9    A. Sales management.
10:24:36     10     Q. Mr. Yuan, are you familiar with how the company was
             11     structured in around 2008, 2009, when you started at Hytera?
             12     A. Yes, I do.
             13                MR. STRINGFIELD: Mr. Montgomery, can you please put
             14     up slide DDX 14.5.
10:24:46     15     BY MR. STRINGFIELD:
             16     Q. Mr. Yuan, what have you shown here on slide 14.5?
             17     A. This slide is showing back to 2008 and 2009, the
             18     high-level, Level 1 department directly reporting to our
             19     founder, CEO and the chairman, Mr. Chen.
10:25:09     20                THE COURT REPORTER: "To our..."?
             21     BY THE WITNESS:
             22     A. To our founder, chairman and the CEO, Mr. Chen.
             23     BY MR. STRINGFIELD:
             24     Q. And, Mr. Yuan, it appears that there are six departments
10:25:18     25     that report directly to Mr. Chen in about this timeframe of
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 10 of 204 PageID #:55211
                                     Yuan - direct by Stringfield
                                                                                           3376

            1   2008, and 2009, is that right?
            2   A. That's right.
            3   Q. And is there a person in charge of each of these
            4   departments?
10:25:26    5   A. Each heads of those departments is either a VP or VP
            6   equivalent.
            7   Q. Of VP equivalent?
            8   A. Yes.
            9   Q. And those six people would be the only six people who
10:25:38   10   reported directly to Mr. Chen in the 2008, 2009 timeframe?
           11   A. Yes.
           12   Q. Let's focus on the research and development portion of the
           13   chart, which is shown on the far right side in that green box.
           14              MR. STRINGFIELD: Mr. Montgomery, can you please pull
10:25:52   15   up DDX 14.6.
           16   BY MR. STRINGFIELD:
           17   Q. Mr. Yuan, what have you shown on DDX 14.6?
           18   A. The last slide is a very summarized very briefly, very
           19   simplified version of our organizational chart. So on this
10:26:07   20   slide, we are showing the organizational structure only for R&D
           21   department back to 2008 and 2009.
           22   Q. So starting at the top of this chart you've shown here, I
           23   see Dr. Tang. Is he a vice president or vice president
           24   equivalent in charge of this department who would report
10:26:29   25   directly to Mr. Chen in this timeframe?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 11 of 204 PageID #:55212
                                     Yuan - direct by Stringfield
                                                                                           3377

            1   A. Yes. Correct.
            2   Q. And do you know who G.S. Kok is?
            3   A. Yes, I know who he is.
            4   Q. And where do you see G.S. Kok located on this chart?
10:26:43    5   A. If you look to the right, to the right, the second right
            6   box you will see "G.S. Kok."
            7   Q. The second from the right box?
            8   A. Yes.
            9   Q. And so who does G.S. Kok report to in the 2008, 2009
10:26:58   10   timeframe?
           11   A. He reports to Gou Zhongquan who is in charge of the center,
           12   the R&D center.
           13   Q. And then who does Mr. Gou Zhongquan report to?
           14   A. He reported to Dr. Tang.
10:27:12   15   Q. And then who did Dr. Tang report to?
           16   A. Dr. Tang reports to Mr. Chen.
           17   Q. So it appears that in the 2008, 2009 timeframe there are
           18   two layers between G.S. Kok and Mr. Chen, is that right?
           19   A. That's correct.
10:27:21   20   Q. I also see --
           21              THE COURT: Would you circle Mr. Kok so the jury is
           22   well-advised.
           23   BY MR. STRINGFIELD:
           24   Q. So, Mr. Yuan, there's an arrow in the top right --
10:27:35   25   A. I will.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 12 of 204 PageID #:55213
                                     Yuan - direct by Stringfield
                                                                                           3378

            1   Q. So you can push that button on the top right and it will
            2   open --
            3              There you go.
            4              So, Mr. Yuan, I also see Professor Sun on this chart.
10:27:47    5   Why do you put Professor Sun on this chart?
            6   A. Because G.S. joined Hytera in February 2008. And then in
            7   2008, Professor Sun and G.S., they have some overlapping time,
            8   they have a transition time. So as Professor Sun went to
            9   Harbin R&D center, G.S. started leading this department.
10:28:10   10   Q. Mr. Yuan, it appears, and I think you told this earlier,
           11   that the slide we looked at previously, 14.5, was a simplified
           12   representation of the organization, is that right?
           13   A. That's correct.
           14   Q. And then here you've shown some more of the lawyers layers.
10:28:24   15   What are the purposes of the layers of organization at Hytera
           16   in the 2008, 2009 timeframe?
           17   A. Because, you know, Mr. Chen, our CEO, our founder, he grew
           18   up from the sales background. He has no R&D knowledge. So he
           19   understands he has to run the R&D by using the layer, different
10:28:47   20   layer of the people.
           21   Q. Mr. Yuan --
           22              MR. STRINGFIELD: Mr. Montgomery, you can take that
           23   down, please.
           24   BY MR. STRINGFIELD:
10:28:52   25   Q. Mr. Yuan, you mentioned earlier that you started at Hytera
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 13 of 204 PageID #:55214
                                     Yuan - direct by Stringfield
                                                                                           3379

            1   in 2009 as a regional sales director --
            2   A. Excuse me. The circle is not coming off from the screen.
            3              MR. STRINGFIELD: We can clear that.
            4             (Brief pause.)
10:29:05    5              THE WITNESS: Okay. Thank you.
            6   BY MR. STRINGFIELD:
            7   Q. So, Mr. Yuan, I think you mentioned earlier that you
            8   started in 2009 at Hytera as a regional sales director, is that
            9   right?
10:29:13   10   A. That's correct.
           11   Q. What was your next role after that?
           12   A. On the 4th of October 2010, I became the managing director
           13   of Hytera U.K.
           14   Q. And then let's jump ahead to 2013. What was your role at
10:29:30   15   that time at Hytera?
           16   A. In the early 2013 I kept the position as the managing
           17   director of Hytera U.K., and I got another title as one of the
           18   deputy general manager of overseas department.
           19   Q. And then, Mr. Yuan, over the last 3 years, so since about
10:29:48   20   2016, can you generally describe your roles at Hytera?
           21   A. Yeah. From March 2016 till today, I'm responsible for
           22   management, sales, marketing, operation, finance, in the
           23   assigned territories in North and South America.
           24   Q. And, Mr. Yuan, what is your current title at Hytera?
10:30:12   25   A. Currently I have two titles in Hytera. The first title is
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 14 of 204 PageID #:55215
                                     Yuan - direct by Stringfield
                                                                                           3380

            1   the vice president of sales in Hytera Communications,
            2   Corporation, Ltd. Another title is the president of North and
            3   the South America departments.
            4   Q. And, Mr. Yuan, generally, what are your responsibilities in
10:30:34    5   those roles?
            6   A. As I just mentioned before, management, sales, marketing,
            7   operation, and the finance in assigned territories.
            8   Q. And where is your office or offices located?
            9   A. I have two offices. One office is in Shenzhen, China in
10:30:55   10   headquarters. Another office is the Irvine, California.
           11   Q. And where do you live, Mr. Yuan?
           12   A. Irvine, California.
           13   Q. Mr. Yuan, who do you report to in your role as vice
           14   president of sales?
10:31:07   15   A. I directly reported to Mr. Chen.
           16   Q. And how many other vice president or vice president
           17   equivalents are there today that report directly to Mr. Chen?
           18   A. Including me, that's 15.
           19   Q. And in these roles as vice president or vice president
10:31:22   20   equivalents who report directly to Mr. Chen, are you an officer
           21   of the company?
           22   A. Yes.
           23   Q. And as one of these 15 executives, are you familiar with
           24   the structure, the corporate structure of Hytera today?
10:31:36   25   A. Yes.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 15 of 204 PageID #:55216
                                     Yuan - direct by Stringfield
                                                                                           3381

            1              MR. STRINGFIELD: Mr. Montgomery, can you please put
            2   up DDX 14.7.
            3   BY MR. STRINGFIELD:
            4   Q. Mr. Yuan, what have you shown here?
10:31:45    5   A. On this slide, which is showing on top, again, is our
            6   founder, chairman and the CEO, Mr. Chen. Then below Mr. Chen
            7   we have an executive vice president who's name is Yelin Jiang.
            8   And below Mr. Chen and Mr. Jiang we have 13 departments
            9   directly reporting to Mr. Chen under Mr. Jiang. The head of
10:32:15   10   each department here is a VP or VP equivalents.
           11   Q. And, Mr. Yuan, it looks like these are sort of scrunched
           12   together to fit on the slide, but are all 13 of these
           13   departments at equal organizational level?
           14   A. Equal position.
10:32:30   15   Q. Okay. And, Mr. Yuan, where would you be located or your
           16   role be located on this chart?
           17   A. If you look down from the CEO executive of VP, then you see
           18   the department of North and South America, that's our
           19   department.
10:32:46   20   Q. And, Mr. Yuan, earlier we were discussing Professor Sun.
           21   What is his role at the company today?
           22   A. He's the vice president in R&D.
           23   Q. And where would his role be located on DDX 14.7?
           24   A. It's just the next right, the green box. You see the
10:33:03   25   "R&D."
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 16 of 204 PageID #:55217
                                     Yuan - direct by Stringfield
                                                                                           3382

            1   Q. And so does Professor Sun also report directly to Mr. Chen?
            2   A. Yes, he is.
            3   Q. And is Professor Sun also an officer of the company?
            4   A. Yes, he is.
10:33:12    5   Q. And, Mr. Yuan, is 14.7 a complete representation of the
            6   organization of Hytera?
            7   A. No, it is not. It is a very simplified version.
            8   Q. So, Mr. Yuan, as one of the 15 executives who reports
            9   directly to Mr. Chen today, are you familiar with the overall
10:33:32   10   structure and operation of the company?
           11   A. Yes, I do.
           12   Q. And as one of those 15 executives, are you also familiar
           13   with Motorola's allegations in this case and Hytera's response?
           14   A. Yes, I am aware.
10:33:43   15              MR. STRINGFIELD: Mr. Montgomery, you can take that
           16   slide down.
           17              THE COURT: Is Hytera Communications Corporation,
           18   Ltd., a publicly traded corporation?
           19              THE WITNESS: Yes.
10:33:54   20              THE COURT: What exchange or exchanges?
           21              THE WITNESS: In Shenzhen Stock Exchange.
           22              THE COURT: Only that one?
           23              THE WITNESS: Only that one.
           24              THE COURT: All right. And as a traded corporation,
10:34:08   25   is it responsible to file reports with the Chinese government
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 17 of 204 PageID #:55218
                                     Yuan - direct by Stringfield
                                                                                           3383

            1   or whatever organization controls the Chinese stock exchange?
            2              THE WITNESS: We have authority --
            3              THE COURT: For example, an annual report.
            4              THE WITNESS: Yeah, we have an authority called the
10:34:28    5   China Securities Regulatory Commission.
            6              THE COURT: So that would be the functional equivalent
            7   of the SEC?
            8              THE WITNESS: I believe so.
            9              THE COURT: So one could get a copy of the annual
10:34:41   10   report of Hytera Communications Corporation, Ltd., by a simple
           11   request to the corporation?
           12              THE WITNESS: Yes. The financial report for the
           13   companies are open information. We cannot just only get it
           14   from the authority, we can get from systems stock exchange as
10:35:00   15   well.
           16              THE COURT: So a stockholder could write or call and
           17   say I want a copy of the annual report?
           18              THE WITNESS: We have three --
           19              THE COURT REPORTER: "We have ..."?
10:35:11   20              THE WITNESS: We have three as look-back.
           21              THE COURT: Thank you. Proceed.
           22   BY MR. STRINGFIELD:
           23   Q. Mr. Yuan, let's talk a little bit about Hytera as a public
           24   company. When did Hytera go public?
10:35:19   25   A. May 2011.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 18 of 204 PageID #:55219
                                     Yuan - direct by Stringfield
                                                                                           3384

            1   Q. Mr. Yuan, Motorola has suggested in this case that Hytera's
            2   ability to go public in 2011 depended on Hytera's ability to
            3   launch a DMR radio in 2010. Do you agree with that?
            4   A. I disagree with that.
10:35:34    5   Q. Was there any urgency to Hytera going public in 2011?
            6   A. No.
            7   Q. What was the purpose of Hytera going public, if you know?
            8   A. I mean, we raising capital, we raising funds from the stock
            9   markets, and in the future we have some investments. For
10:35:56   10   example: No. 1, the investment to expand the international
           11   sales network to go international. No. 2, we invest for some
           12   future projects. And No. 3, we invest on some facilities.
           13              MR. STRINGFIELD: Mr. Montgomery, can you please put
           14   up DDX 14.3 again.
10:36:18   15   BY MR. STRINGFIELD:
           16   Q. Mr. Yuan, I believe you told us this is the factory. Is
           17   this something that Hytera used the capital that it raised from
           18   it's IPO to finance?
           19   A. This is one of the reason. This manufacturing center is
10:36:41   20   one of the best in Asia.
           21              MR. STRINGFIELD: Mr. Montgomery, you can take that
           22   down.
           23   BY MR. STRINGFIELD:
           24   Q. Mr. Yuan, did Hytera have to get any kind of approval to go
10:36:52   25   public or have an IPO to be listed on the Shenzhen Stock
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 19 of 204 PageID #:55220
                                     Yuan - direct by Stringfield
                                                                                           3385

            1   Exchange?
            2   A. Yes.
            3   Q. Can you tell us a little bit about what Hytera had to
            4   provide to the authority to get permission to go public?
10:37:04    5   A. Basically, we have to provide two things: One thing is the
            6   last 3 years financial report. Another thing is the prospectus
            7   for the future.
            8   Q. Is that a prospectus?
            9   A. Yes.
10:37:16   10   Q. And what is the purpose of a prospectus?
           11   A. As I just explained. Mainly there are three things in the
           12   prospectus: The investment to the international marketing, the
           13   investment to the future projects, and the investment to the
           14   facilities.
10:37:32   15   Q. So let's talk about the 3-year financial effect first. So
           16   in 2011, going back three years, would be 2010, 2009, 2008, is
           17   that right?
           18   A. That's correct.
           19   Q. And Hytera, when did they launch their DMR radios?
10:37:48   20   A. March 2010.
           21   Q. In the 2010, 2009, 2008 timeframe of the 3-year look-back,
           22   what product or products made up the majority of Hytera's
           23   sales, if you know?
           24   A. Because we launch the DMR in March 2010. So if we look at
10:38:06   25   these 3 years, from 2008, '9 and '10, the majority of the sales
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 20 of 204 PageID #:55221
                                     Yuan - direct by Stringfield
                                                                                           3386

            1   come from analog.
            2   Q. And, Mr. Yuan, let's talk about the prospectus. Is that a
            3   forward-looking document? It looks to the future?
            4   A. Yes.
10:38:20    5   Q. And I think you told us there were three things that you
            6   had to list in there. There was expanding the international
            7   sales network, facilities, and then the third thing were
            8   products, is that right?
            9   A. Projects.
10:38:31   10   Q. Projects. Can you tell us what projects Hytera discussed
           11   in its prospectus?
           12   A. The system under terminal for DMR, dPMR, TETRA, PDT and
           13   even future 4g LTE products, and, you know, acquisitions.
           14   Q. You said "4g LTE," is that right?
10:38:56   15   A. Yes.
           16   Q. Is that like the cell phone technology that many of us
           17   have?
           18   A. Yes.
           19   Q. Mr. Yuan, it sounds like DMR was mentioned among one of
10:39:05   20   many technologies in one of three portions of the prospectus,
           21   is that right?
           22   A. That's right.
           23   Q. Was DMR emphasized or highlighted in any particular way in
           24   the prospectus?
10:39:16   25   A. No.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 21 of 204 PageID #:55222
                                     Yuan - direct by Stringfield
                                                                                           3387

            1   Q. Mr. Yuan, let's go back. Mr. Yuan, do you know who the
            2   defendants in this case are?
            3   A. Yes, I do.
            4   Q. And who are they?
10:39:29    5   A. There are three: Hytera Communications, Corp., Ltd.,
            6   Hytera America, Inc., Hytera Communications America (West),
            7   Inc.
            8   Q. And can you describe for us the relationship between these
            9   three entities?
10:39:44   10   A. Hytera Communications Corporation, Ltd., is the parent
           11   company. Hytera east -- sorry. Internally, we call "Hytera
           12   America, Inc." is Hytera east, and we call Hytera
           13   Communications America (West) Inc., is Hytera west. So Hytera
           14   east and Hytera west is equal position. They are daughter
10:40:08   15   company to the parent company.
           16   Q. And Hytera Corporation I think you told us is headquartered
           17   in Shenzhen, is that right?
           18   A. That's right.
           19   Q. Where is Hytera East located?
10:40:20   20              THE COURT: Are they wholly owned subsidiaries?
           21              THE WITNESS: Yes. Hytera East and Hytera West, they
           22   are both subsidiaries.
           23              THE COURT: Are they wholly owned?
           24              THE WITNESS: Wholly-owned. Yeah, 100 percent wholly
10:40:33   25   owned.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 22 of 204 PageID #:55223
                                     Yuan - direct by Stringfield
                                                                                           3388

            1              THE COURT: Proceed.
            2   BY MR. STRINGFIELD:
            3   Q. Mr. Yuan, where is -- and I apologize if you've answered
            4   this already -- where is Hytera East located?
10:40:40    5   A. Miramar, Florida.
            6   Q. In that near Miami?
            7   A. Yes.
            8   Q. And then where is Hytera West located?
            9   A. Irvine, California.
10:40:48   10   Q. So, Mr. Yuan, what is the purpose of these two U.S.
           11   entities?
           12   A. It's like a distribution center. We purchase from China,
           13   we purchase from headquarters and reselling distribution in the
           14   United States.
10:41:05   15   Q. Mr. Yuan, you're aware that the radios in this case are DMR
           16   radios, is that right?
           17   A. Could you please repeat the question?
           18   Q. Sure. You're aware that the radios that are at issue in
           19   this case are DMR radios?
10:41:21   20   A. Yes, I'm aware.
           21   Q. So, Mr. Yuan, the two U.S. entities that you just
           22   mentioned, you say they purchase DMR radios from Hytera
           23   Communications -- or, excuse me, from Hytera Corporation, and
           24   then they resell them in the United States, is that correct?
10:41:35   25   A. Correct.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 23 of 204 PageID #:55224
                                     Yuan - direct by Stringfield
                                                                                           3389

            1   Q. Do either of these U.S. entities do any research and
            2   development of DMR or any other technology in the United
            3   States?
            4   A. No.
10:41:46    5   Q. What about source code, is any source code development done
            6   at either of these U.S. entities?
            7   A. No.
            8   Q. Do either of U.S. entities manufacture any products?
            9   A. No.
10:41:58   10   Q. We talked about G.S. Kok a moment ago. Did G.S. Kok ever
           11   work at either of these U.S. entities?
           12   A. Never.
           13   Q. Have you heard of a gentleman named Sam Chia?
           14   A. Yes.
10:42:09   15   Q. Has Sam Chia ever worked at either of these U.S. entities?
           16   A. Never.
           17   Q. Have you heard of a gentleman named Y.T. Kok?
           18   A. Yes.
           19   Q. Has Mr. Kok ever worked at either of these U.S. entities?
10:42:24   20   A. Never.
           21   Q. Mr. Yuan, you mentioned that the U.S. entities after they
           22   purchase the radios, the DMR radios from the headquarters in
           23   China, they resell them. Who do they resell the DMR radios to?
           24   A. We have one of two distributors in the United States,
10:42:39   25   distributors. Apart from that, we directly resale to dealers.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 24 of 204 PageID #:55225
                                     Yuan - direct by Stringfield
                                                                                           3390

            1   Q. So the U.S. entities resell to either distributors or
            2   dealers. Do they ever sell directly to the end-user of a DMR
            3   radio?
            4   A. In the 99.99 percent cases, no.
10:43:02    5   Q. But in those 99.9 percent cases they always go through
            6   either a distributor or a dealer, is that correct?
            7   A. That's correct.
            8   Q. And then if it goes to a distributor, who does that
            9   distributor sell it to?
10:43:14   10   A. The distributor, they would sell to dealers.
           11   Q. Okay. So in all cases, then, the dealers eventually --
           12   excuse me. In 99.99 percent of the cases, the DMR radios that
           13   Hytera sells in the United States will pass through a dealers
           14   before they pass to the end-purchasers, is that right?
10:43:36   15   A. That's correct.
           16   Q. What about outside of the United States, is it different in
           17   any way? And if it is, can you explain to us?
           18   A. It could be slightly different. Outside the United States
           19   we have more distributors, we have less dealers. But, again,
10:43:51   20   for DMR business, normally, we don't do direct, we don't go
           21   direct. So it has always been sold through dealers.
           22   Q. Or distributor, I think you mentioned?
           23   A. That's correct.
           24   Q. Mr. Yuan, why are Hytera DMR radios sold through dealers or
10:44:10   25   distributors?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 25 of 204 PageID #:55226
                                     Yuan - direct by Stringfield
                                                                                           3391

            1   A. This is a mission-critical industry. The local end-users,
            2   they need 24/7 customer care. And this industry, it is very
            3   technical. You need training, staging, installation, service
            4   from local, that's why.
10:44:34    5   Q. Do other DMR manufacturers also sell their DMR radios
            6   through dealers or distributors in the way that Hytera does?
            7   A. I think everyone does.
            8   Q. Mr. Yuan, given the local presence for dealers that you
            9   just mentioned, is it important to have dealers close to the
10:44:53   10   customers or end-user?
           11   A. That's correct.
           12   Q. And is it important for the same reasons that you mentioned
           13   before?
           14   A. Yes.
10:45:00   15   Q. Is the geographic location of a DMR manufacturer's dealers
           16   important?
           17   A. Yes.
           18   Q. And why is that important?
           19   A. It's the same reason. You know, we have to provide our
10:45:21   20   customer care closely to our end-users.
           21   Q. And so I think it sounds like you need to have dealers in,
           22   for example, countries where the purchasers are located, would
           23   that be a local aspect that you would consider important?
           24   A. Yes.
10:45:40   25   Q. And is the opposite also true?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 26 of 204 PageID #:55227
                                     Yuan - direct by Stringfield
                                                                                           3392

            1   A. The converse is also true.
            2   Q. And what do you mean by that?
            3   A. If you don't have local dealers, if you don't have local
            4   sales presence, you would not sell in that region in our
10:46:00    5   industry.
            6   Q. So even if a company had a large market share, but they
            7   didn't have a dealer in a specific territory, are they less
            8   likely to make a DMR radio sale in that territory?
            9   A. I agree.
10:46:12   10   Q. Is the size of a DMR radio manufacturer's dealer network
           11   also important?
           12   A. Yes.
           13   Q. Why is that?
           14   A. I mean, by definition, if you have more, you have higher
10:46:27   15   sales, and particularly in our industry I think that this is
           16   the case.
           17   Q. Mr. Yuan, how many dealers does Hytera have globally?
           18   A. 2000-plus.
           19   Q. And how many does Hytera have in the United States?
10:46:40   20   A. 498.
           21   Q. And you mentioned local sales offices. How many of those
           22   does Hytera have globally?
           23   A. Globally, we have 70-plus.
           24   Q. Mr. Yuan, who has -- or, if you know, what DMR manufacturer
10:46:58   25   has the most dealers globally?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 27 of 204 PageID #:55228
                                     Yuan - direct by Stringfield
                                                                                           3393

            1   A. Motorola.
            2   Q. And which DMR manufacturer, if you know, sells the most DMR
            3   radios?
            4   A. Motorola.
10:47:08    5   Q. Which DMR manufacturer has the second most dealers
            6   globally?
            7   A. Hytera.
            8   Q. And which DMR manufacturer sells the second most DMR radios
            9   globally?
10:47:20   10   A. Hytera.
           11   Q. And we'll talk a little bit about Hytera's history in a
           12   moment, but I understand that Hytera began as a company focused
           13   on the Chinese domestic market, is that right?
           14   A. That's correct.
10:47:35   15   Q. Did there come a time where Hytera began expanding its
           16   international presence?
           17   A. We started from 2003.
           18   Q. And is that still continuing today?
           19   A. Yes.
10:47:46   20   Q. Can you tell us a little bit about Hytera's investment in
           21   expanding its global dealer network?
           22   A. Yeah. I mean, to go to dealer networks, we have to go on
           23   site to train our dealers to provide samples, and that we also
           24   have to have courses every month in China, in headquarters. So
10:48:16   25   all of them, there was a cost.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 28 of 204 PageID #:55229
                                     Yuan - direct by Stringfield
                                                                                           3394

            1   Q. Would you consider that cost to be a significant cost?
            2   A. Yes.
            3   Q. Mr. Yuan, is it fair to say that your roles at Hytera,
            4   since you began in 2009, have been managing sales of Hytera
10:48:30    5   products?
            6   A. Yes.
            7   Q. And given that responsibility for managing sales, do you
            8   have insight into Hytera's product roadmap, product strategy,
            9   and development of products?
10:48:41   10   A. Yes, I do.
           11   Q. Are those things important to your role as managing sales
           12   of Hytera products?
           13   A. Yeah. To enable -- to enable sales, Europe in sales, I
           14   have to lend all of this, the roadmap, the strategies, the
10:48:57   15   history from a high-level.
           16              MR. STRINGFIELD: Mr. Montgomery, can you please put
           17   up slide DDX 14.8.
           18   BY MR. STRINGFIELD:
           19   Q. Mr. Yuan, what have you shown on slide DDX 14.8.
10:49:12   20   A. This slide is showing the important milestones of Hytera's
           21   innovation.
           22   Q. When was Hytera founded?
           23   A. In 1993.
           24   Q. And did there come a time when Hytera began selling its own
10:49:23   25   radio?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 29 of 204 PageID #:55230
                                     Yuan - direct by Stringfield
                                                                                           3395

            1   A. Yeah. From 1995.
            2   Q. And when did Hytera begin developing that radio?
            3   A. From day one. From 1993.
            4   Q. And what was the name of that first Hytera radio that it
10:49:40    5   began selling in 1995?
            6   A. C160. Excuse me (coughing.) C160.
            7   Q. Can you tell us a little bit about the C160.
            8   A. Back to 1995, it is a very -- it is a fairly basic analog
            9   radio; analog. With good quality, though. But it does what
10:50:05   10   it's supposed to do, and very shortly it becomes the most
           11   popular radio in China. The best selling radio in China.
           12   Q. And you said it was fairly basic. Is it basic by today's
           13   standards or was it basic by 1995 standards?
           14   A. In 1995, it matched -- it matched all the requirement from
10:50:28   15   the exchange market back to 1995, but if we look at it from
           16   today, it is fairly basic.
           17   Q. And I think you mentioned that the C160 was successful.
           18   What impact did the success of the C160 have on Hytera?
           19   A. We started as a distributor from C160. From this radio,
10:50:49   20   from the C160, from this success that gave us the confidence,
           21   gave us the confidence to hire more engineers, to develop more
           22   products, to go beyond.
           23   Q. And did Hytera thereafter develop more products and go
           24   beyond?
10:51:04   25   A. We did.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 30 of 204 PageID #:55231
                                     Yuan - direct by Stringfield
                                                                                           3396

            1   Q. Can you tell us some of the early products that Hytera
            2   began developing after 1995, just generally?
            3   A. Yeah. In analog, we developed TC500, another radio in
            4   China, and NPT --
10:51:13    5              THE COURT REPORTER: "And NPT"?
            6   BY THE WITNESS:
            7   A. NPT 1327 analog trunking system. T-r-u-n-k-i-n-g. Thank
            8   you.
            9              And also, we started to develop the digital radio from
10:51:42   10   1990 -- sorry. From 2003.
           11   BY MR. STRINGFIELD:
           12   Q. When did Hytera launch that digital radio that you just
           13   mentioned?
           14   A. In 2006.
10:51:55   15   Q. And is that shown on your slide here?
           16   A. Yeah. In 2006, that was Hytera's first. You see that
           17   orange color. In 2006, Hytera's first digital radio launched.
           18   Q. And what technology was that digital radio?
           19   A. TETRA.
10:52:12   20   Q. And what is TETRA? Is that T-E-T-R-A?
           21   A. Yes, T-E-T-R-A. It was supposed to be a public safety
           22   digital standard for Europe. So the "E" in TETRA stands for
           23   Europe.
           24   Q. And earlier we were talking about G.S. Kok. When did G.S.
10:52:33   25   Kok arrive at Hytera?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 31 of 204 PageID #:55232
                                     Yuan - direct by Stringfield
                                                                                           3397

            1   A. February 2008.
            2   Q. And so was Hytera's 2006 launch of its first digital radio
            3   before or after G.S. Kok arrived at Hytera?
            4   A. Before.
10:52:46    5              MR. STRINGFIELD: Mr. Montgomery, you can take that
            6   slide down, please.
            7   BY MR. STRINGFIELD:
            8   Q. Mr. Yuan, let's talk more broadly about Hytera's business.
            9   What products does Hytera sell in the United States today?
10:52:56   10   A. We have two perspectives to look at this. If we talk about
           11   the standards, we are selling analog, TETRA, DMR, and LT
           12   products in the United States. If we look at the products, we
           13   are selling the terminals, systems, applications and
           14   accessories.
10:53:25   15   Q. And, Mr. Yuan, I think we talked about TETRA. And then the
           16   "LT" that you mentioned, is that the same 4g LTE that we
           17   discussed earlier like we have in our cell phones?
           18   A. Correct.
           19   Q. Let's talk a little bit more about those product categories
10:53:42   20   that you mentioned. I think the first one -- or one of the
           21   ones that you mentioned was "terminals." Can you tell us what
           22   a terminal is?
           23   A. In our industry the terminals is equal to radios or equal
           24   to devices. So talk about the radios, we have the hand-held
10:54:02   25   radios and also we have the radios you can fit into the
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 32 of 204 PageID #:55233
                                     Yuan - direct by Stringfield
                                                                                           3398

            1   vehicle.
            2              MR. STRINGFIELD: Mr. Montgomery, can you put up DDX
            3   14.10 for us, please.
            4   BY MR. STRINGFIELD:
10:54:17    5   Q. Mr. Yuan, are the terminals shown on this slide here?
            6   A. Yeah. This slide is showing our DMR product family.
            7              MR. STRINGFIELD: Mr. Montgomery, you can take that
            8   down.
            9   BY MR. STRINGFIELD:
10:54:29   10   Q. And then, Mr. Yuan, another category of products that
           11   Hytera sells in the United States I believe you mentioned is
           12   systems. Can you tell us more about what systems are?
           13   A. Okay. So normally, in our industry, we see systems, that's
           14   including three things: Repeater, broadcasting system, and the
10:54:49   15   base stations, base stations.
           16   Q. And you mentioned "applications," can you tell us what
           17   those are?
           18   A. For example, in the command and control center, you need
           19   the management software, softwares to manage the situation,
10:55:07   20   like the GPS, GPS tracking or indoor tracking.
           21   Q. So these would be, it sounds like, software programs that
           22   you would install on a computer and then those would allow you
           23   to track or manage a fleet of radio users, is that fair?
           24   A. That's correct.
10:55:22   25   Q. And you mentioned accessories. Can you tell us what
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 33 of 204 PageID #:55234
                                     Yuan - direct by Stringfield
                                                                                           3399

            1   accessories are?
            2   A. Yes. Normally with a radio, you have battery, antenna,
            3   earphone, or the push-to-talk, microphones, that's typical
            4   accessories in our industry.
10:55:41    5   Q. So those are the products that Hytera sells in the United
            6   States. Does Hytera sell that same group of products outside
            7   of the United States?
            8   A. Yes.
            9   Q. Does Hytera sell additional products besides the products
10:55:53   10   you just discussed outside of the United States?
           11   A. Yes.
           12              MR. STRINGFIELD: Mr. Montgomery, can you please --
           13   BY THE WITNESS:
           14   A. For example, in China we sell PDT.
10:56:03   15   BY MR. STRINGFIELD:
           16   Q. What is PDT?
           17   A. PDT is another digital standards. PDT is a standard for
           18   the China police.
           19   Q. Those are radios, I assume?
10:56:12   20   A. (No response.)
           21   Q. Those are radios?
           22   A. Terminals and systems, both.
           23   Q. So the PDT technology that you sell, would those also be
           24   the mobiles and the potentials and the repeaters that you
10:56:26   25   discussed earlier?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 34 of 204 PageID #:55235
                                     Yuan - direct by Stringfield
                                                                                           3400

            1   A. On the base stations.
            2              THE COURT: If the Chinese police decide that they
            3   want to make a major purchase of your products, do they have to
            4   go through a distributor or a dealer or is it handled as a
10:56:37    5   house account by the corporation?
            6              THE WITNESS: They do third. They do both ways.
            7   Sometimes they buy through dealer, sometimes they do directly.
            8              THE COURT: So you do have house accounts?
            9              THE WITNESS: Yes.
10:56:50   10              THE COURT: Okay. How large a purchase would have to
           11   -- would it have to be to become a house account?
           12              THE WITNESS: I'm not very sure about that, sir. I'm
           13   sorry. Because I'm not responsible for the domestic market.
           14              THE COURT: Domestic market in --
10:57:05   15              THE WITNESS: In China.
           16              THE COURT: In China.
           17              THE WITNESS: Yes. I'm not very familiar with that.
           18   Sorry about that.
           19              THE COURT: Proceed.
10:57:12   20              MR. STRINGFIELD: Thank you, Your Honor.
           21              THE COURT: And maybe we could shift that over. If
           22   the Chicago fire department wanted to purchase your products,
           23   would they have to go through a distributor or dealer or could
           24   they go directly to the house, house account? What would they
10:57:31   25   have to do?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 35 of 204 PageID #:55236
                                     Yuan - direct by Stringfield
                                                                                           3401

            1              THE WITNESS: You mean here in Chicago?
            2              THE COURT: Yes.
            3              THE WITNESS: I think they also do it both ways.
            4   Motorola sell directly --
10:57:40    5              THE COURT: I'm asking you, Hytera. The Chicago Fire
            6   Department wants to buy 5,000 of your phones, do they have to
            7   go to a distributor and/or a dealer or can they go directly to
            8   you?
            9              THE WITNESS: They cannot go direct. We --
10:57:55   10              THE COURT: So they get those 5 or 10,000 phones
           11   somewhere else through a dealer or distributor?
           12              THE WITNESS: Yeah. They still need to go through a
           13   distributor or dealer because they need local support.
           14              THE COURT: Proceed.
10:58:07   15              MR. STRINGFIELD: Thank you, Your Honor.
           16              Mr. Montgomery, can you please put up DDX 14.9.
           17   BY MR. STRINGFIELD:
           18   Q. Mr. Yuan, can you tell us what you've described or shown
           19   here on DDX 14.9.
10:58:23   20   A. Yes. This page is showing our product family, our product
           21   portfolio today. So on the top left, that's our traditional
           22   business. It's the radio business, system business. And to
           23   the top middle, this is the next generation for 4g products.
           24   To the top right, that's the innovation from Hytera. We
10:58:54   25   developed those products for the emergency and the rescue
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 36 of 204 PageID #:55237
                                     Yuan - direct by Stringfield
                                                                                           3402

            1   markets. For example, if there is a disaster that happens --
            2   Q. A disaster?
            3   A. A disaster. If the public telecommunication, if your cell
            4   phone is down, if the radio communication is also down,
10:59:13    5   different people from different departments -- for example,
            6   people from police, people from fire departments, or people
            7   from the emergency departments, people from the rescue
            8   departments -- they go to the disaster, they go on-site, and
            9   they can establish and set-up a new network immediately.
10:59:34   10              And after the hurricane, after the hurricane
           11   happened --
           12   Q. Hurricane?
           13   A. Hurricane happened in Florida, we donated those products to
           14   the local rescue team. Okay.
10:59:47   15              Below left is the customized command vehicles.
           16              In the middle center, middle, this is what we call the
           17   command and control center.
           18              And to the below right, today we also provide this
           19   satellite product.
11:00:17   20   Q. So the command and control dispatch that's pictured in the
           21   middle, is that what we were talking about earlier where you
           22   want to manage a group of radios or traffic with radios, is
           23   that the purpose of this?
           24   A. It is. I mean, in those ICC, you have calling in and you
11:00:35   25   have dispatcher functions. So this is a command and control
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 37 of 204 PageID #:55238
                                     Yuan - direct by Stringfield
                                                                                           3403

            1   center for the emergency departments.
            2   Q. Mr. Yuan, in addition to these products, does Hytera have
            3   any other services that it offers globally?
            4   A. Yes, we also do OEM, "OEM" which is the original equipment
11:00:59    5   manufacturing. For example, there is another company called
            6   Da Jiang --
            7   Q. Can you spell that for the court reporter, please?
            8   A. Yes. "D" for data, "A" for Alpha, "J" for Jack, "I" for
            9   integral, "A" for Alpha, "N" for November, and the "G" for
           10   golf.
           11              Da Jiang. So they are the number one for the
           12   manufacture for drones. You know, the drones with cameras.
           13   Q. Drones?
           14   A. Yes, drones. Today if you go down to the north Michigan
11:01:33   15   Avenue, if you go into the Apple store, you will see the
           16   drones. We produce it for Da Jiang.
           17              THE COURT: Which store did you say?
           18              THE WITNESS: Da Jiang. The drone, the drone with
           19   cameras.
11:01:44   20              THE COURT: But did you mention a specific store on
           21   Michigan Avenue?
           22              THE WITNESS: Yeah. Apple Store. Apple.
           23              THE COURT: Apple?
           24              THE WITNESS: Yes.
11:01:54   25              THE COURT: "Apple."
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 38 of 204 PageID #:55239
                                     Yuan - direct by Stringfield
                                                                                           3404

            1              THE WITNESS: It is.
            2             (Laugher in the courtroom.)
            3              THE COURT: Proceed.
            4              Maybe this is a good point to take a little morning
11:02:02    5   break here.
            6              Members of the jury, about 10 minutes or so.
            7              You may step down, sir.
            8              THE WITNESS: Thank you.
            9             (Recess.)
11:16:45   10              THE CLERK: All rise.
           11             (The following proceedings were had in the
           12             presence of the jury in open court:)
           13              THE CLERK: The Court is in session. Please be
           14   seated.
11:17:38   15              THE COURT: Proceed with the witness.
           16              MR. STRINGFIELD: Thank you, Your Honor.
           17   BY MR. STRINGFIELD:
           18   Q. Welcome back, Mr. Yuan.
           19              Mr. Yuan, I want to go back to a couple of things you
11:17:53   20   mentioned about the drones in the OEM manufacturing business.
           21              The drones that you mentioned that are being sold at
           22   the Apple Store, those are being sold by Da Jiang?
           23   A. Da Jiang, yeah.
           24   Q. And Hytera -- what's Hytera's role in that relationship
11:18:11   25   with Da Jiang in the OEM business?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 39 of 204 PageID #:55240
                                     Yuan - direct by Stringfield
                                                                                           3405

            1   A. It's purely manufacturing. OEM, original equipment
            2   manufacturing.
            3   Q. So Hytera makes those drones in its factory through a
            4   contract with Da Jiang?
11:18:30    5   A. Yes.
            6   Q. And it's Da Jiang who then imports the radios -- or excuse
            7   me, imports the drones --
            8   A. I'll give you another example. It's like Apple phone made
            9   Foxconn, okay.
11:18:45   10   Q. Okay. Let me just finish the thought on the Da Jiang
           11   drones.
           12              So Hytera makes those drones pursuant to a contract
           13   with Da Jiang, right?
           14   A. Right.
11:18:54   15   Q. And then Da Jiang is the company that thereafter imports
           16   the radios into the United States and sells them to Apple?
           17   A. No radio. Drones.
           18   Q. I'm sorry. Da Jiang imports the drones into the United
           19   States and then sells them to Apple, is that right?
11:19:10   20   A. I'm not sure.
           21   Q. Okay.
           22   A. This is not our business.
           23   Q. But Hytera doesn't import them or sell them to Apple, is
           24   that right?
11:19:18   25   A. No.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 40 of 204 PageID #:55241
                                     Yuan - direct by Stringfield
                                                                                           3406

            1   Q. And is Hytera's OEM business, is it similar for other
            2   companies where Hytera manufactures other companies' electronic
            3   products on contract for those companies, is that a fair
            4   characterization?
11:19:36    5   A. Yes, we do.
            6              MR. STRINGFIELD: Mr. Montgomery, can you please put
            7   up slide DDX 14.10.
            8   BY MR. STRINGFIELD:
            9   Q. Mr. Yuan, we talked about this briefly, but can you
11:19:54   10   describe a little bit more about what you've shown on DDX
           11   14.10?
           12   A. This slide is showing our DMR portfolio.
           13   Q. And what specifically have you shown on this slide?
           14   A. DMR products.
11:20:12   15   Q. Can you tell us about some of these products that you've
           16   shown on this slide?
           17   A. Yeah. From left to the right is from the commercial models
           18   or what we call low-end DMR models to mid-tier.
           19              And then in the middle is the DMR repeaters.
11:20:35   20              To the right is either we call -- either we call
           21   professional or high-end DMR terminals.
           22              And to the very right is a multimode devise, PDC760.
           23   So today in this industry we are the only company in the world
           24   has this kind of products, it's an LT plus DMR device.
11:21:07   25   Q. Mr. Yuan, you have some radios in front of you. Can you
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 41 of 204 PageID #:55242
                                     Yuan - direct by Stringfield
                                                                                           3407

            1   hold up DDX 12, which is the PDC760 radio.
            2   A. It's this one (indicating).
            3   Q. Can you tell us just a little bit about that radio. You
            4   told us that Hytera was the first in the world, but tell us
11:21:22    5   what's important about that.
            6   A. Yeah. In the mission-critical situation, you have to run
            7   the voice on a short message through narrow band technology,
            8   through DMR. If you need to transform the picture or big data
            9   or radio, we can use 40 broadband. So it's a two-in-one
11:21:43   10   technology.
           11   Q. You said two-in-one technology?
           12   A. Yes. Yes.
           13   Q. And, Mr. Yuan, can you remind us again at a high-level what
           14   are portables and what are mobiles using DDX14.10 to show us?
11:22:00   15   A. Yes. For example, BD352, this is a portable radio or like
           16   this (indicating) --
           17   Q. This one here, Mr. Young (indicating)?
           18   A. Yes. The MD622, it is a mobile radio, because those radios
           19   will be faded, will be installed into a vehicle.
11:22:25   20   Q. And then the repeaters that we've been discussing, those
           21   are shown in the middle?
           22   A. In the middle. In the third column.
           23   Q. And, Mr. Yuan, you told us that DDX 14.10 describes
           24   Hytera's DMR terminals, is that right?
11:22:40   25   A. That's right.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 42 of 204 PageID #:55243
                                     Yuan - direct by Stringfield
                                                                                           3408

            1   Q. What portion of Hytera's business, from a revenue
            2   perspective, are DMR terminals?
            3   A. By the end of 2018 that was 12 percent.
            4   Q. And has the portion of Hytera's business that is DMR
11:22:58    5   terminals been higher in the past?
            6   A. It is. At the peek time, there was 25 percent.
            7   Q. Mr. Yuan, you understand that only certain of Hytera's DMR
            8   terminal radios are at issue in this case, is that right?
            9   A. That's correct.
11:23:19   10   Q. So not all of the radios that are shown on DDX 14.10 are at
           11   issue, is that right?
           12   A. Not all of them.
           13   Q. Could you circle for us the radios that are not at issue in
           14   this case, that are not accused by Motorola of incorporating
11:23:39   15   trade secrets or source code?
           16   A. Yes (indicating).
           17   Q. So is it all of the commercial or low-end radios?
           18   A. That's correct.
           19   Q. And then in the mid-tier category, what have you circled
11:24:06   20   floor?
           21   A. The mobile radio.
           22   Q. The mobile radio. Are any of the mid-tier mobiles accused
           23   by Motorola in this case?
           24   A. Not here. All of the mobiles was not accused.
11:24:17   25   Q. None of the mobiles are accused. So that includes the
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 43 of 204 PageID #:55244
                                     Yuan - direct by Stringfield
                                                                                           3409

            1   mobiles that are also in the professional or high-end category,
            2   is that right?
            3   A. That's correct.
            4   Q. And then you've also circled the PDC760, the multimode
11:24:29    5   radio that you showed us, that is also not accused by Motorola
            6   of incorporating source code or trade secrets in this case, is
            7   that right?
            8   A. That's correct.
            9   Q. Mr. Yuan, what portion of Hytera's overall revenue today
11:24:44   10   are the accused products?
           11   A. Around 8 percent.
           12              THE WITNESS: "8," did you hear?
           13              THE COURT REPORTER: Yes.
           14              MR. STRINGFIELD: Mr. Montgomery, you can take that
11:24:58   15   down.
           16   BY MR. STRINGFIELD:
           17   Q. Mr. Yuan, based on your nearly 10 years experience selling
           18   DMR radios for Hytera, are you aware of who Hytera competes
           19   against for DMR radio sales?
11:25:18   20   A. Yeah. In the DMR business, we are competing with Motorola,
           21   with Kenwood, with Harris, with Tait, with Simoco, with Selex,
           22   Kirisun, et cetera.
           23   Q. And let's slow down so the court reporter can get those.
           24              It's Kirisun, and I think we heard Simoco?
11:25:33   25   A. Simoco.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 44 of 204 PageID #:55245
                                     Yuan - direct by Stringfield
                                                                                           3410

            1   Q. Tait?
            2   A. Tait.
            3   Q. Harris?
            4   A. Harris.
11:25:42    5   Q. And did I miss any?
            6   A. Selex from Italy, S-e-l-e-x. Kenwood from Japan.
            7   Motorola. That's -- that's in DMR competition. But also, DMR
            8   is competing with dPMR TETRA, P25, POC. So that's the
            9   competition.
11:26:11   10   Q. So it sounds like DMR competes against other technologies?
           11   A. Yes.
           12   Q. And you mentioned dPMR?
           13   A. Yes.
           14   Q. TETRA?
11:26:20   15   A. Yes.
           16   Q. P25?
           17   A. Yes.
           18   Q. And you said POC. Is that P-O-C?
           19   A. It is.
11:26:27   20   Q. What is POC or P-O-C?
           21   A. It's push-to-talk over cellular. Push-to-talk over
           22   cellular.
           23   Q. Mr. Yuan, do you know who Steven Cragg is?
           24   A. Yes, I know.
11:26:44   25   Q. Who is Steven Cragg?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 45 of 204 PageID #:55246
                                     Yuan - direct by Stringfield
                                                                                           3411

            1   A. He's our sales VP in Hytera East.
            2   Q. During your deposition in this case you were read some of
            3   Mr. Cragg's deposition and you were asked if you agreed with
            4   the answer that he gave to a question. Do you remember that?
11:27:00    5   A. I remember.
            6   Q. And you were read a question that asked:
            7              "Who are other major competitors, if any, in
            8             the U.S. DMR market?"
            9              Do you remember that?
11:27:12   10   A. I remember.
           11   Q. And then Mr. Cragg's answer as it was read to you was:
           12             "So there's really two major manufacturers.
           13             It's really, really a two -- two-player market
           14             there."
11:27:25   15                Do you remember that than was read to you?
           16   A. Yes, I do.
           17   Q. And I believe during your deposition you said that you
           18   agreed with Mr. Cragg's answer?
           19   A. Yes, I agree.
11:27:33   20   Q. And you agreed even though you just told us that DMR radios
           21   at Hytera compete against other manufacturers and other
           22   technologies. Why, what's the disconnect here?
           23   A. If we limit this question to DMR competition and if we
           24   limit this question to United States, it is true. According to
11:27:56   25   the statistics from IHS, which is a third-party, by the end of
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 46 of 204 PageID #:55247
                                     Yuan - direct by Stringfield
                                                                                           3412

            1   2017 Motorola has 80 percent of the DMR market in United
            2   States, we have 11 percent, and for all of the other players,
            3   they share the rest. So it is correct.
            4   Q. So in the United States --
11:28:16    5   A. Two players had over 90 percent of the market share.
            6   Q. But there are other players, correct?
            7   A. Yes.
            8   Q. And what are the mix of market shares for DMR product sales
            9   outside of the United States, if you know?
11:28:30   10   A. My best knowledge, I believe Motorola, they have over
           11   50 percent and Hytera is around 30 percent.
           12   Q. And then there's other manufacturers that make up the
           13   balance, is that right?
           14   A. That's correct.
11:28:42   15   Q. But that's just for DMR technology, right?
           16   A. Just for DMR.
           17   Q. Mr. Yuan, based on your nearly 10-years' experience selling
           18   DMR radios for Hytera, are you aware of how Hytera sets its
           19   prices for DMR radios?
11:28:58   20   A. Yes, I'm familiar.
           21   Q. How does Hytera set its prices for DMR radios?
           22   A. I think there's two steps. The first step is that we have
           23   to understand our labor and the materials cost. And then we
           24   put the R&D cost, the research and development. And then we
11:29:22   25   put the operational cost -- like marketing, et cetera -- and we
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 47 of 204 PageID #:55248
                                     Yuan - direct by Stringfield
                                                                                           3413

            1   have to put a higher margin on it to cover our operational
            2   cost. This is the step one.
            3              The second step is that we connect the competitive
            4   intelligence for market. We have to understand what is the
11:29:43    5   price from our competitors. If we set up our price too high,
            6   we won't sell; that's it.
            7   Q. So does Hytera aim to be the lowest price radio?
            8   A. Never. I totally disagree.
            9   Q. Why do you disagree?
11:29:58   10   A. I -- I keep saying in my life that Hytera is aiming to
           11   provide the highest performance price ratio, or you can say the
           12   price value ratio, or, let's say, cost-effective. So at the
           13   price, we are aiming to provide the better design, better
           14   feature, better function, but Hytera is never cheap.
11:30:28   15   Q. Do Hytera's prices vary by geography?
           16   A. We do.
           17   Q. Why do they Hytera's prices vary by geography?
           18   A. Because different rating has different economy situation.
           19   Different region has different requirements.
11:30:45   20   Q. Different requirements?
           21   A. From customers; okay, for example. So, yeah, which we do.
           22   Q. Do competitors vary from geography to geography, which
           23   competitors --
           24   A. That's also another reason, yeah.
11:31:00   25   Q. Mr. Yuan, are there instances where Hytera's radios are
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 48 of 204 PageID #:55249
                                     Yuan - direct by Stringfield
                                                                                           3414

            1   more expensive than, for example, Motorola's radios?
            2   A. Many, many cases.
            3   Q. Can you give us some instances that you're thinking of?
            4   A. For example, this radio (indicating).
11:31:15    5   Q. Which one are you holding up?
            6   A. This radio (indicating)?
            7   Q. Does that say "DDX 11" on it? There's a sticker on the
            8   side of it.
            9   A. It says "DDX 11."
11:31:26   10   Q. Okay. Can you tell us what that radio is?
           11   A. For example, this radio, X1P, is this the first DMR covert,
           12   covert radio.
           13   Q. "Covert"?
           14   A. Yes. In the world. So for the high-level executive
11:31:42   15   protection, bodyguards, or some special units in police, if you
           16   take this off, put it in, you use it with a microphone, with an
           17   earphone, that's very common for the diplomatic markets or
           18   high-level executive, high-profile protection market.
           19              And this one, with IP67 --
11:32:13   20   Q. You said "IP67"?
           21   A. Yeah, IP67.
           22   Q. What does that mean?
           23   A. The "6" means the airtight dust level. Level 6, airtight
           24   dust. Level 7, waterproof. So if you bring this just into the
11:32:34   25   sea one meter deep, you can still use this radio for
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 49 of 204 PageID #:55250
                                     Yuan - direct by Stringfield
                                                                                           3415

            1   30 minutes.
            2   Q. And can you tell us about another radio that you have in
            3   front of you?
            4   A. Yes. Sure. Sure. I have got another example here.
11:32:46    5   Q. And what is that?
            6   A. DDX 13.
            7   Q. Tell us about that radio.
            8   A. This is the first DMR safety intrinsic, 2C level in the
            9   world.
11:33:00   10   Q. So is it --
           11   A. 2C level.
           12   Q. "2C" like "Charlie"?
           13   A. Charlie, yeah. 2C level, that means you can use this one
           14   for the audio and gas industry for the refinery, for the oil
11:33:13   15   and the gas transportation, and also you can use this one in
           16   the mining industry. In the mine, in the mine, underground,
           17   okay. So by using those radio, even if you are using this in
           18   the explosive environment, that won't cause the statics to
           19   cause the explosion.
11:33:39   20   Q. Is that like when I touch a light switch when it's cold
           21   out, is that the static you're talking about?
           22   A. That's correct.
           23   Q. So that radio doesn't release that static, so it's safe in
           24   an explosive environment?
11:33:51   25   A. Correct.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 50 of 204 PageID #:55251
                                     Yuan - direct by Stringfield
                                                                                           3416

            1   Q. And those radios that you showed us are more expensive than
            2   Motorola radios?
            3   A. That's correct.
            4   Q. Mr. Yuan, are you aware of how Hytera calculates its
11:34:03    5   profits for the DMR radios that are accused in this case?
            6   A. Yes.
            7              MR. STRINGFIELD: Mr. Montgomery, can you please put
            8   up slide DDX 14.11.
            9   BY MR. STRINGFIELD:
11:34:18   10   Q. Mr. Yuan, what have you shown on DDX 14.11?
           11   A. This is a very briefly calculation chart to show the
           12   Hytera's DMR products profit margin.
           13   Q. So let me ask you about the numbers that are shown here.
           14   Are these exact numbers, these percentages?
11:34:40   15   A. It's not exact numbers. This is proximately numbers.
           16   Q. And where do these numbers come from, if you know?
           17              THE COURT: You mean percentages?
           18              MR. STRINGFIELD: Percentages.
           19              THE WITNESS: Yes, sir.
11:34:53   20              THE COURT: Proceed.
           21   BY MR. STRINGFIELD:
           22   Q. And where are did you get these numbers for the accused DMR
           23   radios in this case, the percentages?
           24   A. From -- from our my colleagues in the financial department.
11:35:06   25   Q. That's where the numbers that are used to calculate these
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 51 of 204 PageID #:55252
                                     Yuan - direct by Stringfield
                                                                                           3417

            1   percentages came from?
            2   A. Yes.
            3   Q. And do you know who calculated these percentages?
            4   A. We calculated in Hytera. And also my understanding is that
11:35:21    5   the Motorola damage expert, they calculate as well.
            6   Q. Motorola's damages expert calculated these?
            7   A. Yes.
            8   Q. And did you review and do they generally agree with your
            9   understanding of what the profits and costs are for the accused
11:35:35   10   DMR radios?
           11   A. I did. And I agree.
           12   Q. Okay. So, Mr. Yuan, can you just at a high-level walk us
           13   through what each of these costs or expenses mean?
           14   A. Yeah. So we started from our sales revenue. They say OGS,
11:35:55   15   which is the cost of goods sold, including the cost from labor
           16   and the materials, that's accounted for 38 percent. So we
           17   deduct this 38 percent first, then we kept our cost margin,
           18   which is 62 percent.
           19   Q. Gross margin?
11:36:14   20   A. Yes. So 100 percent minus 38 percent, that would be a
           21   62 percent as our gross margin. Based on this gross margin, we
           22   then deduct the patent royalty is around 2 percent we pay to
           23   Motorola, and then we deduct 20 percent of the sales expenses,
           24   2 percent from the asset impairment, 13 percent from the
11:36:46   25   managerial cost, 2 percent from the financial cost, and another
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 52 of 204 PageID #:55253
                                     Yuan - direct by Stringfield
                                                                                           3418

            1   15 percent which is the R&D cost.
            2   Q. That's research and development?
            3   A. Yes. And then our operation profit is approximately 8
            4   percent.
11:37:05    5   Q. So for every $100 that Hytera makes on accused DMR radios,
            6   your operating profit is $8, is that right?
            7   A. That's right. And then after that, we have to pay the
            8   corporate income tax to the government, that's 15 percent in
            9   Shenzhen. So 8 percent times 85 percent, eventually we got
11:37:24   10   6.8 percent.
           11   Q. And those taxes you pay to which government?
           12   A. The Chinese government. Shenzhen government.
           13   Q. And just backing up to one of these, the sales cost. Can
           14   you tell us a little bit about what is covered by the sales
11:37:37   15   cost that you listed here?
           16   A. Yeah. As I explained before, we send our sales rep to the
           17   global market, that's traveling cost involved. They have to
           18   stay in a hotel, they have to take an air flight, they have to
           19   rent a car. And also, I mentioned it this morning, when we
11:37:59   20   tried to expand the dealer network or sales network, we have to
           21   keep our dealers or we have to provide the training to them,
           22   there is a cost for that.
           23   Q. And you also list shipping and distribution on here. I
           24   understand that it's probably expensive to bring radios over
11:38:25   25   from China, is that why the sales cost represents such a large
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 53 of 204 PageID #:55254
                                     Yuan - direct by Stringfield
                                                                                           3419

            1   portion of the overall costs?
            2   A. The shipping, for sure, is part of the cost, but it is not
            3   all of them.
            4   Q. Sure.
11:38:35    5   A. Because we are expanding globally. So from Shenzhen to
            6   Africa, to America. Technically, shipping insurance, there's a
            7   cost, but that is not all of them.
            8   Q. Sure.
            9              MR. STRINGFIELD: You can take that down, Mr.
11:38:49   10   Montgomery.
           11   BY MR. STRINGFIELD:
           12   Q. Mr. Yuan, Hytera collected and produced certain financial
           13   information in this case, is that right?
           14   A. That's right (coughing). Yeah, that's right.
11:39:05   15   Q. How did Hytera produce that information over to Motorola?
           16   A. We collected the data from our accounting system
           17   (coughing).
           18   Q. Do you need a drink of water?
           19   A. I'm okay.
11:39:16   20   Q. And were these large spreadsheets?
           21   A. Oh, very large. Tens of thousands of lines.
           22   Q. And can you give us some broad categories of what types of
           23   information were in the spreadsheets that Hytera produced to
           24   Motorola?
11:39:33   25   A. Yeah. First of all, regarding to the sales and the costs,
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 54 of 204 PageID #:55255
                                     Yuan - direct by Stringfield
                                                                                           3420

            1   we produced the spreadsheets to a line-to-line basis, okay.
            2   And every time when we locate the sales by using the model
            3   name, it comes together, it comes together with the cost. They
            4   say "OGS," labor and the materials. So this come out at the
11:40:08    5   same time.
            6   Q. So that first category is the revenue and the COGS, cost of
            7   goods sold, and I think you told us that was in a sale-by-sale
            8   basis, is that right?
            9   A. Correct. And then that, for the R&D cost, that's two
11:40:25   10   categories. The first category is direct R&D cost, and the
           11   second category is indirect; okay.
           12              The direct R&D cost, it is very easy to locate.
           13   Again, you use the project code plus the model name.
           14   Q. Okay.
11:40:45   15   A. That is line-to-line basis again. You know, tens of
           16   thousands of lines for the last 10 years.
           17   Q. So let's stop there for a moment. So you have research and
           18   development costs that are direct. What does "direct cost"
           19   mean?
11:40:59   20   A. "Direct" means those costs are only used for DMR products,
           21   for accused DMR products.
           22   Q. And you mentioned project codes, what's the significance of
           23   the project codes in the research and development data?
           24   A. Because in Hytera we have TETRA, dPMR, DMR, LTE, PDT. So
11:41:22   25   the project code is used to locate DMR projects.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 55 of 204 PageID #:55256
                                     Yuan - direct by Stringfield
                                                                                           3421

            1   Q. And then you also mentioned that you used model names?
            2   A. Yeah.
            3   Q. How did you use those in the contents of the research and
            4   development data?
11:41:36    5   A. Yeah. The direct R&D cost you can locate directly to, for
            6   example, PD7, MD7, MD6. So from day one, that's already logged
            7   into that product, those projects, products.
            8   Q. So to close out the direct R&D costs, your data will show
            9   the research and development expense, isolated to the accused
11:42:02   10   DMR radios in this case, is that right?
           11   A. For direct, yes.
           12   Q. What about the indirect research and development cost, can
           13   you tell us what those are?
           14   A. Because, you know, the R&D department, we have some
11:42:13   15   indirect cost that would be shared for all of the products,
           16   TETRA, DMR, PDT, analog, LTE.
           17   Q. You are saying "analog," is that right?
           18   A. Yeah. So in the R&D department, it will be this kind of
           19   indirect cost to be shared with all of the projects. So to
11:42:38   20   calculate this part of the indirect cost, we have to allocate
           21   them with an allocator from the sales revenue.
           22   Q. You're saying "allocate" and "allocator," right?
           23   A. Yes.
           24   Q. And who, if you know, will do that allocation?
11:42:56   25   A. Our damage expert.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 56 of 204 PageID #:55257
                                     Yuan - direct by Stringfield
                                                                                           3422

            1   Q. And then what's the third category of financial information
            2   at a high-level that Hytera produced in this case?
            3   A. The managerial financial operational cost.
            4   Q. Some of the other costs that we saw on the slide that we
11:43:11    5   were just looking at?
            6   A. Yes.
            7   Q. Are those costs direct or indirect costs?
            8   A. Again, it's the same theory. It's the same approach like
            9   the R&D cost. If it's direct, then it's direct. If it's
11:43:24   10   indirect, then that has to be allocated.
           11   Q. And who will do that allocation?
           12   A. Our damage expert.
           13   Q. So focusing on the research and development data, and
           14   specifically the project codes and product names that you
11:43:40   15   mentioned, how do Hytera engineers doing research and
           16   development record their time at Hytera?
           17   A. Most of them, they belong to a project. So they have the
           18   project codes. And they are working hour, it's recorded by a
           19   weekly basis.
11:43:59   20   Q. On a weekly basis?
           21   A. Yes.
           22   Q. And you said "working hour"?
           23   A. Yes.
           24   Q. So they record every week the time that they spend on
11:44:08   25   certain projects at Hytera?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 57 of 204 PageID #:55258
                                     Yuan - direct by Stringfield
                                                                                           3423

            1   A. Yes.
            2   Q. And some of those projects are directly related to the DMR
            3   radios that are accused in this case?
            4   A. Yes.
11:44:17    5              THE COURT: Where is it recording?
            6              THE WITNESS: The recorder is in the front door of the
            7   R&D department. Every time if they go in or come out, they
            8   have to target the project.
            9              THE COURT: Proceed.
11:44:31   10   BY MR. STRINGFIELD:
           11   Q. Mr. Yuan, for this litigation, you understand that Hytera
           12   had to isolate it's revenue and its costs, to the extent it
           13   could, to the accused DMR radios in this case, do you
           14   understand that?
11:44:54   15   A. Yes.
           16   Q. In the normal ordinary course of how Hytera keeps its data
           17   outside of this litigation, did Hytera isolate its data in that
           18   way?
           19   A. Could you please repeat your question?
11:45:07   20   Q. Sure. In Hytera's normal business, outside of the context
           21   of this litigation, did Hytera, for example, keep its DMR or
           22   the revenue for its accused DMR radios isolated and separate
           23   from the rest of its revenue tracking?
           24   A. No. No. This is the first time we are having the legal
11:45:30   25   activity in the United States. Before that, we don't have this
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 58 of 204 PageID #:55259
                                     Yuan - direct by Stringfield
                                                                                           3424

            1   kind of experience. And particularly, there is no reason to
            2   keep those separately for the accused DMR. We do not.
            3   Q. Okay. So you have to separate those out specifically for
            4   the purposes of this litigation, is that right?
11:45:48    5   A. That's right.
            6   Q. And then I think you told us this, but I want to be clear:
            7   So for the revenue and COGS, you were able to isolate those
            8   based on the model names, right?
            9   A. Right.
11:46:02   10   Q. And that was based on the accused model names that Motorola
           11   had accused in this case?
           12   A. Yes.
           13   Q. And then for the DMR research and development data, you
           14   used project codes and also model names to isolate the accused
11:46:15   15   DMR components of that research and development data, is that
           16   also right?
           17   A. Right.
           18   Q. Mr. Yuan, did the radios, the DMR radios that Motorola
           19   accused in this case, did those change at all during the course
11:46:33   20   of the litigation?
           21   A. Yes, it did.
           22              MR. STRINGFIELD: Mr. Montgomery, can you put back up
           23   DDX 14.10 for us.
           24   BY MR. STRINGFIELD:
11:46:44   25   Q. And if you know, Mr. Yuan, originally in this lawsuit, what
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 59 of 204 PageID #:55260
                                     Yuan - direct by Stringfield
                                                                                           3425

            1   DMR products did Hytera accuse in this case?
            2   A. All of them.
            3   Q. Everything shown on DDX 14.10?
            4   A. Yes.
11:46:55    5   Q. And then over time, during the course of the litigation,
            6   did Motorola remove products that it accused in this case?
            7   A. Yes.
            8   Q. And so did you thereafter have to change the financial data
            9   that Hytera had produced to match what Motorola was accusing in
11:47:17   10   this case?
           11   A. Yes.
           12   Q. Can you give us an example of an instance or two where
           13   Hytera had to do that?
           14   A. Yeah. For example, at the beginning the PDC760 was
11:47:28   15   included.
           16   Q. The PDC760?
           17   A. Yes. The multimode DMR, LTE plus DMR device, the PDC760
           18   was included and later on it was removed. So we had to remove
           19   the sales and the cost accordingly.
11:47:54   20   Q. And when you say remove the sales and the costs, are you
           21   changing the underlying data in any way or are you filtering it
           22   differently?
           23   A. When I was preparing this trial, when I was checking that
           24   data, I found that wasn't correct.
11:48:15   25   Q. What wasn't correct?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 60 of 204 PageID #:55261
                                     Yuan - direct by Stringfield
                                                                                           3426

            1   A. The cost, the R&D cost.
            2   Q. Why wasn't it correct?
            3   A. Because in the sales revenue, we have already removed out
            4   the sales revenue for PDC760, but we didn't remove the cost for
11:48:31    5   this model.
            6   Q. So what did you do then because you found that the cost
            7   included the PDC760?
            8   A. So I called our financial department to correct it.
            9   Q. And so they then removed the research and development
11:48:47   10   expenses related to the PDC760, is that right?
           11   A. That's correct.
           12   Q. Were there any other products that you discovered were
           13   inadvertently included -- or incorrectly included in the
           14   research and development cost data that you asked to be
11:49:00   15   removed?
           16   A. Yes.
           17   Q. And what was that?
           18   A. In the tens of thousands of lines I found out, you know,
           19   some small number of lines, projects like TETRA or OEM, putting
11:49:13   20   that, I also asked them to take it out.
           21   Q. And was there another category of DMR terminal products
           22   that was previously accused and then not accused, and then you
           23   had to remove the research and development expenses related to
           24   those products?
11:49:28   25   A. I think that's to all the mobile radios removed.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 61 of 204 PageID #:55262
                                     Yuan - direct by Stringfield
                                                                                           3427

            1   Q. The mobiles, is that the MD products that are shown at the
            2   bottom of DDX 14.10?
            3   A. Yes.
            4   Q. Okay.
11:49:40    5   A. And also the first column to the left, the very left,
            6   commercial or low-end product line was removed.
            7   Q. Okay. And, Mr. Yuan, since Hytera deducts research and
            8   development costs when it calculates its profits, if you deduct
            9   less research and development, doesn't that mean that Hytera's
11:50:07   10   profits appear to go up?
           11   A. Yes.
           12   Q. And so when Hytera took those research and development
           13   expenses that were incorrectly included out, the profit that
           14   was shown for the accused products went up, is that right?
11:50:21   15   A. Yes. We found it and corrected it.
           16   Q. You're aware, Mr. Yuan, that Motorola in this case seeks
           17   all of Hytera's profits for the accused DMR radios, is that
           18   your understanding?
           19   A. I understand.
11:50:34   20   Q. And so the net result of Hytera taking or filtering out
           21   research and development data, isn't that, in fact, increasing
           22   the total dollars that Motorola seeks in this case?
           23   A. Yes.
           24   Q. Why would Hytera do that?
11:50:49   25   A. We have to be honest.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 62 of 204 PageID #:55263
                                     Yuan - direct by Stringfield
                                                                                           3428

            1   Q. You want to be accurate, is that right?
            2   A. Accurate and honest.
            3              MR. STRINGFIELD: You can take that down, Mr.
            4   Montgomery.
11:51:08    5             (Brief pause.)
            6              MR. STRINGFIELD: I apologize, Mr. Montgomery. Can
            7   you put that one back up. I'd like to talk a little bit more
            8   about DDX 14.10.
            9   BY MR. STRINGFIELD:
11:51:18   10   Q. Mr. Yuan, the professional models that are shown in the box
           11   second from the right, do you know when Hytera launched those?
           12   A. PD782 that was released in 2010.
           13   Q. Okay.
           14   A. MD782 also released in 2010. PD982 was released in 20 --
11:51:44   15   either '16 or '17. PD882, that was released either in 2016 or
           16   2017.
           17   Q. It sounds like the first of the professional category of
           18   radios was launched in 2010, is that right?
           19   A. Some of them. Not all of them.
11:52:06   20   Q. Understood.
           21              When was the first of the mid-tier category products
           22   launched?
           23   A. 2016 -- 2013. 2013. They finished launching in 2016, they
           24   started in 2013. Sorry. I didn't get your question right.
11:52:26   25   Q. That's okay. So the first of the mid-tier products was
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 63 of 204 PageID #:55264
                                     Yuan - direct by Stringfield
                                                                                           3429

            1   launched in 2013, is that right?
            2   A. Yes. Yes.
            3   Q. Mr. Yuan, you're aware that Motorola's damages expert
            4   asserts that if Hytera delayed the 2010 launch of its high end
11:52:43    5   DMR products by 6 months or 12 months, there would be a
            6   corresponding and identical delay in the 2013 launched mid-tier
            7   products. If the high end products were delayed by 6 months,
            8   the 2013 launch products would also be delayed by 6 months. Do
            9   you agree with that?
11:53:04   10   A. I disagree.
           11   Q. How are the launch dates for Hytera product lines decided?
           12   A. From many years ago. From the very beginning. The --
           13   Q. Go ahead. I'm sorry. Didn't mean to interrupt.
           14   A. We set up from PD 0 to 3 will be low-end commercial DMR
11:53:30   15   radios. From PD5 -- from PD 4 to PD 6 would be mid-end. From
           16   PD 7 to PD 9 will be high end.
           17              But we decided to release the PD 7 and above first,
           18   because in the mission-critical industry, the first group of
           19   the radio users will be the first responders. And we are doing
11:53:58   20   this globally. So, of course, we would be looking at base
           21   market first. And after we released the PD 7 and MD 7, then we
           22   come back to match the requirements that they demand for the
           23   commercial market. So the roadmap was set up long, long ago.
           24   Q. How far in advance of the launch of a DMR product line is
11:54:27   25   the launch date decided?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 64 of 204 PageID #:55265
                                     Yuan - direct by Stringfield
                                                                                           3430

            1   A. Normally 2, 3 years, but in some extreme cases, it could be
            2   4, 5 years.
            3   Q. Mr. Yuan, does Hytera collect feedback from its customers
            4   about its DMR products?
11:54:44    5   A. We do.
            6   Q. And does that customer feedback feed into Hytera's research
            7   and development?
            8   A. Yes.
            9   Q. Is customer feedback important for research and
11:54:56   10   development?
           11   A. It is important, but not all of them.
           12              THE COURT: When you say "customer," do you mean the
           13   ultimate user?
           14              MR. STRINGFIELD: That was the intent of my question,
11:55:05   15   Your Honor.
           16   BY MR. STRINGFIELD:
           17   Q. Mr. Yuan, did you understand when I said "customer
           18   feedback" to refer to the ultimate --
           19   A. My understanding is user.
11:55:11   20   Q. And, Mr. Yuan, then for the launch date of a product like
           21   -- that I think you told us was decided years in advance, would
           22   customer feedback dictate the launch date of, for example, the
           23   mid-tier product line in 2013?
           24   A. Yes. If it's any device or suggestion, it's valuable from
11:55:32   25   our end-users.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 65 of 204 PageID #:55266
                                     Yuan - direct by Stringfield
                                                                                           3431

            1   Q. My question was, would it impact the launch date of the --
            2   A. No.
            3   Q. Let me finish my question.
            4              Would the customer feedback impact the launch date of
11:55:42    5   the mid-tier 2013 products?
            6   A. No. The launch date set up long ago. The important devise
            7   or suggestion from the customers, we will use it in the
            8   features or functionalities, but that would not impact, that
            9   would not influence the launching date.
11:56:01   10   Q. Mr. Yuan, backing up to 2009, when you started at Hytera,
           11   did you have any awareness as to Hytera's DMR research and
           12   development?
           13   A. Could you please repeat the question?
           14   Q. Sure. When you started at Hytera in 2009, did you have any
11:56:21   15   awareness of Hytera's DMR research and development?
           16   A. Yes; of course. I was told even in my interview.
           17   Q. Did you have any awareness, in 2009, whether Hytera had a
           18   DMR prototype?
           19   A. Yes.
11:56:37   20   Q. When did you hear about that prototype?
           21   A. From 2009, and over the last more than 10 years, 11 years,
           22   a lot of people told me that. I saw documentation, I learned
           23   from the company history, that was long, long before this
           24   lawsuit. So, yes.
11:57:04   25   Q. You never saw the prototype? Or did you ever see the
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 66 of 204 PageID #:55267
                                     Yuan - direct by Stringfield
                                                                                           3432

            1   prototype?
            2   A. I haven't seen that in person.
            3   Q. But the other information that you just described, that
            4   confirmed in your mind that there was, in fact, a prototype?
11:57:14    5   A. Yes.
            6   Q. Mr. Yuan, you're aware that Hytera could not locate the
            7   prototype itself for this litigation, do you know that?
            8   A. I understand.
            9   Q. Does that surprise you in any way?
11:57:28   10   A. No.
           11   Q. Why does that not surprise your?
           12   A. We keep the testing documentation, but, you know, for
           13   prototype we keep improving, but we don't reserve it. We -- we
           14   don't keep any of them.
11:57:46   15              MR. STRINGFIELD: Mr. Montgomery, can you put up for
           16   us DDX 14.2.
           17   BY MR. STRINGFIELD:
           18   Q. Mr. Yuan, this is the product showcase or museum that you
           19   told us about earlier this morning?
11:57:59   20   A. Yes.
           21   Q. How many prototypes does Hytera display in its showcase in
           22   its showcase medium?
           23   A. Zero.
           24              MR. STRINGFIELD: Mr. Montgomery, you can take that
11:58:09   25   down.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 67 of 204 PageID #:55268
                                     Yuan - direct by Stringfield
                                                                                           3433

            1   BY MR. STRINGFIELD:
            2   Q. Mr. Yuan, we're talking about DMR. What is the intended
            3   market, if any, for DMR radios?
            4   A. It works on the popular utility and the commercial market.
11:58:27    5   Q. And just for a clarity on linguistics. We've heard
            6   commercial used a few different ways. We've heard it used in
            7   the context of a customer base, and we've also heard the Hytera
            8   low-end radios called "commercial." So when you said
            9   "commercial" just now, were you talking about a customer base
11:58:48   10   or were you talking about the low-end radios?
           11   A. The customer base.
           12   Q. Can you describe for us some examples of the types of
           13   industries that would fall within that commercial customer
           14   base?
11:58:58   15   A. It's like a location market. The school, on a school bus;
           16   the highest care market, like hospitals; the hospitality
           17   markets, like hotel resorts; entertainment, movie making;
           18   sporting events; et cetera.
           19   Q. And can you similarly provide us some examples of
11:59:24   20   industries that are within the public utility market that you
           21   mentioned?
           22   A. Yeah. It's like public transportation, like airports,
           23   Metra, you know, the El in Chicago.
           24   Q. Did you say the El?
11:59:39   25   A. Yeah.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 68 of 204 PageID #:55269
                                     Yuan - direct by Stringfield
                                                                                           3434

            1   Q. The elevated train?
            2   A. Yeah. And water supply, oil and gas, electricity, for
            3   example.
            4              MR. STRINGFIELD: Mr. Montgomery, can you put back up
11:59:57    5   for us DDX 14.8.
            6   BY MR. STRINGFIELD:
            7   Q. This is your timeline slide. When did Hytera begin it's
            8   DMR development, if you know?
            9   A. 2005.
12:00:10   10   Q. And I think you told us this before, but when did Hytera
           11   launch it's DMR radios?
           12   A. 2010.
           13   Q. Around the time that Hytera was developing DMR, were there
           14   any other digital radio standards that were also intended for
12:00:26   15   the commercial and public utility markets that you just
           16   described for us?
           17   A. Yes.
           18   Q. And what standard are you thinking of?
           19   A. Here was dPMR.
12:00:40   20   Q. DPMR?
           21   A. Yes.
           22   Q. What is dPMR?
           23   A. DPMR is another digital technology. It's another digital
           24   open standards in this industry and target also to the utility
12:00:50   25   and commercial market.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 69 of 204 PageID #:55270
                                     Yuan - direct by Stringfield
                                                                                           3435

            1   Q. Mr. Yuan, given the inside knowledge that you have into
            2   Hytera's roadmap and history that you described earlier, did
            3   you also have an awareness as to whether Hytera was developing
            4   a dPMR radio?
12:01:06    5   A. Could you please repeat the question?
            6   Q. Sure. Given your historical insight to the company that
            7   you described for us earlier, were you aware whether Hytera was
            8   developing a dPMR radio?
            9   A. Yes.
12:01:19   10   Q. Did Hytera develop a dPMR radio?
           11   A. We had a prototype.
           12   Q. Well, when did Hytera start developing its dPMR radio?
           13   A. That was from 2007.
           14   Q. You mentioned that Hytera launched its DMR radio in 2010.
12:01:42   15   Did Hytera launch a dPMR radio?
           16   A. Could you please clarify your question? It's commercially
           17   launched or prototype?
           18   Q. Commercial launch.
           19   A. For dPMR?
12:01:59   20   Q. For dPMR.
           21   A. Never.
           22   Q. Well, what about a prototype. I think you told us this,
           23   but did Hytera have a prototype for its dPMR radios?
           24   A. Yes, we did.
12:02:07   25   Q. And do you know about when Hytera had a prototype for its
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 70 of 204 PageID #:55271
                                     Yuan - direct by Stringfield
                                                                                           3436

            1   dPMR radios?
            2   A. 2009.
            3   Q. So it sounds like Hytera was developing DMR and dPMR
            4   technologies at the same time, is that right?
12:02:23    5   A. That's correct.
            6              THE COURT: Counsel, let's leave it there. It's noon.
            7              Members of the jury, please return at 1:00 o'clock.
            8              Counsel, remain, if you will.
            9             (The following proceedings were had out of the
12:02:34   10             presence of the jury in open court:)
           11              THE COURT: The witness may leave the stand. You may
           12   leave the stand. Come back at 1:00 o'clock.
           13              THE WITNESS: I will.
           14              THE COURT: The interpreters can leave as well.
12:02:57   15   Please come back at 1:00.
           16              You may be seated.
           17              Here's another note. A volunteer reading.
           18              MR. CLOERN: (Reading:)
           19             "Your Honor, could we please be excused today at
12:03:27   20             4:00 in order to make appointments in Mokena,
           21             Illinois, and a family event in Plainfield,
           22             Illinois. Thank you. Carol Dohrn and Elizabeth
           23             Ashby."
           24              THE COURT: All right. May I have that back.
12:03:45   25             (Document tendered to the Court.)
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 71 of 204 PageID #:55272
                                     Yuan - direct by Stringfield
                                                                                           3437

            1              THE COURT: When do you think would be a routine and
            2   appropriate time to stop asking questions of this witness, for
            3   the day I mean? What would be a good stopping point for this
            4   witness routinely today?
12:04:07    5              MR. CLOERN: We should be done with direct we think by
            6   2:00 o'clock.
            7              THE COURT: So what I'm thinking about, it might come
            8   about just naturally and ordinarily that we would stop at 4:00,
            9   because what I don't want to do is start over-accommodating
12:04:23   10   individual jurors, which would be counterproductive for all of
           11   us. And what's missing here is some sense of gravitas. But if
           12   we would end at 4:00 o'clock routinely, we'll just let it end
           13   there with no response to this individual juror. If you
           14   approve of or agree with my way of dealing with this, you may
12:04:48   15   say so or you may object.
           16              MR. ALPER: No objection for Motorola.
           17              MR. CLOERN: No objection, Your Honor.
           18              THE COURT: So we will be thinking in terms of a
           19   routine stopping point at about 4:00 o'clock and leave it
12:04:59   20   there, and then continue the witness until the following
           21   morning, if necessary.
           22              MR. ALPER: Yes, Your Honor.
           23              THE COURT: If unnecessary.
           24              MR. ALPER: Yes, Your Honor.
12:05:07   25              THE COURT: Thank you, counsel.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 72 of 204 PageID #:55273
                                     Yuan - direct by Stringfield
                                                                                           3438

            1              THE CLERK: All rise. The Court is adjourned.
            2
            3             (Luncheon recess taken from 12:05 o'clock p.m.
            4             to 1:00 o'clock p.m.)
12:05:19    5
            6                    *     *      *     *     *     *      *     *
            7
            8
            9    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           10           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           11
           12   /s/Blanca I. Lara                  December 18,2019.
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 73 of 204 PageID #:55274

                                                                                    3439

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   December 19, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   1:00 p.m.

     9                                  TRIAL
                              TRANSCRIPT OF PROCEEDINGS
   10               BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
                                      and a jury
   11
         APPEARANCES:
   12
         For the Plaintiffs:         KIRKLAND & ELLIS, LLP
   13                                BY: MR. ADAM R. ALPER
                                          MR. BRANDON HUGH BROWN
   14                                555 California Street
                                     Suite 2700
   15                                San Francisco, California 94104
                                     (415) 439-1400
   16
                                    KIRKLAND & ELLIS, LLP
   17                               BY: MR. MICHAEL W. DE VRIES
                                          MR. CHRISTOPHER M. LAWLESS
   18                          333 South Hope Street
                               Suite 2900
   19                          Los Angeles, California 90071
                               (213) 680-8400
   20

   21

   22
         Court Reporter:             BLANCA I. LARA
   23                                Official Court Reporter
                                     219 South Dearborn
   24                                Room 2342
                                     Chicago, Illinois 60604
   25                                (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 74 of 204 PageID #:55275

                                                                                    3440

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 75 of 204 PageID #:55276
                                         Yuan - direct by Stringfield
                                                                                           3441

            1         (Proceedings in open court.         Jury in.)

            2               THE COURT:    Good afternoon, members of the jury.

            3               Please recall the witness.

            4               MR. STRINGFIELD:      Hytera recalls Andrew Yuan to the

00:03:15    5   stand.

            6               THE COURT:    Yes, proceed.

            7               MR. STRINGFIELD:      Thank you, Your Honor.

            8            ANDREW YUAN, DEFENDANT'S WITNESS, PREVIOUSLY SWORN

            9                         DIRECT EXAMINATION (Resumed)

00:03:17   10   BY MR. STRINGFIELD:

           11   Q.   Welcome back, Mr. Yuan.

           12               Before the break we were talking about DMR and dPMR.

           13   Do you remember that?

           14   A.   Yes.

00:03:27   15   Q.   And we briefly talked about the development timelines.

           16               MR. STRINGFIELD:      Mr. Montgomery, can you put up

           17   14.8, please.

           18   BY MR. STRINGFIELD:

           19   Q.   So, Mr. Yuan, before the break I think we were discussing

00:03:41   20   that Hytera had started DMR development in 2005 and had

           21   launched its DMR radios in 2010.           Do you remember that?

           22   A.   Yes.

           23   Q.   And then we were talking about Hytera's dPMR development,

           24   which I believe we said started in 2007, and by 2009 Hytera

00:04:00   25   had a prototype; is that accurate?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 76 of 204 PageID #:55277
                                         Yuan - direct by Stringfield
                                                                                           3442

            1   A.   Correct.

            2   Q.   So, Mr. Yuan, I think I asked the question right before

            3   the break, and I forget if we got an answer or not, it sounded

            4   like Hytera was developing dPMR and DMR at the same time, is

00:04:16    5   that right?

            6   A.   Yes.

            7   Q.   Were DMR and dPMR radios compatible with each other?

            8   A.   No.    They cannot talk to each other.

            9   Q.   Why would Hytera develop both a DMR and dPMR radio at the

00:04:35   10   same time if those standards were intended for the same

           11   markets, but they weren't compatible with each other?

           12   A.   Because back to 2005, 2007, the market wasn't very clear,

           13   that it wasn't very clear that which standard in the utility

           14   and commercial market will prevail.

00:05:00   15   Q.   Mr. Yuan, in your sales management roles in 2009, did you

           16   observe competition in the market between DMR and dPMR?

           17   A.   Yes, I do.

           18   Q.   Can you tell us a little bit about what you observed?

           19   A.   When I joined this industry in 2009, the first time I went

00:05:18   20   to Europe, in some particular market, like France and Belgium,

           21   dPMR was beating DMR.

           22   Q.   Was beating DMR?

           23   A.   Yes.    Kenwood was doing extremely well in the countries

           24   like France and Belgium.         And in some other continental

00:05:41   25   European market, such as Germany, Switzerland, Austria,
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 77 of 204 PageID #:55278
                                         Yuan - direct by Stringfield
                                                                                           3443

            1   Luxembourg and Scandinavia, I believe back to then at least

            2   DMR and dPMR, they were in equal position.

            3   Q.   How many manufacturers were selling dPMR radios in

            4   2009/2010?

00:06:06    5   A.   Two.

            6   Q.   And who were those manufacturers?

            7   A.   Kenwood and Icom.       They're both from Japan.

            8   Q.   And I think you mentioned that Hytera launched its DMR

            9   radio in 2010.      Prior to Hytera launching its DMR radio in

00:06:24   10   2010, how many manufacturers were selling dPMR radios?

           11   A.   dPMR?

           12   Q.   Excuse me.     DMR.

           13   A.   One.

           14   Q.   One.    Thank you.

00:06:34   15                Do you know when Motorola launched its DMR radio?

           16   A.   2007.

           17   Q.   So from 2007, when Motorola launched, to 2010, when Hytera

           18   launched a DMR radio, Motorola was the only company selling a

           19   DMR radio, is that right?

00:06:53   20   A.   Yes, correct.

           21   Q.   Earlier you mentioned that Hytera launched a DMR radio in

           22   2010, but it did not launch a dPMR radio, is that right?

           23   A.   That's right.

           24   Q.   When Hytera launched its DMR radio in 2010, did it stop

00:07:12   25   development of dPMR radios at that time?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 78 of 204 PageID #:55279
                                         Yuan - direct by Stringfield
                                                                                           3444

            1   A.   No.

            2   Q.   Why not?

            3   A.   I went back to HQ the second half of 2011.             I still

            4   remember, we still had a huge debate in the meeting because

00:07:30    5   one group of the people supporting to continue dPMR research,

            6   and another group, they disagreed.

            7               So even at the second half of 2011, inside,

            8   internally in Hytera, we're still having a huge debate.

            9   Q.   So nearly a year after launching or over a year after

00:07:57   10   launching DMR, Hytera was still debating whether it should

           11   keep its dPMR development going?

           12   A.   That's correct.

           13   Q.   The group that was advocating continuing dPMR, why did

           14   they advocate for that?

00:08:11   15   A.   Because they believe, they believe dPMR still have a

           16   chance to be the dominant standard in the commercial and the

           17   utility market.

           18   Q.   So at that point in late 2011, it wasn't clear to Hytera

           19   whether DMR or dPMR was the dominant standard, is that right?

00:08:31   20   A.   That's correct.

           21   Q.   Did Hytera have concerns about launching into the DMR

           22   market --

           23   A.   Yes.

           24   Q.   -- in 2010?

00:08:38   25   A.   Yes, we have.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 79 of 204 PageID #:55280
                                         Yuan - direct by Stringfield
                                                                                           3445

            1   Q.   Can you tell us some of those concerns?

            2   A.   First of all, you know, after 2007, in three years' time,

            3   nobody was following DMR.

            4   Q.   Only Motorola?

00:08:53    5   A.   Only Motorola.      And the secondly, back to 2008, 2009,

            6   2010, Motorola was in a very difficult financial situation.

            7   They cut off thousands of employees.            If we followed DMR, and

            8   Motorola was champion, the standard, if Motorola fails --

            9   Q.   Fails?

00:09:18   10   A.   Yes -- then we have a problem.

           11   Q.   Did there come a point when Hytera stopped its dPMR

           12   development?

           13   A.   I think there was either the end of 2011 or the beginning

           14   of 2012.

00:09:34   15   Q.   Mr. Yuan, in 2010, when Hytera entered the DMR

           16   marketplace, it sounds like there were two radio manufacturers

           17   selling DMR radios when Hytera entered, is that right?

           18   A.   That's right.

           19   Q.   It was Hytera and Motorola?

00:09:51   20   A.   Correct.

           21   Q.   And at that same time there were two dPMR manufacturers,

           22   is that right?

           23   A.   Right.

           24   Q.   And remind us who those were.

00:10:01   25   A.   Kenwood and Icom.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 80 of 204 PageID #:55281
                                         Yuan - direct by Stringfield
                                                                                           3446

            1   Q.   How did Hytera compare to other, in size, how did Hytera

            2   compare to other two-way radio manufacturers who had not yet

            3   launched either a DMR or dPMR radio?

            4   A.   Apart from Motorola, Kenwood and Icom, Hytera was the

00:10:29    5   largest radio manufacturer, had not yet, had not yet chosen a

            6   standard.     And among those companies had not yet made the

            7   decision, Hytera has the largest dealer network in the world.

            8               And also, back to 2009/2010, the Chinese market was

            9   the fastest growing market in the world, was the fast -- the

00:11:03   10   Chinese economy was the fastest growing economy in the world.

           11   So this is my answer.

           12   Q.   In 2010/2011, after Hytera launched its DMR radio, did

           13   Hytera attend trade shows to meet with other radio

           14   manufacturers?

00:11:22   15   A.   Yes, we do.

           16   Q.   How did other two-way radio manufacturers who had not yet

           17   launched a DMR or dPMR radio view the fact that Hytera had

           18   launched a DMR radio?

           19   A.   The other manufacturers, they were waiting and see.               And

00:11:43   20   because we have a large base of the dealer network globally,

           21   so we can promote DMR in the fast way and in a greater volume.

           22   So we made DMR as the standard in the critical mass, and then

           23   everybody, they can follow.

           24               THE COURT:    All ships rise with the tide?

00:12:11   25               THE WITNESS:     I'm sorry, sir?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 81 of 204 PageID #:55282
                                         Yuan - direct by Stringfield
                                                                                           3447

            1               THE COURT:    All ships rise with the tide?

            2               THE WITNESS:     Yes.

            3               THE COURT:    Yes?

            4               THE WITNESS:     Yes.

00:12:21    5   BY MR. STRINGFIELD:

            6   Q.   Would you agree with me that when Hytera launched its DMR

            7   radio in 2010 that the DMR market went from a one-supplier

            8   market to a two-supplier market?

            9   A.   Until 2010, yes.

00:12:40   10   Q.   Was that important to any of the other two-way radio

           11   manufacturers who had not yet picked either a DMR or a dPMR

           12   standard?

           13   A.   Yes.    After we made DMR as the critical mass of the

           14   standard, the other manufacturers like Tait, Kirisun, Simoco,

00:13:04   15   Selex, they can follow, and they followed.              And even Kenwood,

           16   one of the leading companies in dPMR, they showed their first

           17   DMR radio in IWCE in 2014.

           18   Q.   So by 2014, even Kenwood had launched a DMR radio?

           19   A.   Yes.

00:13:25   20   Q.   We talked about other radio manufacturers.             In your

           21   experience and history selling DMR radios to customers at

           22   around this time, how did the ultimate purchasers of DMR

           23   radios view Hytera's decision to launch a DMR radio?

           24   A.   Just, just the same as the manufacturers.

00:13:51   25   Q.   How so?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 82 of 204 PageID #:55283
                                         Yuan - direct by Stringfield
                                                                                           3448

            1   A.   The end users, they were waiting, you know, some of the

            2   potential digital customers, they were waiting and seeing

            3   which standard would be the dominant standard.              When the

            4   market getting clearer and clearer, then they can invest.

00:14:13    5   Q.   Why would a purchaser be concerned about which standard

            6   would be the dominant standard?

            7   A.   If they choose the wrong standard, they have a risk to

            8   lose their investment.

            9   Q.   How would they lose their investment if they picked the

00:14:29   10   wrong standard?

           11   A.   Because if they choose wrong, then their investment in

           12   radio, in system, in application, in accessories, that they

           13   will be locked, they will be locked into one standard.

           14   Q.   Because the two standards aren't compatible, is that why?

00:14:49   15   A.   That's right.

           16   Q.   Back to when DMR was a one-company standard, Motorola

           17   only, was there any risk to customers from buying radios in a

           18   one-provider market?

           19   A.   Yes.

00:15:06   20   Q.   What was that?

           21   A.   First of all, if any standard, if there is only one

           22   supplier, the prize will be very high.            And if the customer be

           23   locked in, the supplier, they can even increase the price.

           24   And as I mentioned it before, the accessories, applications,

00:15:31   25   everything cannot be compatible with other technology.                That's
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 83 of 204 PageID #:55284
                                         Yuan - direct by Stringfield
                                                                                           3449

            1   the risk.

            2   Q.   Did Hytera and the other companies that you mentioned who

            3   followed Hytera into the DMR market impact the prices for DMR

            4   radios in any way?

00:15:48    5   A.   Yes.    By definition, competition will bring the price

            6   down, and that's, that is the case.           Over a year, two years,

            7   the standard is getting more and more matured.              And the more

            8   and more suppliers joined the market, the price dropped.

            9   Q.   Which today is the dominant standard as between DMR and

00:16:17   10   dPMR?

           11   A.   DMR.

           12   Q.   And that's the standard that Motorola is advancing, is

           13   that right?

           14   A.   That's right.

00:16:23   15   Q.   Mr. Yuan, when we were talking about Hytera's radios --

           16               MR. STRINGFIELD:      Mr. Montgomery, can you please put

           17   up DDX-14.10.

           18   BY MR. STRINGFIELD:

           19   Q.   Mr. Yuan, I believe earlier you mentioned that the

00:16:40   20   professional line of radios on the right side of the slide,

           21   those were targeted toward mission critical level customers,

           22   is that right?

           23   A.   More professional customers.

           24   Q.   And would those include what we call mission critical?

00:16:52   25   A.   Yes, you can say that.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 84 of 204 PageID #:55285
                                         Yuan - direct by Stringfield
                                                                                           3450

            1   Q.   Can you give us an example of mission critical customers

            2   that would purchase Hytera's high-end radios?

            3   A.   Yeah.    Like policemen, like fire departments, like the

            4   security agents.

00:17:10    5   Q.   And DMR is a standard, is that right?

            6   A.   That's right.

            7   Q.   And one of the principles of the DMR standard is that the

            8   radios are supposed to be interoperable with each other.                   Do

            9   you understand that?

00:17:22   10   A.   Yes.

           11   Q.   Are radios under the DMR standard, in fact, completely

           12   interoperable with each other?

           13   A.   Not completely.      DMR is an open standard.         But if you look

           14   into some enhanced features or if you look into some

00:17:40   15   accessories, it is not.

           16   Q.   And so if you have enhanced features on, let's say for

           17   example a Kenwood DMR radio, those might not work on, for

           18   example, a Hytera radio?

           19   A.   Yes.

00:17:57   20   Q.   Is that like if I enjoy using FaceTime on my iPhone, and

           21   then I got a Samsung phone, even though they are both under

           22   the same standard, there is an application or an enhanced

           23   feature that I wouldn't be able to use anymore?

           24   A.   Yes, that's correct.

00:18:14   25   Q.   Mr. Yuan, if Hytera had to stop providing its accused DMR
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 85 of 204 PageID #:55286
                                         Yuan - direct by Stringfield
                                                                                           3451

            1   radios, which would include the high-end radios, how would

            2   that impact the mission critical customers that you just

            3   mentioned?

            4   A.   As I just answered in the last question, regarding to the

00:18:35    5   compatibility, regarding to the enhanced features, regarding

            6   to the accessories, they would not be compatible.               And the

            7   mission critical customers, they are responsible for safety,

            8   and the life is count on seconds.

            9   Q.   Are users of Hytera radios, including the high-end radios,

00:18:56   10   are they trained to use those radios?

           11   A.   Yes.    Different radios, they have different way to

           12   operate.

           13   Q.   And so if an existing Hytera customer could no longer get

           14   replacement or expansion Hytera radios, and they had to add

00:19:13   15   radios from other manufacturers, they wouldn't be trained on

           16   those other manufacturers' radios, is that right?

           17   A.   Not immediately.

           18   Q.   And so in the situation that you described where seconds

           19   count for lives, could that make a difference?

00:19:27   20   A.   Yes.    The safety is the biggest concern, is the most

           21   important concern for us.

           22   Q.   What would happen if Hytera could no longer service its

           23   existing customers' radios, what would happen in that

           24   instance?

00:19:43   25   A.   That's also a problem because as I introduced this
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 86 of 204 PageID #:55287
                                         Yuan - direct by Stringfield
                                                                                           3452

            1   morning, the mission critical communication is a 24/7 thing.

            2   Q.   Mr. Yuan --

            3                MR. STRINGFIELD:     Mr. Montgomery, you can take that

            4   slide down.

00:19:58    5   BY MR. STRINGFIELD:

            6   Q.   Mr. Yuan, Motorola has suggested that DMR was critical to

            7   Hytera's success and survival.          Do you agree with that?

            8   A.   I disagree.

            9   Q.   Why do you disagree with that?

00:20:11   10   A.   DMR, it is important.        But we have many, many products,

           11   such as TETRA, analog, PDC, LTE, satellite, OEM.               It is

           12   important, but I wouldn't agree it is critical for survival.

           13   Q.   Motorola points to a possible change in the FCC guidelines

           14   and that they were putting pressure on Hytera to develop DMR.

00:20:47   15   Was Hytera concerned or worried about these FCC guidelines in

           16   the 2007 to 2010 timeframe?

           17   A.   No, no.

           18   Q.   Why do you say that?

           19   A.   Because the first group of the user of the mission

00:21:01   20   critical radios, they were first responders.              The first

           21   responders, they started a switch, a transition from analog to

           22   digital.     That was started from the 1990s.

           23   Q.   The shift from analog to digital radios?

           24   A.   Yeah.    And even today, even in the United States,

00:21:25   25   sometimes we still see the policemen, they carry analog radio.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 87 of 204 PageID #:55288
                                         Yuan - direct by Stringfield
                                                                                           3453

            1               So this transition curve is not, is not a cliff, it's

            2   not overnight, it's like a ramp.           And FCC, they have never

            3   banned, they have never outlawed analog.             They gave the

            4   guideline, they gave the instruction, but they never banned

00:21:53    5   analog technology.

            6   Q.   And I think earlier when we were talking about Hytera's

            7   history of product developments, we saw that Hytera began

            8   developing its first digital radio in 2003, isn't that right?

            9   A.   Yes.

00:22:09   10   Q.   So in 2007, were these FCC guidelines any sort of surprise

           11   that Hytera needed to be alerted to?

           12   A.   No.    The FCC, they gave the guideline not to lease any new

           13   frequency to analog technology by the end of 2016.               But that

           14   was (indiscernible).        So even today the U.S. customers, they

00:22:36   15   are still buying and they are still using analog.

           16   Q.   Mr. Yuan, does Hytera compete successfully for DMR sales?

           17   A.   Yes, I believe so.

           18   Q.   How has Hytera been successful in competing for DMR sales?

           19   A.   That's many reasons.        For example, today we have more than

00:23:00   20   70 sales areas or sales office all around the world, and

           21   globally we have more than 2,000 dealers.             And I, also, I

           22   think Hytera was built on innovation.            Every year we reinvest

           23   double digits of our sales revenue into R&D.

           24               THE COURT:    Did you testify earlier that in the

00:23:24   25   United States you had about 400 dealers?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 88 of 204 PageID #:55289
                                          Yuan - direct by Stringfield
                                                                                           3454

            1                THE WITNESS:     More than that.

            2                THE COURT:    More than 400.     How many?

            3                THE WITNESS:     498.

            4                THE COURT:    498?

00:23:33    5                THE WITNESS:     Yes.

            6                THE COURT:    Proceed.

            7   BY MR. STRINGFIELD:

            8   Q.   Mr. Yuan, is the size of Hytera's dealer network, is that

            9   important for all of the reasons that you discussed this

00:23:40   10   morning?

           11   A.   Yes.

           12   Q.   And you said that Hytera uses innovation to be successful?

           13   A.   Yes.

           14   Q.   Can you expand on that?

00:23:49   15   A.   There is many reasons.          Again, every year we reinvest

           16   double digits of our sales revenue into R&D.              At the peak time

           17   we reinvest 15 percent of our sales revenue into our R&D.

           18   Q.   15, one five?

           19   A.   One five, yeah.       And globally we have the R&D facilities

00:24:17   20   in Harbin; in Shenzhen; in Cambridge, England; in Zaragoza,

           21   Spain.

           22   Q.   Zaragoza, Spain?

           23   A.   Yeah.    In Hanover, Germany; in Vancouver, Canada.             And

           24   also that was because of the human resource.

00:24:38   25                We are not just hiring the experienced engineers from
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 89 of 204 PageID #:55290
                                         Yuan - direct by Stringfield
                                                                                           3455

            1   the industry.      Every year we recruit hundreds, hundreds of the

            2   new graduates from the top university from China.

            3   Q.   And, Mr. Yuan, just to be clear, you mentioned a number of

            4   global research and development facilities.             Which of those

00:24:58    5   facilities do the research and development for the DMR radios

            6   we are talking about?

            7   A.   Shenzhen.

            8   Q.   Mr. Yuan, has Hytera ever been the first to develop any --

            9   back to the research facilities, is there any part of DMR

00:25:17   10   that's -- I understood that DMR development had begun in

           11   Harbin.     Is any part of that still done in Harbin today?

           12   A.   Today, no.

           13   Q.   Okay.    Has Hytera ever been the first to develop any DMR

           14   features, any features for DMR radios before other DMR radio

00:25:35   15   manufacturers?

           16   A.   Yes.    I can give you some examples.

           17   Q.   Please.

           18   A.   Like I mentioned this morning, the IP67.

           19   Q.   That's the dust-proof and waterproof?

00:25:46   20   A.   Yeah, the anti-dust and waterproof.           In 2010, even our

           21   first PD7, and the PD7, our first DMR radio, we have the IP67

           22   back to then from our competitors, that was IP55 or even

           23   lower.

           24   Q.   So in 2010, Hytera was ahead of the market in the

00:26:04   25   dust-proof and waterproof?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 90 of 204 PageID #:55291
                                          Yuan - direct by Stringfield
                                                                                           3456

            1   A.   This is just one example.         And, for example, the first

            2   large color screen on DMR radios.

            3   Q.   Color screen?

            4   A.   Yeah.    The first compact DMR repeater, the first ATEX

00:26:22    5   Intrinsic Safety IIC DMR radio.

            6   Q.   That's static-proof so it doesn't make an explosion radio?

            7   A.   Yeah, yeah.     That's a lot of examples.

            8   Q.   Mr. Yuan, does Hytera respect intellectual property

            9   rights?

00:26:36   10   A.   Yes, we do.

           11   Q.   Does Hytera pay for intellectual property rights?

           12   A.   Yes, we are paying.

           13                THE COURT:    When you are speaking of rights and

           14   duties, with respect to the laws, of which countries?

00:26:47   15                THE WITNESS:     I'm sorry, sir, could you please?

           16                THE COURT:    Could you read that back, please.

           17         (Question read.)

           18                THE WITNESS:     In United States.

           19   BY MR. STRINGFIELD:

00:27:05   20   Q.   Mr. Yuan, who does Hytera pay for intellectual property

           21   rights related to DMR technology specifically?

           22   A.   Motorola.

           23   Q.   And what is Hytera paying for as part of that license?

           24   A.   It's paying for the royalties.          It's for license for

00:27:25   25   practising DMR standard.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 91 of 204 PageID #:55292
                                         Yuan - direct by Stringfield
                                                                                           3457

            1   Q.   Is that license for any particular type of intellectual

            2   property, like patents or trademarks or copyrights?

            3   A.   Patents.

            4   Q.   Patents.     And are those patents necessary in any way for

00:27:42    5   making a DMR radio?

            6   A.   Yes.    It is essential to practise in DMR.           Without that,

            7   we cannot make a DMR.

            8   Q.   Who, if anyone, contends that those particular patents are

            9   essential to making a DMR radio?

00:27:56   10   A.   Motorola.

           11   Q.   So Hytera then licences those patents from Motorola, is

           12   that right?

           13   A.   That's correct.

           14   Q.   And do you know how much Hytera is obligated to pay to

00:28:05   15   Motorola under the terms of that license?

           16   A.   Yes, I know.

           17   Q.   Can you tell us what you know?

           18   A.   We pay $3 U.S. dollars for each radio, and we pay $15 U.S.

           19   dollars for each repeater.

00:28:18   20   Q.   And by "radios," are you talking about the portables that

           21   you hold in your hand and the mobiles that install in a car?

           22   A.   Yes.

           23   Q.   And then repeaters are repeaters that we've heard about

           24   before?

00:28:28   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 92 of 204 PageID #:55293
                                         Yuan - direct by Stringfield
                                                                                           3458

            1   Q.   Mr. Yuan, you're aware that Motorola accuses some of

            2   Hytera's DMR radios of including Motorola source code and

            3   Motorola trade secrets, right?

            4   A.   I'm aware of that.

00:28:45    5   Q.   But as we discussed in the context of your slide 10 when

            6   you were circling what wasn't accused, Motorola does not

            7   accuse all of Hytera's DMR radios, is that also right?

            8   A.   That's correct.

            9   Q.   When did you find out that Motorola was accusing Hytera of

00:29:02   10   trade secret misappropriation?

           11   A.   In March 2017.

           12   Q.   Is that when Motorola filed the complaint in this case?

           13   A.   Yes.

           14   Q.   What was your reaction?

00:29:12   15   A.   I was shocked.      I was upset.

           16   Q.   Prior to the lawsuit, were you aware that any former

           17   Motorolans were using confidential Motorola information?

           18   A.   No.

           19   Q.   Prior to the lawsuit, could you tell if anyone else at

00:29:30   20   Hytera was aware that the former Motorolans were using

           21   confidential Motorola information?

           22   A.   No.

           23   Q.   Since the lawsuit, have you seen anything that shows or

           24   indicates that anyone in Hytera management knew the former

00:29:46   25   Motorolans were using confidential Motorola information?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 93 of 204 PageID #:55294
                                         Yuan - direct by Stringfield
                                                                                           3459

            1   A.   No.

            2   Q.   Earlier when we were discussing DMR and dPMR, I think you

            3   mentioned that Hytera was developing both of those

            4   technologies at the same time?

00:30:00    5   A.   Yes.

            6   Q.   And I believe that you also mentioned that Hytera had a

            7   DMR prototype by 2007 and a dPMR prototype by 2009, is that

            8   right?

            9   A.   That's right.

00:30:13   10   Q.   So in 2010 and 2011, Hytera could have launched either a

           11   DMR radio or a dPMR radio, is that right?

           12   A.   That's correct.

           13   Q.   When did G.S. Kok come to Hytera?

           14   A.   February 2008.

00:30:28   15   Q.   When did Sam Chia and Y.T. Kok come to Hytera?

           16   A.   Later 2008.

           17   Q.   Was it any secret to the DMR industry in 2008/2009 that

           18   G.S. Kok worked for Hytera?

           19   A.   Could you please repeat your question?

00:30:44   20   Q.   Was it known to the DMR industry in 2008 and 2009 that

           21   G.S. Kok worked at Hytera?

           22   A.   Could you please repeat that?          I don't understand your

           23   question.

           24   Q.   Sure.    In 2008/2009 in the DMR industry, did others in the

00:31:01   25   DMR industry known that G.S. Kok worked at Hytera?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 94 of 204 PageID #:55295
                                         Yuan - direct by Stringfield
                                                                                           3460

            1   A.     Yes, of course.

            2   Q.     How did they know that?

            3   A.     He was the company interface to join the DMR Association

            4   meeting.       He joined all of the important industry event

00:31:22    5   globally, like the PMRExpo in Cologne every year in November

            6   in Germany.

            7   Q.     That's PMR?

            8   A.     PMR.

            9   Q.     What is PMR?    Just let me pause you there.

00:31:34   10   A.     You can understand the PMR as a redocumentation.             It's a

           11   professional mobile radio.         In our industry we use PMR.

           12   Q.     Is DMR a category under PMR?

           13   A.     Yes, yes, yes.

           14   Q.     Okay.

00:31:47   15   A.     And in America, North and South America, the most

           16   important event is the IWCE every year in March, either in Las

           17   Vegas or in Orlando.        So it is not a secret, everybody knows

           18   him.    Everybody knows him.

           19   Q.     Earlier you mentioned the DMR patent license between

00:32:09   20   Hytera and Motorola, do you remember that?

           21   A.     Yes.

           22   Q.     When were Hytera and Motorola negotiating that license?

           23   A.     That's a long period.

           24   Q.     When did that period start and end?

00:32:22   25   A.     I think we started from 2007 and eventually we signed
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 95 of 204 PageID #:55296
                                         Yuan - direct by Stringfield
                                                                                           3461

            1   agreement with Motorola in 2010.

            2   Q.    So between 2007 and 2010, representatives from Motorola

            3   and representatives from Hytera were having ongoing

            4   discussions regarding the licensing of intellectual property

00:32:45    5   related to DMR radios, is that fair?

            6   A.    That's correct.

            7   Q.    If Motorola had said anything during those discussions

            8   between 2010 -- or excuse me, between 2007 and 2010 about

            9   suspicions that any former Motorola employee was using

00:33:02   10   confidential Motorola information or source code to develop

           11   Hytera's DMR radios, what would Hytera have done?

           12   A.    No, never.

           13   Q.    What would Hytera have done if it weren't during those

           14   discussions that the former Motorolans were using confidential

00:33:17   15   information to develop Hytera's DMR radios?

           16   A.    It's zero tolerance.       We will immediately suspend and stop

           17   it.   And also we have also launched the dPMR radio.

           18   Q.    Prior to the lawsuit, did anyone from Motorola ever

           19   contact Hytera between 2010, when Hytera launched its radio,

00:33:42   20   and 2017, when Motorola filed this lawsuit, did anyone from

           21   Motorola ever contact Hytera to alert them that they suspected

           22   the former Motorolans were using confidential Motorola

           23   information?

           24   A.    No, never.

00:33:55   25   Q.    Mr. Yuan, Motorola has asserted that G.S. Kok's salary of
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 96 of 204 PageID #:55297
                                         Yuan - direct by Stringfield
                                                                                           3462

            1   ¥85,000 yuan per month was unusually high.

            2   A.   No.

            3   Q.   What is your -- your reaction is no, it's not high?

            4   A.   ¥85,000 RMB per month is roughly equal to $140,000 U.S.

00:34:20    5   dollars per year.       So in the radio communication industry, and

            6   particularly for an international hire, for a foreign hire, I

            7   think that's reasonable.

            8   Q.   Motorola says that allowing G.S. Kok to purchase 300,000

            9   shares of Hytera stock was unusual.           What is your reaction to

00:34:43   10   that?

           11   A.   First of all, this is not a gift.           This is an allocation,

           12   it's a right that you can buy.

           13   Q.   You said "allocation"?

           14   A.   Yes.    But you have a risk.       You have to pay first.        Only

00:34:58   15   if the share price increased, then you get profit.               If the

           16   share price dropped, you lost.          And also back to then, nobody

           17   knows whether Hytera could be listed or not.

           18   Q.   How many Hytera employees were permitted to buy Hytera

           19   stock before its IPO?

00:35:21   20   A.   About 188.

           21               MR. STRINGFIELD:      Mr. Montgomery, can you please put

           22   up slide DDX-14.6.

           23   BY MR. STRINGFIELD:

           24   Q.   And Mr. G.S. Kok, he's at the bottom of this.              How many

00:35:38   25   shares was he permitted to purchase?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 97 of 204 PageID #:55298
                                         Yuan - direct by Stringfield
                                                                                           3463

            1   A.   300,000.

            2   Q.   Dr. Tang at the top of the R&D structure in 2008/2009, how

            3   many shares was he permitted to purchase?

            4   A.   Over 2 million.

00:35:50    5              THE COURT:     What was the source of the capital each

            6   person used to purchase the stock?

            7              THE WITNESS:      They paid themselves.

            8              THE COURT:     They what?

            9              THE WITNESS:      They paid themselves.        They had to use

00:35:59   10   their saving to pay.

           11              THE COURT:     It was their own capital?

           12              THE WITNESS:      Own capital.

           13              THE COURT:     Not advanced by the corporation?

           14              THE WITNESS:      It's not a gift.

00:36:06   15              THE COURT:     Or Mr. Chen?

           16              THE WITNESS:      No.

           17              THE COURT:     Or anyone else?

           18              THE WITNESS:      No.

           19              THE COURT:     From savings?

00:36:11   20              THE WITNESS:      I'm telling the truth.

           21              THE COURT:     Or other opportunities to borrow money to

           22   purchase the stock?

           23              THE WITNESS:      That, I don't know.        You can, you can

           24   get a loan from bank or you can borrow money from somebody

00:36:22   25   else.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 98 of 204 PageID #:55299
                                         Yuan - direct by Stringfield
                                                                                           3464

            1               THE COURT:    Proceed.

            2               MR. STRINGFIELD:      You can take that down,

            3   Mr. Montgomery.      Actually, I'm sorry, Mr. Montgomery, let's

            4   leave it up for another minute.

00:36:31    5   BY MR. STRINGFIELD:

            6   Q.     Mr. Yuan, you're aware that --

            7               THE COURT:    What was the price of the stock when they

            8   purchased it?

            9               THE WITNESS:     I remember when I purchased it there

00:36:41   10   was --

           11               THE COURT:    Not you.     Not you.

           12               THE WITNESS:     Everybody.

           13               THE COURT:    The Motorolans.

           14               THE WITNESS:     You mean today?

00:36:49   15               THE COURT:    Then.

           16               THE WITNESS:     Back to then?

           17               THE COURT:    Yes.

           18               THE WITNESS:     When we got listed?

           19               THE COURT:    Who purchased 300 shares of stock?

00:36:56   20               THE WITNESS:     G.S. Kok.

           21               THE COURT:    Okay.    At what price?

           22               THE WITNESS:     I remember I paid ¥3 RMB per share, ¥3

           23   RMB.

           24               THE COURT:    On the same day and time?

00:37:10   25               THE WITNESS:     Yeah, in 2009 I paid.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 99 of 204 PageID #:55300
                                           Yuan - direct by Stringfield
                                                                                           3465

            1                 THE COURT:    And he purchased it when?

            2                 THE WITNESS:     Either, either 2008 or 2009.

            3                 THE COURT:    You really don't know what he paid, do

            4   you?

00:37:27    5                 THE WITNESS:     I don't know how much he paid, but I

            6   remember --

            7                 THE COURT:    You do not really know the source of his

            8   capital, do you?

            9                 THE WITNESS:     I do not.

00:37:35   10                 THE COURT:    All right.     Proceed.

           11   BY MR. STRINGFIELD:

           12   Q.     Mr. Yuan, you're aware that Mr. Chen was involved in

           13   interviewing G.S. Kok to come to Hytera?

           14   A.     Yes.

00:37:44   15   Q.     And on slide 6 here, where we saw where G.S. Kok fit in

           16   the hierarchy when he arrived, he's two levels below the CEO,

           17   Mr. Chen, is that right?

           18   A.     That's right.

           19   Q.     G.S. Kok, would you consider him a sort of a mid-level

00:38:00   20   manager?

           21   A.     Mid level.

           22   Q.     Is it unusual for the CEO of a big company like Hytera to

           23   be interviewing a mid-level manager like G.S. Kok?

           24   A.     No.

00:38:09   25   Q.     Why isn't that unusual?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 100 of 204 PageID #:55301
                                         Yuan - direct by Stringfield
                                                                                            3466

            1    A.    First of all, you know, Mr. Chen, he doesn't speak

            2    English.      So for every international interface who was sent to

            3    overseas, he would like to interview them.

            4                  And the secondary, really, I think this is cultural

00:38:28    5    difference, it is not very common in the western civility, but

            6    in China it is the case.         For example, myself, I was applying

            7    a regional sales director position, but Mr. Chen interviewed

            8    me.

            9    Q.    Were you sort of a mid-level manager when you started at

00:38:46   10    Hytera?

           11    A.    Mid level.

           12    Q.    But you were going to be an international face of the

           13    company?

           14    A.    I was going to Europe.

00:38:52   15    Q.    And you spoke English?

           16    A.    Yes.

           17    Q.    And G.S. Kok was going to be an international face of the

           18    company?

           19    A.    Yes.

00:38:58   20    Q.    And he spoke English?

           21    A.    Yeah.

           22    Q.    And Mr. Chen interviewed both of you?

           23    A.    Yes.

           24                  MR. STRINGFIELD:    You can take that down,

00:39:07   25    Mr. Montgomery.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 101 of 204 PageID #:55302
                                         Yuan - direct by Stringfield
                                                                                            3467

            1    BY MR. STRINGFIELD:

            2    Q.   Mr. Yuan, Motorola asserts that Hytera took documents and

            3    source code to develop a DMR product.           Do you agree with that?

            4    A.   I disagree.

00:39:20    5    Q.   Why do you disagree?

            6    A.   Because by 2007, and I believe Professor Sun, he has

            7    already testified, we already got the prototype DMR radio.

            8    Q.   Do you agree with Motorola's assertion that Hytera took

            9    documents and source code?

00:39:40   10    A.   Hytera, Hytera didn't.

           11    Q.   Well, who took documents and source code?

           12    A.   There was a small group of Malaysians, they took the

           13    document when they were still in Motorola.

           14    Q.   While they were Motorola employees, they took documents

00:39:54   15    from Motorola?

           16    A.   I don't know.

           17    Q.   That's the allegation.

           18    A.   Yeah, I aware this allegation.

           19    Q.   Did Hytera know when these former Motorolan employees came

00:40:05   20    over that these former Motorola employees took Motorola

           21    confidential information from Motorola while they were

           22    Motorola employees?

           23    A.   We do not know.

           24    Q.   Has Motorola during the course of this litigation ever

00:40:25   25    revealed to Hytera what specific source code was alleged to
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 102 of 204 PageID #:55303
                                         Yuan - direct by Stringfield
                                                                                            3468

            1    have been copied into the Hytera radios?

            2    A.   It wasn't until this summer.

            3    Q.   Do you know approximately what month?

            4    A.   June.

00:40:42    5    Q.   What did Hytera do in June of 2019 upon finally learning

            6    what specific source code was alleged to have been copied into

            7    the Hytera radios?

            8    A.   We reacted immediately.        We hired the lawyers and the

            9    experts to look at it.        And follow the instruction from the

00:41:02   10    experts, we start fixing loss immediately.

           11    Q.   You said "fixing"?

           12    A.   Yes.

           13    Q.   And has Hytera released source code that it has fixed and

           14    removed the Motorola copy source code from?

00:41:15   15    A.   Yes.

           16    Q.   Is that process done?

           17    A.   It's almost done.      But it will be done very, very shortly.

           18    Q.   Would you say that Hytera is working hard on that?

           19    A.   We are doing everything we could.          We are doing the best

00:41:29   20    we can.

           21    Q.   Motorola asserts that Hytera took Motorola technology, and

           22    then avoided upfront research and development expense, and

           23    then used what it saved from that upfront expense to invest in

           24    making advanced features, like the color screens and so forth

00:41:51   25    that you talked about, to compete with Motorola in the
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 103 of 204 PageID #:55304
                                         Yuan - direct by Stringfield
                                                                                            3469

            1    marketplace.

            2               Do you agree with that?

            3    A.   I disagree.

            4    Q.   Why do you disagree?

00:41:57    5    A.   Before this small group of Malaysians arrived, we have

            6    already spent $13 million US dollars to develop our DMR.

            7    Q.   13, one three.

            8    A.   One three.     And after that, 'til today, we have invested

            9    another $70 million U.S. dollars, seven zero.             So in total, we

00:42:19   10    have already invested nearly $100 million U.S. dollars to

           11    develop our DMR products.

           12               And also this, I mean today Hytera's DMR business

           13    cannot be just build up by R&D.          There is thousands of people

           14    from sales, marketing, human resource, legal, finance, supply

00:42:45   15    chain, manufacturing center to build up this business.                So I

           16    disagree with that.

           17    Q.   Compared to the thousands of people in the other roles

           18    that you just mentioned, how many research and development

           19    engineers worked on Hytera DMR radios before and after the

00:43:04   20    former Motorolans showed up at Hytera?

           21    A.   In 2007, we have more than 100 engineers working on DMR.

           22    And after that we have 7 or even 800 engineers works on DMR.

           23    I mean, in the total R&D, that's more than 2,000.              But focus

           24    on DRM terminal, that's 7 or 800, at the peak time, there was

00:43:31   25    7 or 800 engineers.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 104 of 204 PageID #:55305
                                         Yuan - direct by Stringfield
                                                                                            3470

            1    Q.   7 or 800 engineers?

            2    A.   Yes.

            3    Q.   And there was only a handful of former Motorolans, is that

            4    right?

00:43:39    5    A.   Everybody knows that story today.

            6    Q.   So how did the contributions of a handful of former

            7    Motorolans compare to the hundreds of Hytera research and

            8    development employees and the thousands of supply chain,

            9    marketing, sales, distribution, and other Hytera employees

00:43:58   10    that you just discussed?

           11    A.   It's minor.     It's a small piece.

           12    Q.   Mr. Yuan, you're aware that Motorola seeks all of the

           13    profits that Hytera has ever made on the accused DMR radios.

           14    Do you think that's fair?

00:44:17   15    A.   It is not fair.

           16    Q.   Why isn't that fair?

           17    A.   Just as I just explained before, there is hundreds of

           18    engineers before and after this small group of Malaysians

           19    arrived, focused, dedicated, contributed on this project.                  And

00:44:39   20    we have thousands of people in Hytera to build up this

           21    business.

           22                And without Hytera, the DMR standard wouldn't be so

           23    successful today.      It is totally unfair.        We are supporting

           24    7,000 plus families globally.         And in the United States we

00:44:57   25    created 80-plus jobs.       If that's the case, what can we do?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 105 of 204 PageID #:55306
                                             Yuan - cross by Brown
                                                                                            3471

            1               THE COURT:     Just a minute.      80 what, what was that?

            2    You created what?

            3               THE WITNESS:     In the United States, in Hytera East

            4    and Hytera West, we have more than 80 local staff here, local

00:45:17    5    employees.

            6               THE COURT:     All right.     Proceed.

            7    BY MR. STRINGFIELD:

            8    Q.   Mr. Yuan, you're aware that Hytera contends that the

            9    former Motorolans concealed their conduct, their theft,

00:45:29   10    alleged theft of the Motorola materials.            Why would the former

           11    Motorolans conceal their theft?

           12    A.   Because they understand, Hytera as a company, there will

           13    be zero tolerance to that.         You know, every time when they

           14    passed information in the company, that was disguised.                Hytera

00:45:50   15    as a company, we didn't know anything about that.

           16    Q.   Thank you, Mr. Yuan.

           17               MR. STRINGFIELD:      I pass the witness.

           18               THE COURT:     You have cross-exam?

           19               MR. BROWN:     Yes, Your Honor.

00:46:02   20                               CROSS-EXAMINATION

           21    BY MR. BROWN:

           22    Q.   Good afternoon, Mr. Yuan.

           23    A.   Good afternoon.

           24    Q.   I'm Brandon Brown.       I represent Motorola.

00:46:25   25               So I want to pick up where you sort of left off
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 106 of 204 PageID #:55307
                                             Yuan - cross by Brown
                                                                                            3472

            1    there.    I'm going to put on the slide, put your org chart on

            2    the slide here.

            3                Now, what you did here is you're trying to present to

            4    the jury a simplified version of what the organization

00:46:50    5    structure looked like at Hytera in 2008/2009, right?

            6    A.   Right.

            7    Q.   And this is a demonstrative, right?            This is something

            8    that you worked to draw together, right?

            9    A.   Right.

00:47:01   10    Q.   It's a PowerPoint?       It's a PowerPoint presentation?

           11    A.   Yes.

           12    Q.   And you worked with counsel to prepare that, right?

           13    A.   Right.

           14    Q.   And you prepared it for this trial?

00:47:13   15    A.   Right.

           16    Q.   You didn't use a document that actually described this,

           17    right?

           18    A.   Yes, part.     This is a very simplified organization chart.

           19    If we show the whole organization chart, they won't fit on one

00:47:32   20    page.    But it does not mean we didn't use it in the

           21    organization.     That's not true.

           22    Q.   So you did have a chart of the R&D structure in 2008 and

           23    2009 at Hytera, right?

           24    A.   Yes.

00:47:43   25    Q.   Of course, you would need one, right?           There are valuable
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 107 of 204 PageID #:55308
                                             Yuan - cross by Brown
                                                                                            3473

            1    documents that show who reports to who, right?

            2    A.     Right.

            3    Q.     And who is responsible for what, right?

            4    A.     Right.

00:47:51    5    Q.     But you didn't use that, the actual document.           You drew

            6    one for the jury?

            7    A.     We used this simplified one.

            8    Q.     And you used the simplified one -- well, withdrawn.

            9                Where is the actual chart?

00:48:08   10    A.     In the company.    If we, if we need it, I can find out for

           11    you.

           12    Q.     You didn't use it during your direct examination?

           13    A.     As I just explained, we used this simplified version to be

           14    more clear to show to the trial.

00:48:24   15    Q.     And you're representing that this is an accurate depiction

           16    of the research and development structure at Hytera in 2008

           17    and 2009?

           18    A.     I'm sorry, I just missed one word.         What did you say, the

           19    depiction?

00:48:39   20    Q.     This is an accurate depiction.        I'll repeat the question

           21    so you have it.

           22                So you're saying this is an accurate depiction of

           23    Hytera's research and development structure in 2008 and 2009,

           24    right?

00:48:52   25    A.     This is a simplified version.       But that's the truth.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 108 of 204 PageID #:55309
                                             Yuan - cross by Brown
                                                                                            3474

            1    Q.   Does "simplified" mean not accurate?

            2    A.   No.

            3    Q.   Okay.    So then let me ask you, there is a couple blanks on

            4    here, so let's just maybe fill in some of the blanks.

00:49:06    5                 Who was in charge of the analog terminal products in

            6    2008/2009?

            7    A.   Zhou Ring.

            8    Q.   Okay.    How do you that spell?

            9    A.   Z-H-O-U, this is the family name, surname.

00:49:20   10    Q.   Okay.

           11    A.   Then R-I-N-G, Zhou Ring.

           12    Q.   Okay.    And what about the TETRA products in 2008/2009, who

           13    was in charge of that?

           14    A.   Guo Qiang.

00:49:33   15    Q.   Okay.    How do you spell that?

           16    A.   G-U-O, G-U-O.

           17    Q.   Oh, G-U-O?

           18    A.   Yeah, G-U-O Q-I-A-N-G, Q-I-A-N-G.

           19    Q.   Got it, okay.

00:49:52   20                 And you weren't at Hytera in 2008, right?

           21    A.   I wasn't.

           22    Q.   And you weren't ever part of the research and development

           23    structure, correct?

           24    A.   Personally, I wasn't.

00:50:02   25    Q.   Right.    And you played no role whatsoever in the design or
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 109 of 204 PageID #:55310
                                             Yuan - cross by Brown
                                                                                            3475

            1    development of Hytera's products, right?

            2    A.   That's correct.

            3    Q.   And one of the points that you are trying to make is you

            4    are trying to show that in the pecking order here, the

00:50:16    5    structure, Mr. Kok, he's all the way at the bottom, right?

            6    A.   This is a simplified version.         Below this level we have

            7    more layers, but we didn't show here.

            8    Q.   You showed a chart that put Mr. G.S. Kok at the very

            9    bottom --

00:50:33   10    A.   No.

           11    Q.   -- of your depiction?

           12    A.   He's placed in the middle range of the management.

           13    Q.   Okay.    And you also showed this diagram, which is

           14    DDX-14.5, right?

00:50:43   15    A.   Right.

           16    Q.   And what you are showing here is the CEO in 2008 and 2009

           17    has six direct reports, right?

           18    A.   Yes.

           19    Q.   And you're saying here the CEO reports to -- or the head

00:50:56   20    of R&D reports to the CEO, right?

           21    A.   Right.

           22    Q.   And that would be Dr. Tang.         That was the point you were

           23    trying to make, right?

           24    A.   Correct.

00:51:04   25    Q.   And you testified that those would be the only people who
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 110 of 204 PageID #:55311
                                             Yuan - cross by Brown
                                                                                            3476

            1    would report directly to Mr. Chen, right?

            2    A.    Right.

            3    Q.    Is Dr. Tang still at Hytera?

            4    A.    No.   He left at the end of 2012.

00:51:20    5    Q.    Okay.    And what about the head of R&D at Shenzhen, is he

            6    still at Hytera?

            7    A.    No.   He had a heart attack.

            8    Q.    Oh, okay.

            9    A.    Yeah.

00:51:29   10    Q.    And so between the CEO and G.S. Kok was Dr. Tang and the

           11    head of R&D, right?

           12    A.    The head of the Shenzhen R&D center.

           13    Q.    And we can't ask either of them whether or not Mr. G.S.

           14    Kok ever reported to Mr. Chen, right?           They're not available

00:51:52   15    to talk to?

           16    A.    They quit, they left the job, they quit the job.

           17    Q.    They're not here anymore?       They're not at Hytera?

           18    A.    They're not here today.

           19    Q.    And so the only two people left here that could answer

00:52:09   20    whether or not G.S. Kok reported to Mr. Chen would be Mr. Chen

           21    up here at the top and Mr. Kok down here, because these

           22    gentlemen aren't at the company anymore, right?

           23    A.    I disagree.

           24    Q.    Okay.    But Mr. Chen could answer that question, couldn't

00:52:25   25    he?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 111 of 204 PageID #:55312
                                             Yuan - cross by Brown
                                                                                            3477

            1    A.   He could.    He was here waiting for the testify.            He was

            2    back and forth three times in the last one month.

            3    Q.   And just so everybody remembers, this is Mr. Chen on the

            4    screen right now, right?

00:52:41    5    A.   Yes.

            6    Q.   And you're saying that he was here in Chicago to testify,

            7    right?

            8    A.   Yes.

            9    Q.   But he's not here anymore, is he?

00:52:49   10    A.   He has to go home, he has to go back to Shenzhen to run

           11    company.    This is the end of the year.          It is very busy

           12    season.     But it is true that he was waiting here for more than

           13    one month.     And during while he was waiting, he was back and

           14    forth three times.

00:53:09   15    Q.   And he didn't come to testify, right?

           16    A.   He was waiting for testify.         But, you know, this trial is

           17    longer than everybody here expected.

           18    Q.   And he's back in China now, right?

           19    A.   Yes.

00:53:23   20    Q.   And is he going to come back to United States to testify?

           21    A.   I don't know his schedule.

           22    Q.   Now, since we don't have Mr. Chen and we don't have Mr.

           23    Kok, you're explaining the relationship between Mr. Chen and

           24    Mr. Kok, right?

00:53:42   25    A.   Right.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 112 of 204 PageID #:55313
                                             Yuan - cross by Brown
                                                                                            3478

            1    Q.   Now, you know that Mr. Chen and Mr. Kok exchanged a lot of

            2    emails in the 2008 timeframe, don't you?

            3    A.   I don't.

            4    Q.   You don't know that?

00:53:53    5    A.   I don't know that.

            6    Q.   Your testimony is Mr. Kok did not report to Mr. Chen,

            7    right?

            8    A.   Right.

            9    Q.   You didn't review the emails between Mr. Kok and Mr. Chen?

00:54:04   10    A.   I did not.

           11    Q.   Did you know that, for example, Mr. Chen spent months

           12    negotiating with Mr. Kok over Mr. Kok's salary and employment

           13    agreement before he came?

           14    A.   I do not know that.

00:54:18   15    Q.   You've never seen any email exchange?

           16    A.   I haven't.

           17    Q.   Have you seen email exchanges from Mr. Kok to Mr. Chen

           18    reporting on the status of research and development in the DMR

           19    group in the 2008 time frame?

00:54:33   20    A.   I haven't.

           21    Q.   Have you seen emails from Mr. Kok to Mr. Chen specifically

           22    reporting on the state of the research and development of when

           23    Mr. Kok arrived at Hytera?

           24    A.   I have not.

00:54:47   25    Q.   You didn't review any of these emails?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 113 of 204 PageID #:55314
                                             Yuan - cross by Brown
                                                                                            3479

            1    A.   I have not.

            2    Q.   Wouldn't that have informed you whether or not Mr. Kok

            3    actually reported to Mr. Chen?

            4    A.   I would be very surprised, because in between G.S. Kok and

00:54:59    5    Mr. Chen, that's still two layers, Dr. Tang and Guo Qiang.

            6    Q.   But you didn't look at the emails to see?

            7    A.   I have not.

            8    Q.   Now, instead of using the simplified version of the org

            9    chart, why don't we look at some of the actual org charts that

00:55:25   10    were produced in this case.         Can we do that?

           11    A.   Yes, please.

           12    Q.   Okay.

           13                 MR. BROWN:   May I approach, Your Honor?

           14                 THE COURT:   Yes.

00:55:34   15    BY MR. BROWN:

           16    Q.   Now, I've handed you what has been marked as PTX-1103,

           17    which and you'll see from the very bottom right corner has a

           18    Hytera Bates number.       Do you see that?

           19    A.   You mean this number (indicating)?

00:56:09   20    Q.   Exactly, exactly.      Do you see that?

           21    A.   Yes.

           22    Q.   Okay.    And you understand that this was produced from

           23    Hytera's files, correct?

           24    A.   Let me take a look.

00:57:02   25    Q.   Actually, I've been told it's already been admitted, so we
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 114 of 204 PageID #:55315
                                             Yuan - cross by Brown
                                                                                            3480

            1    can look at it together.        I am going to put it up on the slide

            2    here for you.     This is PTX-1113 that I am showing.

            3                I am going to go to English version.          And I know you

            4    speak English, and you have been speaking it quite well.                   But

00:57:19    5    there is a Chinese version as well, if that makes it easier,

            6    okay?

            7                So you had explained to the jury that the group of

            8    folks who came over from Motorola represented, I think you

            9    said, a small group of Malaysians, right?

00:57:30   10    A.   Yes.

           11    Q.   Now --

           12                THE COURT:    Counsel, who was on the stand when this

           13    document was received in evidence, if you recall?

           14                MR. BROWN:    Dr. Wicker.     I apologize.

00:58:01   15                THE COURT:    Who called Dr. Wicker?

           16                MR. BROWN:    I did.

           17                THE COURT:    All right.     The document itself has been

           18    received and it has been published and has been the subject of

           19    inquiry by several attorneys?

00:58:12   20                MR. BROWN:    Yes, Your Honor.

           21                THE COURT:    All right.     With that representation, you

           22    may proceed with this witness.

           23                MR. BROWN:    Thank you, Your Honor.

           24    BY MR. BROWN:

00:58:17   25    Q.   Now, when you were explaining to the jury the arrival of
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 115 of 204 PageID #:55316
                                             Yuan - cross by Brown
                                                                                            3481

            1    the former Motorolans, you described them as a small group of

            2    Malaysians who came over, correct?

            3    A.   Yes.

            4    Q.   And I think you used a word a relatively, that they

00:58:30    5    represent a relatively small group of the work that was being

            6    done at Hytera, right?

            7    A.   That's correct.

            8    Q.   Yeah.    Relatively unimportant in the scheme of things at

            9    Hytera, right?

00:58:39   10    A.   That's correct.

           11    Q.   Right.    Now, if we look at this organization chart, you'll

           12    see it's titled "Organizational Chart of Central Research

           13    Department."     Do you see G.S. Kok there right at the top?

           14    A.   Yes.

00:58:51   15    Q.   So G.S. Kok was the director of the Central Research

           16    Department, correct?

           17    A.   Hang on.    My understanding is this department, if you go

           18    back to our chart, that fits into that DMR terminal chart

           19    department.

00:59:09   20    Q.   Okay.    We'll start with that.

           21                 So what you are saying, let me make sure that we're

           22    all on the same page of what you are saying, you are saying

           23    that this box here, this box right at the very bottom of your

           24    chart --

00:59:20   25    A.   Yeah, yeah.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 116 of 204 PageID #:55317
                                             Yuan - cross by Brown
                                                                                            3482

            1    Q.   -- is sort of where this chart starts?

            2    A.   Yes.

            3    Q.   Okay.    So let's go through this chart first.           And this is

            4    the group of people who were responsible for the DMR products

00:59:34    5    at Hytera, right?

            6    A.   DMR terminal products.

            7    Q.   Okay.

            8    A.   We have another group responsible for the DMR trunking

            9    product.

00:59:42   10    Q.   And the DMR terminal products, that's what is accused in

           11    this case, right?

           12    A.   Right.

           13    Q.   So that's what we should be looking at, okay.

           14                 So G.S. Kok, listed as the director, right?

00:59:53   15    A.   Right.

           16    Q.   And he's a Hytera employee at this time, right?

           17    A.   Yes.

           18    Q.   And the assistant director is Y.T. Kok, right?

           19    A.   Right.

01:00:03   20    Q.   He's another one of the former Motorolans?

           21    A.   Correct.

           22    Q.   But he's now assistant director of the DMR group at

           23    Hytera, right?

           24    A.   Right.

01:00:11   25    Q.   And then if we go down here, we have Sam, and that's
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 117 of 204 PageID #:55318
                                             Yuan - cross by Brown
                                                                                            3483

            1    Samuel Chia, right?

            2    A.   Sam Chia.

            3    Q.   Chia, okay.

            4    A.   Chia, Chia.

01:00:25    5    Q.   Okay.

            6    A.   Sam Chia.

            7    Q.   Okay.    I'm probably going to call it Sam Chia.            Could we

            8    --

            9    A.   Okay.    That's fine.

01:00:31   10    Q.   Do you understand what I'm talking about?

           11    A.   That's fine.

           12                 THE COURT:   Maybe "Sam" would suffice.

           13                 MR. BROWN:   Sam sounds better, too.        Yes, Your Honor.

           14                 THE WITNESS:    Agree.

01:00:39   15    BY MR. BROWN:

           16    Q.   So Sam was now the director of Hytera's DSP and voice

           17    technology for the DMR products, right?

           18    A.   Yes.

           19    Q.   And then Y.T. Kok over here also took over as the director

01:00:51   20    of overall architecture for Hytera's DMR product development,

           21    fair?

           22    A.   Yes.

           23    Q.   And that was a decision made by executives at Hytera,

           24    correct, to put those individuals in charge?

01:01:07   25    A.   Could you please repeat the question?           I was not clear.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 118 of 204 PageID #:55319
                                             Yuan - cross by Brown
                                                                                            3484

            1    Q.   The decision to make -- to put G.S. Kok, Y.T. Kok and Sam

            2    in senior leadership positions in the Hytera DMR research and

            3    development group, that was a decision made by senior

            4    executives at Hytera, correct?

01:01:25    5    A.   They are not at the senior management position.

            6    Q.   In the DMR group?      Let me withdraw.        Maybe there is too

            7    many --

            8    A.   No.   I've got a question, I've got a question.

            9    Q.   Okay.

01:01:37   10    A.   The DMR terminal R&D department is there is three, there

           11    is four department.       So this is the organizational chart

           12    inside that department.        So they were not in the senior

           13    position in Hytera.

           14    Q.   My question was a little different.            My question was, the

01:01:54   15    way that they got those positions in the DMR terminal research

           16    and development group at Hytera was because senior management

           17    at Hytera put them in that position, right?

           18    A.   Yes, but, but Hytera as a company, we employee, we hire

           19    experienced people.       This is nothing wrong, because back to

01:02:18   20    then nobody understand what they did.

           21                 MR. BROWN:   May I approach, Your Honor?

           22                 THE COURT:   Yes.

           23    BY MR. BROWN:

           24    Q.   I've handed you what has been marked and previously

01:02:42   25    admitted as PTX-77.       Again, I am going to go to the English
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 119 of 204 PageID #:55320
                                             Yuan - cross by Brown
                                                                                            3485

            1    version.

            2                 But you see that this is an internal release from

            3    Hytera, correct?

            4    A.   Correct.

01:02:59    5    Q.   Did you see this document in preparing to give your

            6    testimony to the jury?

            7    A.   No, I haven't.

            8    Q.   And it says, "According to the decision made by the

            9    company's operations management committee, we hereby appoint

01:03:12   10    the following cadres of the Central Research Department."                  Do

           11    you see that?

           12    A.   I do.

           13    Q.   And that leads to the appointment of G.S. Kok as the

           14    director, Y.T. Kok as the deputy director, and then the other

01:03:23   15    positions that we talked about on the previous organization

           16    chart, right?

           17    A.   Right.

           18    Q.   Okay.    And that was approved by Chairman Chen, correct?

           19    A.   All of this kind of appointment, there must be approval by

01:03:38   20    Mr. Chen.

           21    Q.   Mr. Chen approved this?

           22    A.   But all of the people I can see here, they are working,

           23    only working on the DMR terminal R&D.

           24    Q.   Did they ever work on more at Hytera?

01:03:52   25    A.   I'm sorry?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 120 of 204 PageID #:55321
                                             Yuan - cross by Brown
                                                                                            3486

            1    Q.   Did they ever work on more at Hytera?

            2    A.   I didn't get your question.

            3    Q.   Did they ever go on to work on more than just the DMR

            4    terminal at Hytera?

01:04:03    5    A.   No, I cannot recall this.        This, all of the people here,

            6    they work on terminal, on DMR terminal.

            7    Q.   So there is never a point in time where G.S. Kok, for

            8    instance, took over more than just the DMR terminal?

            9    A.   They have asked to improve some LMR radios as well, as

01:04:27   10    well.

           11    Q.   So you are saying, if I understand you right, according to

           12    your simplified organization chart, Mr. Kok and his team --

           13    A.   Yeah.

           14    Q.   -- they always stayed in this box, right?

01:04:39   15    A.   Yes.

           16    Q.   2010, 2011, 2012, never left that box, is that your

           17    testimony?

           18    A.   This is my best knowledge.

           19                 MR. BROWN:   May I approach, Your Honor?

01:05:04   20                 THE COURT:   Yes.

           21    BY MR. BROWN:

           22    Q.   I've handed you what has been marked as PTX-412.              This is

           23    also already admitted.        And it's another organizational chart

           24    from Hytera, right from Hytera's files.             It's not, it's not a

01:05:33   25    simplified version.       This is actually from Hytera's files.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 121 of 204 PageID #:55322
                                             Yuan - cross by Brown
                                                                                            3487

            1    And this is a 2010 depiction of this proposed hierarchy at

            2    Hytera.     Do you recognize that?

            3    A.   This is first time I have seen this documentation.

            4    Q.   You've never seen this organization chart?

01:05:55    5    A.   I have not.

            6    Q.   In preparing your simplified version, you didn't look

            7    through the organization charts that were produced in this

            8    case?

            9    A.   This is the first time I have seen this documentation.

01:06:03   10    Q.   Now, if you look at this organization chart, I'll flip it

           11    around, here again we've got G.S. Kok as the PDMR general

           12    manager.     Do you see that?

           13    A.   In the box, because I took the Chinese version.

           14    Q.   I'm sorry?

01:06:27   15    A.   I'm taking, I'm holding the Chinese version.

           16    Q.   Yes.

           17    A.   So if I translate this from Chinese to English, this is

           18    the terminal product line general manager for governmental and

           19    the industry market.

01:06:43   20    Q.   Okay.    And is that just DMR or does that go beyond DMR?

           21    A.   This in the governmental and industry terminal product

           22    line, that including analog, the high-end analog like the T67

           23    series or DP -- I'm sorry, DMR or TETRA, yeah.

           24    Q.   And so that's actually exactly what the organization chart

01:07:11   25    says.   We see G.S. Kok over here.         And, again, we've got Y.T.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 122 of 204 PageID #:55323
                                             Yuan - cross by Brown
                                                                                            3488

            1    Kok here as the assistant general manager.

            2                 But then we look over here, we've got DMR software

            3    director is Sam, right?

            4    A.   PDMR.

01:07:29    5    Q.   PDMR.

            6    A.   If you go back to the first box.

            7    Q.   This one?

            8    A.   PDMR here.     If I translate this Chinese into English, to

            9    be precisely, it should be the terminal product line

01:07:45   10    department of governmental and industry market.

           11                 THE COURT:   If you want to recite your answer in your

           12    native tongue, you may do that because we have an interpreter.

           13                 THE WITNESS:   Okay.

           14                 (Through interpreter)      I totally have no idea why it

01:08:25   15    was translated as PDMR.        I do not know why or how it is

           16    translated in that way.        But if we are to translate the

           17    department name, it should be the government and industry

           18    terminal product line.

           19    BY MR. BROWN:

01:08:45   20    Q.   And like you said, that -- okay.          You can't leave yet.

           21    A.   Okay.    I didn't know that.

           22    Q.   So that also, as you said, covers DMR, TETRA, and analog,

           23    right?

           24    A.   Yeah.

01:09:02   25    Q.   So now Mr. Kok is responsible for more than just this one
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 123 of 204 PageID #:55324
                                              Yuan - cross by Brown
                                                                                            3489

            1    box.    He's now responsible --

            2    A.     Hang on a second, please, please.

            3    Q.     Okay.

            4    A.     This chart we use, 2008 and 2009.

01:09:19    5    Q.     And I asked you whether or not --

            6    A.     This one you just hand over, that's not in 2008 and 2009.

            7    Q.     Okay.    So after 2008 and 2009, Mr. Kok then started to get

            8    more responsibility at Hytera, fair?

            9    A.     Yes.

01:09:33   10    Q.     And he now, instead of staying in the DMR box, started to

           11    take over TETRA and analog, correct?

           12    A.     For the, for the governmental and industrial market, not

           13    for the commercial market.

           14    Q.     Okay.    And that's the -- is the commercial market, are you

01:09:54   15    referring to the low-end products that you talked about in

           16    your deposition, or do you mean commercial in a different --

           17    in your testimony?

           18    A.     Yeah, we can understand it like that.

           19    Q.     So Mr. Kok was responsible for the medium and high-end

01:10:06   20    products?

           21    A.     Terminal products.

           22    Q.     Terminal products, okay.

           23                   And he continued to be promoted over time, didn't he?

           24    A.     Yes.

01:10:24   25                   MR. BROWN:   May I approach, Your Honor?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 124 of 204 PageID #:55325
                                             Yuan - cross by Brown
                                                                                            3490

            1                 THE COURT:   Yes.

            2    BY MR. BROWN:

            3    Q.   I've handed you what has been marked as PTX-2232.              Do you

            4    recognize this as an email between Hytera engineers and Hytera

01:10:57    5    employees?     Do you recognize this as an email between Hytera

            6    employees?

            7    A.   This is the first time I have seen this email.

            8    Q.   Do you recognize it?        Is it an email between Hytera

            9    employees?

01:12:11   10    A.   Yes.

           11    Q.   And do you see the Bates number on the bottom that

           12    indicates it was produced from Hytera's files?

           13    A.   Yes.

           14    Q.   Okay.

01:12:18   15                 MR. BROWN:   Plaintiff moves to admit PTX-2232, Your

           16    Honor.

           17                 MR. STRINGFIELD:     No objection.

           18                 THE COURT:   It is received and may be published.

           19           (Exhibit PTX-2232 was received in evidence.)

01:12:24   20    BY MR. BROWN:

           21    Q.   So 2232 is an email from 2011.          Do you see that?

           22    A.   Yes.

           23    Q.   And it says it attaches a document called "Terminal PL

           24    Organization Structure," right?          I'm sorry, right here is what

01:12:43   25    I was reading.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 125 of 204 PageID #:55326
                                             Yuan - cross by Brown
                                                                                            3491

            1    A.   Mm-mm.

            2    Q.   Do you see that?

            3    A.   I see that.

            4    Q.   Okay.    Now if we go to the attachment, there is another

01:12:51    5    organization chart from Hytera's files, correct?

            6    A.   Again, this is the organization chart only for the

            7    terminal product line.

            8    Q.   Okay.    And you agree this is an organizational chart that

            9    describes Hytera's structure for the terminal product line,

01:13:14   10    right?

           11    A.   In 2011.

           12    Q.   In 2011.

           13                 And so now G.S. Kok is listed as a general manager

           14    and a vice-president, right?

01:13:21   15    A.   In 2011, yes.

           16    Q.   Mr. Kok was a vice-president in 2011, right?

           17    A.   Right.

           18    Q.   Vice-presidents report to Mr. Chen, correct?

           19    A.   From 2011, yes.

01:13:35   20    Q.   And there is a few other folks here.           Now Sam is labeled

           21    the product chief architect, right?

           22    A.   Yeah.

           23    Q.   And that's not just for DMR terminals, is it?

           24    A.   For, yeah, for terminal product lines.

01:13:51   25    Q.   All of the terminal product lines?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 126 of 204 PageID #:55327
                                             Yuan - cross by Brown
                                                                                            3492

            1    A.     I'd have to confirm this because I'm not very familiar

            2    with this.

            3    Q.     Well, let's walk through it.

            4                   Mr. Sam and G.S. are on top of the structure here,

01:14:06    5    and they're listed as being on top of all of these

            6    departments.       Do you see that?

            7    A.     I do.

            8    Q.     Let's start with analog.       They were in charge of the

            9    analog products, right?

01:14:18   10    A.     Yes.

           11    Q.     They were in charge of ODM.       What is that?

           12    A.     Back in 2011 we do ODM before ADS.         It was TETRA radios.

           13    Q.     So that's a form of TETRA radios for other companies?

           14    A.     Yeah.    We producing, we manufacturing TETRAs radios for

01:14:39   15    ADS.

           16    Q.     Okay.    And then they're also in charge of dPMR?

           17    A.     Yes.

           18    Q.     And DMR?

           19    A.     Yes.

01:14:47   20    Q.     And TETRA?

           21    A.     Yes.

           22    Q.     And then generally the software department, right?

           23    A.     Right.

           24    Q.     And you see Sam has been listed as the director right

01:14:54   25    there, right?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 127 of 204 PageID #:55328
                                             Yuan - cross by Brown
                                                                                            3493

            1    A.    Yes.

            2    Q.    And the assistant director is P.E.          Do you know who that

            3    is?

            4    A.    Yes.

01:15:01    5    Q.    Peiyi Huang?

            6    A.    I know.

            7    Q.    You understand that Peiyi Huang is one of the other folks

            8    who at Hytera had a lot of Motorola source code and documents

            9    on her computer?

01:15:14   10    A.    Yes.

           11    Q.    And so the individuals that we've been talking about in

           12    this case, G.S. Kok, Mr. Chia, Peiyi are at the very top in

           13    2011 of all of the terminal product lines at Hytera, right?

           14    A.    No.    Wait a second.    The name you mentioned, the G.S.,

01:15:34   15    Y.T., Sam, Peiyi, I think there is still very much focus on

           16    DMR products.

           17    Q.    That's not what this organizational chart says though,

           18    does it?

           19    A.    No.    The organizational chart shows the organization in

01:15:47   20    the terminal product line.         But those names you just named,

           21    they are still very much focused on the DMR products.               You can

           22    see that, Peiyi, where is Peiyi?          Peiyi one.

           23    Q.    Peiyi is right here if you look at the screen.

           24    A.    Right, software department under Sam.

01:16:08   25    Q.    So let's pause.     Peiyi is in charge of the software for
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 128 of 204 PageID #:55329
                                             Yuan - cross by Brown
                                                                                            3494

            1    the DMR, TETRA and dPMR products, right?

            2    A.   No.    In the TETRA software box, I saw it's Gary Ji.

            3    Q.   Can you spell that again?        Sorry.

            4    A.   In the TETRA SW box.

01:16:30    5    Q.   You see somebody else's name there?

            6    A.   The minister is Gary Ji.

            7    Q.   But the assistant director of the software department

            8    which is in charge of DMR, TETRA and dPMR software was Peiyi

            9    Huang, right?     It says it right here.

01:16:43   10    A.   It says on this page Peiyi was the assistant director in

           11    that department.

           12    Q.   Sam was the director?

           13    A.   Yes.

           14    Q.   And G.S. was at the very top?

01:16:54   15    A.   In the terminal product line.

           16    Q.   So let's talk about, switching gears, talk about some of

           17    the work that was done before they arrived.

           18                 You put DDX-14.8 up.     This was your timeline, right?

           19    A.   Yes.

01:17:18   20    Q.   And to be clear, you arrived, you said, February 2nd,

           21    2009, right?

           22    A.   Me?

           23    Q.   Yeah.

           24    A.   No.    The 2nd of September.

01:17:26   25    Q.   Okay.    So September, maybe right around here, right?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 129 of 204 PageID #:55330
                                             Yuan - cross by Brown
                                                                                            3495

            1    A.   Yes.

            2    Q.   So you have personal knowledge because you were there of

            3    stuff happening after that, right?

            4    A.   Yes.

01:17:38    5    Q.   But in this box, you weren't there for any of that, right?

            6    A.   I wasn't there.      But this was a notice I have learned.

            7    Q.   And Mr. Chen, he was there during all this, right?

            8    A.   What was your question?        Sorry.

            9    Q.   Mr. Chen, he was at Hytera from the beginning here all the

01:17:58   10    way through when you arrived, right?

           11    A.   Yes.

           12    Q.   And so previously to selling the DMR radios, Hytera sold

           13    analog radios as you pointed out here, right?

           14    A.   Yes.

01:18:13   15    Q.   And when Hytera made a decision to start selling DMR

           16    radios, one of the biggest groups of customers you wanted to

           17    target were those who were going to be using -- who were going

           18    to switch from using analog to digital, right?

           19    A.   Right.

01:18:31   20    Q.   And around 2010, more and more customers were choosing DMR

           21    radios, right?

           22    A.   Yes.   But, you know, I would say more and more customers,

           23    they were waiting and seeing to switch from analog to digital.

           24    But either to go DMR or dPMR, there was a huge uncertainty.

01:18:58   25    Q.   And one of the reasons that folks were switching was
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 130 of 204 PageID #:55331
                                             Yuan - cross by Brown
                                                                                            3496

            1    because in many, many countries, the governments had already

            2    decided not to lease or not to sell the frequency or the

            3    spectrum for those analog products, right?

            4    A.   It is not very precisely.

01:19:14    5    Q.   That is not correct?

            6    A.   It's not very precisely.

            7    Q.   Okay.    Let me show you -- do you remember being deposed in

            8    this case?

            9    A.   Yes.

01:19:21   10                 The government decide by a certain timeline they are

           11    not going to lease or sell the new frequency to register the

           12    new analog products.       But they have never banned, they have

           13    never outlawed the analog technology.

           14    Q.   But they decided, you'd agree with me what I said?

01:19:43   15    A.   I disagree.

           16    Q.   Many, many people -- let me ask the question again, we'll

           17    see where we disagree.

           18                 Many, many countries, in many, many countries the

           19    government had decided not to lease or sell the frequency or

01:19:56   20    spectrum for analog products.         Do you agree with that or not?

           21    A.   I'm going to repeat my answer one last time.

           22    Q.   Can you --

           23    A.   From none of the governments they have outlawed or banned

           24    the analog technology.        They give instruction, they give the

01:20:16   25    guideline to the market, by a certain timeline we are not
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 131 of 204 PageID #:55332
                                             Yuan - cross by Brown
                                                                                            3497

            1    going to lease or sell the frequency to any new analog

            2    products.     That was the case.

            3    Q.   And so we're all on the same page --

            4    A.   Okay.

01:20:34    5    Q.   -- do you agree or disagree with the statement that in

            6    many, many countries the governments had decided not to lease

            7    or sell the frequency or spectrum for analog products?                Is

            8    that a true statement or is it an incorrect statement?

            9    A.   I think we'll have to add one word, "new."             New, N-E-W,

01:20:54   10    the new analog products.

           11    Q.   Do you remember being deposed in this case?

           12    A.   Yes.    That, that was, that was my deposition, in the last

           13    deposition.

           14    Q.   Yes.    In May of --

01:21:05   15    A.   I totally realized that.        To be precisely, you need to put

           16    a "new" there.

           17    Q.   So in your deposition, you were asked the question:

           18                 "And let me ask you this.       In 2010 was the DMR market

           19    in a phase of rapid adoption?"

01:21:23   20                 And you said --

           21                 MR. STRINGFIELD:    Could we have page number, please?

           22                 MR. BROWN:   I'm sorry.     Yes.   It's 224 from 1 to 19.

           23                 MR. STRINGFIELD:    Thanks.

           24    BY MR. BROWN:

01:21:30   25    Q.   "In our industry" - your answer - "In our industry, I
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 132 of 204 PageID #:55333
                                             Yuan - cross by Brown
                                                                                            3498

            1    mean, people switch from analog to digital.             In that time

            2    phase for the commercial market or utility market, you know,

            3    people only have a few options:          Either they go DMR or they go

            4    dPMR or they go TETRA.

01:21:45    5               So to answer your question, I believe in 2010 it is

            6    true that more and more customers they choose DMR, because in

            7    many, many countries the government, they have already decided

            8    not to lease or not to sell the frequency or spectrum for

            9    analog products."

01:22:00   10               You then continued, so I'll keep reading it just to

           11    be fair.

           12               MR. CLOERN:     Your Honor, we object.        This is improper

           13    impeachment.     He's not testified inconsistent with what --

           14               THE COURT:     There is enough in terms of a foundation

01:22:12   15    to give the issue to the jury.          You may proceed.

           16    BY MR. BROWN:

           17    Q.   To finish your answer here:

           18               "In the very, very extreme cases like Brazil or China

           19    or some other countries, we have very clear regulation from

01:22:24   20    the government that starting for example by 2016, we will not

           21    issue any more license for analog radios.            So this is

           22    background information.

           23               So I believe in 2010 that was a very important time

           24    point for customers to switch from analog to digital and they

01:22:40   25    only have three or four options."
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 133 of 204 PageID #:55334
                                             Yuan - cross by Brown
                                                                                            3499

            1                Did I read that correctly?

            2    A.   You read that correctly.        We did put it the "new" in

            3    between, in front of the "digital products."

            4    Q.   Now, there were many advantages to digital radios over

01:22:59    5    analog radios, right?

            6    A.   Right.

            7    Q.   Some of them are you can use more digital applications,

            8    right?

            9    A.   Yes.

01:23:04   10    Q.   Better audio quality?

           11    A.   Yes.

           12    Q.   There is better battery life?

           13    A.   Uh-huh.

           14    Q.   And there is a possibility for digital trunking, right?

01:23:14   15    A.   Right.

           16    Q.   And so when we look at the products that Hytera rolled out

           17    on DMR, this was your slide DDX-14.10, right?

           18    A.   Yes.

           19    Q.   And you divided it up into multiple categories.              You've

01:23:35   20    got the commercial or low end, right?

           21    A.   Right.

           22    Q.   And then you've got the mid-tier, the repeaters, the

           23    high-end and the multi-mode, right?

           24    A.   Right.

01:23:44   25    Q.   And do you know who Junping Luo is?            He testified
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 134 of 204 PageID #:55335
                                             Yuan - cross by Brown
                                                                                            3500

            1    yesterday.

            2    A.   Yes.

            3    Q.   And he testified about the Sicomm chip that was in certain

            4    products, right?

01:23:57    5    A.   Right.

            6    Q.   Do you know about that generally?

            7    A.   At a high level.

            8    Q.   And those, the products that had the Sicomm chip in it are

            9    the commercial or the low-end products, right?

01:24:07   10    A.   Right.

           11    Q.   And you understand that those products are not accused in

           12    this case, right?

           13    A.   Right.

           14    Q.   Because Hytera received the chip, the Sicomm chip from a

01:24:19   15    third party?

           16    A.   Yes.

           17    Q.   Now, you did testify that there were a number of products

           18    on this slide that are, other than the low end, that are not

           19    accused, right?

01:24:31   20    A.   I'm sorry, could you please repeat your question?

           21    Q.   No problem.     You testified that other than the low-end

           22    products, there are a couple products, particularly you

           23    pointed to the MD652, the MD782 and PDC760 as not being

           24    accused in this case, right?

01:24:48   25    A.   Right.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 135 of 204 PageID #:55336
                                             Yuan - cross by Brown
                                                                                            3501

            1    Q.   Now, you weren't here in court during Motorola's technical

            2    expert testimony, were you?

            3    A.   Could you please repeat your question?

            4    Q.   You weren't here in court when Motorola's technical

01:25:02    5    expert, Dr. Wicker, testified about how the Hytera products

            6    used Motorola's trade secrets, right?

            7    A.   I wasn't here.

            8    Q.   And so you didn't hear that when Dr. Wicker specifically

            9    said that the source code that's in the MD652 and the MD782

01:25:21   10    contains Motorola's trade secrets, right?

           11    A.   I wasn't here.

           12    Q.   And you also weren't here --

           13                 MR. STRINGFIELD:     Your Honor, we object to him

           14    representing what other witnesses have said in this case when

01:25:30   15    he wasn't --

           16                 THE COURT:   Are you going to tie this up somehow?

           17                 MR. BROWN:   Well, yes, Your Honor, I can.

           18                 THE COURT:   Okay.    You can try to tie it up.        If you

           19    don't, I'll entertain your motion to strike it.

01:25:41   20                 MR. STRINGFIELD:     Thank you.

           21    BY MR. BROWN:

           22    Q.   And you also weren't here for when Dr. Wicker specifically

           23    identified the source code in the PDC760, did you?

           24    A.   I wasn't here.

01:25:49   25    Q.   Okay.    Do you know what source code is used in the PD782?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 136 of 204 PageID #:55337
                                             Yuan - cross by Brown
                                                                                            3502

            1    A.   Could you please specify your question?

            2    Q.   Sorry.    Do you know what source code was used in the

            3    PD782?

            4    A.   I do not know.       I am not from R&D background.

01:26:07    5    Q.   Okay.    Do you know whether or not the source code in the

            6    782 is the same for the PD product and the MD product?

            7    A.   I do not know because I'm not from the R&D side.

            8    Q.   Okay.    And the same for the PD, the 652, the 602, do you

            9    know whether the same software is used in the MD652?

01:26:26   10    A.   I do not know because I am not from R&D.

           11    Q.   Okay.    So --

           12                 MR. STRINGFIELD:    Your Honor, the representations

           13    from Mr. Wicker's testimony have nothing to do with the

           14    testimony.

01:26:36   15                 THE COURT:    Sustained.

           16                 Members of the jury, disregard the references to the

           17    testimony of Dr. Wicker put by counsel.

           18    BY MR. BROWN:

           19    Q.   Now, Hytera separates these in its business into tiers.

01:26:48   20    There is the mid-tier, low-tier and high end, right?

           21    A.   Right.

           22    Q.   And a lot of that has to do with the features that are in

           23    various products, fair?

           24    A.   Fair.

01:27:00   25    Q.   For instance, the PD products have far more features than
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 137 of 204 PageID #:55338
                                             Yuan - cross by Brown
                                                                                            3503

            1    the BD or PD products, right -- sorry, the PD four or the BD

            2    products?

            3    A.   Not just features.

            4    Q.   But there were other things or distinctions?

01:27:12    5    A.   Design, the waterproof, anti-dust, because different

            6    products facing different markets.

            7    Q.   And the software, the way that the software works on the

            8    BD products, when you are experiencing the device is different

            9    than the way that you experience the device with one of the PD

01:27:30   10    products, right?

           11    A.   That's correct.

           12    Q.   And you know that the way that you experience the MD7 is

           13    similar to how you experience the PD7 in that same tier,

           14    right?

01:27:40   15    A.   You mean the software or you mean the operation?

           16    Q.   The operation.

           17    A.   Because the PD7 is a handheld.          MD7 is the mobile radio.

           18    Q.   And when you interact with the device and use the

           19    operating system, the software looks the same from a user's

01:28:03   20    perspective, right?

           21    A.   I don't say -- I mean, in the radio industry, even the

           22    radios from different makers, you can still say that they are

           23    similar.    So I don't know what is your definition.

           24    Q.   So then they're similar between the PD782 and the MD782,

01:28:23   25    right?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 138 of 204 PageID #:55339
                                             Yuan - cross by Brown
                                                                                            3504

            1    A.   They are all from Hytera.        Of course they are similar.

            2    Q.   But they have differences as we just talked about between

            3    the low end and the high end, right?

            4    A.   In which accent?

01:28:40    5    Q.   I'm sorry?

            6    A.   In which accent?      How different?      What is your definition?

            7    Q.   The way that you interact with the device and the menus

            8    and the way that the user interface is presented to the user.

            9    A.   No.   I have to say from the all of the Hytera radios, they

01:28:59   10    are very close, they are very similar.

           11    Q.   Now, the key though for Hytera to beat Motorola in the

           12    marketplace really comes down to the mid-tier and high-end

           13    products, right?

           14    A.   Could you please clarify your question?

01:29:13   15    Q.   The key to beating Motorola in the marketplace is really

           16    about beating them in the middle-tier market and the high-end

           17    market, right?

           18    A.   This is a very broad question.          You know --

           19               THE COURT:     Sustained.     Rephrase the question.

01:29:29   20    BY MR. BROWN:

           21    Q.   Do you agree --

           22               MR. STRINGFIELD:      Objection, Your Honor.

           23               THE COURT:     Sustained.

           24               Rephrase the question, counsel.

01:29:37   25    BY MR. BROWN:
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 139 of 204 PageID #:55340
                                             Yuan - cross by Brown
                                                                                            3505

            1    Q.   Do you agree that the success of DMR for Hytera means

            2    defeating Motorola at the tiers for the middle-tier products

            3    and the high-end products?

            4    A.   I understand the question, but this is not a "yes" or "no"

01:29:54    5    question because DMR --

            6               THE COURT:     Just a minute.      Do you want to give your

            7    answer once again in your native tongue?

            8               THE WITNESS:     No.

            9               THE COURT:     Okay.    I just want to provide that

01:30:04   10    opportunity at any time.

           11               THE WITNESS:     Thank you, sir.

           12               THE COURT:     If you want to respond in your native

           13    tongue, you have that option.

           14               THE WITNESS:     I will do.

01:30:11   15               THE COURT:     Okay.    Proceed.

           16               THE WITNESS:     Thank you.

           17    BY THE WITNESS:

           18    A.   The competition with Motorola DMR is not just competing

           19    with Hytera middle and the high-end DMR.

01:30:23   20               Many, many competitors using P25, dPMR, even analog,

           21    ^^^Hook IOTE DMR, they're competing with Motorola DMR.                So I

           22    think this question is too broad.

           23               MR. BROWN:     May I approach, Your Honor?

           24               THE COURT:     Yes.

01:30:45   25    BY MR. BROWN:
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 140 of 204 PageID #:55341
                                             Yuan - cross by Brown
                                                                                            3506

            1    Q.   I've handed you what has been marked as PTX -- did you --

            2    I've handed you what has been marked as PTX-416.              And have you

            3    seen PTX-416 before?

            4                 I'll take you to -- I'll withdraw the question and

01:31:27    5    try to proceed more efficiently.          I'm going to take you to

            6    slide PTX-416.29.      Do you see that the numbers are there on

            7    the side?

            8    A.   Which case?

            9    Q.   Yes.    Do you see the numbers are on the side here, 416.29?

01:31:44   10    That looks right.

           11                 So there is a Chinese version and there is an English

           12    version.

           13    A.   Yeah.    I've got the Chinese version.

           14    Q.   Okay.    So you see that it says there under "III,

01:32:21   15    Declaration of Manager Chen on the DMR product."              Do you see

           16    that?

           17    A.   I do.

           18    Q.   And he's talking about the DMR products that we're here to

           19    talk about, right?

01:32:29   20    A.   Right.

           21    Q.   And he says, "The DMR project is a new opportunity and

           22    entry point for our entry," meaning Hytera's entry, "into

           23    professional wireless communication middle and high-end

           24    market."     Do you see that?

01:32:47   25    A.   I do.    But he said that to TETRA as well.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 141 of 204 PageID #:55342
                                             Yuan - cross by Brown
                                                                                            3507

            1    Q.   And he says -- he doesn't say that here, does he?

            2    A.   He's not here.

            3    Q.   Okay.    He says, "The project is characterized by a tense

            4    schedule, a high degree of importance, and a wide range and is

01:33:03    5    critical to the future development of the company."

            6                 Do you see that?

            7    A.   I do.

            8    Q.   And then he comments on the competition at Motorola --

            9    that Hytera has, and he says, "Motorola has launched the first

01:33:15   10    generation of DMR products."         Do you see that?

           11    A.   I do.

           12    Q.   He says, "We need to directly develop the second

           13    generation of products."        Do you see that?

           14    A.   I do.

01:33:23   15    Q.   And I'll take you down to the last sentence of that bullet

           16    point.    He says, "The success of DMR will mean defeating

           17    Motorola in the middle and high-end market."             Right?

           18    A.   Right.

           19    Q.   He doesn't say the low-end market.           He says the middle and

01:33:40   20    high-end markets, correct?

           21    A.   This is what -- yes.       But this is what they put here.            But

           22    I can tell you, when we're having TETRA meeting, they put even

           23    more importance on TETRA.        This is from the CEO.        He's trying

           24    to encourage people.       I believe this is a competitive

01:34:00   25    intelligence.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 142 of 204 PageID #:55343
                                             Yuan - cross by Brown
                                                                                            3508

            1    Q.   Are you testifying about what Mr. Chen meant when he said

            2    this?

            3    A.   No.

            4    Q.   Okay.    Mr. Chen said this, right?

01:34:12    5    A.   But this is my best knowledge.          I understand that in

            6    Hytera back to 2008/2009, among, among the digital technology,

            7    Mr. Chen treat TETRA even more, even more important than DMR.

            8                 So this is the information I can give you, because

            9    TETRA is very -- it's even more focusing on the public safety

01:34:41   10    market.    And, you know, TETRA was popular in Chinese police

           11    market, in the Chinese Metro, the underground, the Tube

           12    market, and TETRA was popular in EMEA in the public safety

           13    market.

           14                 So the wording here does not mean TETRA was the

01:35:01   15    number one important project in Hytera.             As in my direct I

           16    said DMR, it is important, but DMR is not everything.

           17    Q.   This case is about DMR terminals, fair, and repeaters?

           18    A.   It is fair, this is for DMR terminals.

           19    Q.   And Mr. Chen is making a comment here about DMR products,

01:35:24   20    correct?

           21    A.   Correct.

           22    Q.   And what he's saying about DMR products, the products

           23    we're here to talk about in this case, that the success of DMR

           24    will mean defeating Motorola in the middle and high-end

01:35:37   25    market, right?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 143 of 204 PageID #:55344
                                             Yuan - cross by Brown
                                                                                            3509

            1    A.   Commercial market, because DMR was not targeting to the

            2    public safety market, which we put, which we put here in the

            3    middle and the high commercial market and utility market.

            4    Q.   So Mr. Chen didn't put that there, right?

01:35:57    5    A.   That's right.

            6    Q.   And so you haven't spoken to him specifically about this

            7    document, right?

            8    A.   I haven't.

            9    Q.   Right.    So you can't start editing what he's saying in

01:36:06   10    this document, fair?

           11    A.   But I'm telling you my knowledge and my understanding.

           12    Q.   So you are talking about TETRA.          We've talked about DMR.

           13    We've talked about the mid-tier and the high-end products that

           14    are accused in this case.

01:36:21   15                You also discussed another standard, that dPMR

           16    standard, right?

           17    A.   Yes.

           18    Q.   And I believe that you testified that in 2007, it wasn't

           19    clear which of the standards was going to succeed, right?

01:36:39   20    A.   Correct.

           21    Q.   And I believe you also said, and correct me if I have this

           22    wrong, that it was because of Hytera that DMR actually was

           23    able to become a successful standard, is that right?

           24    A.   Hytera contributed a lot.        Hytera helped the DMR to become

01:37:00   25    the dominant standard.        This was what I said.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 144 of 204 PageID #:55345
                                             Yuan - cross by Brown
                                                                                            3510

            1                 MR. BROWN:    May I approach, Your Honor?

            2                 THE COURT:    Yes.

            3    BY MR. BROWN:

            4    Q.   I've handed you what has been marked as PTX-2270.              And you

01:37:31    5    see it's titled "Hytera America Meeting Summary."              Do you see

            6    that?

            7    A.   I do.

            8    Q.   And it has a Bates number on the very bottom indicating

            9    that it was produced from Hytera?

01:37:43   10    A.   Yes.

           11                 MR. BROWN:    Your Honor, plaintiff moves PTX-2270 into

           12    evidence.

           13                 MR. CLOERN:    No objection.

           14                 THE COURT:    It is received and may be published.

01:37:53   15            (Exhibit PTX-2270 was received in evidence.)

           16    BY MR. BROWN:

           17    Q.   So PTX-2270 is a meeting summary.          Do you see that?

           18    A.   I do.

           19    Q.   And it's at Hytera America, right?

01:38:04   20    A.   Yes.

           21    Q.   And you're in charge of Hytera America now, right?

           22    A.   Now, yes.

           23    Q.   Yes.    Not in 2007?

           24    A.   No.

01:38:11   25    Q.   And it lists a couple folks.         Frank, you know who that is,
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 145 of 204 PageID #:55346
                                             Yuan - cross by Brown
                                                                                            3511

            1    right?

            2    A.   I heard about his name.        But there was a meeting summary

            3    from 2007, okay.

            4    Q.   Does Francisco Noyola sound right?

01:38:29    5    A.   I'm not sure.

            6    Q.   You're not sure?

            7    A.   I'm not sure.

            8    Q.   You don't know who the former president of Hytera America

            9    was in 2007?

01:38:35   10    A.   I don't know.     I joined in 2009.       But that was -- this

           11    organization was from acquisition.           So I really don't know who

           12    is Francisco.

           13    Q.   And it was Marketronics that you purchased, right?

           14    A.   For all of the names here, I only recognize two names.

01:38:52   15    Q.   Are those names Carlos here?

           16    A.   Yeah, Carlos.

           17    Q.   Who is currently a VP at Hytera America, right?

           18    A.   For logistics.

           19    Q.   And what is the other name you recognize?

01:39:04   20    A.   Simon.

           21    Q.   And who is Simon?

           22    A.   Simon is one of the sales engineer.

           23               THE COURT:     Can you tell from the document where the

           24    meeting took place?

01:39:18   25               THE WITNESS:     Wednesday, August 22nd, 2007, 1:00
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 146 of 204 PageID #:55347
                                             Yuan - cross by Brown
                                                                                            3512

            1    o'clock p.m. at the eastern time.

            2    BY MR. BROWN:

            3    Q.   And it took place in a conference room at Hytera America?

            4    A.   The conference room, so that should be in Miami.

01:39:35    5               THE COURT:     Florida?

            6               THE WITNESS:     Florida.

            7    BY MR. BROWN:

            8    Q.   And was Wayne Grin -- do you know who that is?

            9    A.   I don't know.

01:39:45   10    Q.   So in this meeting summary, this is in 2007, right?               So

           11    that's before Hytera had released its DMR product, right?

           12    A.   Before, yeah.

           13    Q.   And it was right around the exact same time that Mr. Chen

           14    was negotiating with Mr. G.S. Kok to hire him to come work at

01:40:06   15    Hytera, right?

           16    A.   I'm not sure when Mr. Chen started negotiating with G.S.

           17    I'm not sure.

           18    Q.   You know that Mr. Kok was hired in February of 2008?

           19    A.   That's correct.

01:40:19   20    Q.   And you don't know anything about the negotiation process.

           21    Do I understand that right?

           22    A.   I only understand one thing, the offer, the final offer.

           23    Q.   When was that offer made?

           24    A.   I don't know the exact -- I cannot remember the exact

01:40:33   25    time.   But I understand, I have learned the contents of his
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 147 of 204 PageID #:55348
                                             Yuan - cross by Brown
                                                                                            3513

            1    offer.

            2    Q.   And so in 2007, Hytera had been working on the DMR radios

            3    for about two and a half years, right?            Professor Sun's team

            4    had been working on them, right?

01:40:53    5    A.   Yes.   They started from 2005.

            6    Q.   And they are -- the plan is to release the product in the

            7    2009/2010 time frame, right?

            8    A.   We were aiming to release in 2009.

            9    Q.   And you'll see that there is some discussion about how

01:41:15   10    Hytera America is going to need individuals from Hytera

           11    Shenzhen to support the sales.          Do you see that?

           12    A.   Which line?

           13    Q.   I'm sorry, it's right here.

           14    A.   Which line did you mean?        Yes, I see that.

01:41:29   15    Q.   And so there had been a discussion of Hytera technical

           16    support personnel in the U.S., right?

           17    A.   Yes.

           18    Q.   They want to send engineers from Hytera China to come to

           19    the U.S. to help educate Hytera America employees?

01:41:42   20    A.   What is clear in our industry, when we, when we, when we

           21    see the technical support personnel, in the next line if you

           22    see the others, it's the other sales engineer, one is the

           23    prototype marketing engineer, the other is the after sales

           24    engineer.

01:42:00   25                The engineer here is totally, totally different with
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 148 of 204 PageID #:55349
                                             Yuan - cross by Brown
                                                                                            3514

            1    the engineers in R&D.

            2    Q.   They're not R&D engineers?

            3    A.   They are not.

            4    Q.   But they're technical folks from the Shenzhen office who

01:42:11    5    can help you understand how the products work?

            6    A.   The product marketing engineer, the major responsibility

            7    is to train, to introduce, to do the pre-sales for the

            8    dealers, working dealers.

            9                The second one, the other is the after sales

01:42:31   10    engineer.     This is after sales.       So basically we will be

           11    focusing very much on the repair, repair or customer care.

           12    Q.   And they're pointing out that they want to make sure

           13    Hytera R&D -- I'm down here now, do you see it -- designs the

           14    right product line for the Hytera America market.              Do you see

01:42:53   15    that?

           16    A.   I see.

           17    Q.   And they're talking about, among other things, the DMR

           18    portable mobile repeater line, right?

           19    A.   Yes.

01:43:00   20    Q.   So Hytera America is thinking about the upcoming DMR

           21    product in a few years and trying to get ready for it, fair?

           22    A.   Because we started from 2005.         Everybody knows it.

           23    Q.   Right.

           24    A.   We started from 2005.

01:43:13   25    Q.   And so Hytera America was getting ready for the
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 149 of 204 PageID #:55350
                                             Yuan - cross by Brown
                                                                                            3515

            1    possibility of a DMR product release?

            2    A.   They were expecting.

            3    Q.   And if we go to the second page here, there is a note here

            4    about DMR.     Do you see number 3?

01:43:34    5    A.   Let me take some time to read it.

            6    Q.   Sure.    We can read it together.

            7    A.   Okay.

            8    Q.   So at Hytera America in 2007, right before G.S. Kok is

            9    hired, they're noting that the main priority is DMR.               Do you

01:43:49   10    see that?

           11    A.   I see that.

           12    Q.   "It is our way to catch to Motorola and become a leader."

           13    Do you see that?

           14    A.   I see that.

01:43:57   15    Q.   And it says, "We need a portable, a mobile and a

           16    repeater/base station.        And they have to be compatible with

           17    the existing products."        And then it goes and talks about

           18    Motorola and it says, "Motorola is opening the door in the

           19    U.S. for us."       Do you see that?

01:44:14   20    A.   I see.

           21    Q.   And Hytera America then writes, "They are going through

           22    the big expense of introducing the technology."              Do you see

           23    that?

           24    A.   Let me read it.

01:44:32   25                 Yes.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 150 of 204 PageID #:55351
                                             Yuan - cross by Brown
                                                                                            3516

            1    Q.   And then they go on to say, "We have to come right behind

            2    them and ride the wave," right?

            3    A.   Right.

            4    Q.   So a little bit about like the rising tide that we were

01:44:42    5    talking about, that you were talking about during your direct,

            6    right?

            7    A.   But I have a few comments on this.

            8    Q.   Sure.    But you agree with me, I'll give you room to make

            9    your comments, but you would agree with me that this is what

01:44:53   10    Hytera America executives are writing as they are getting

           11    ready for the DMR product, right?

           12    A.   Can I make some comments?

           13                 First of all, this is a meeting manual.          This is a

           14    meeting summary from Hytera America team.

01:45:09   15                 But globally, globally that wasn't the case.           As I

           16    mentioned in my direct, in European market, DMR and dPMR were

           17    fighting, I say, equal position.          And in some countries like

           18    France and Belgium, DMR was even beating dPMR.              That's the

           19    first thing.

01:45:35   20                 Secondly, I believe this is a competitive

           21    intelligence.     By definition, in the market, to be successful,

           22    you have the methodology or approach to be a leader, or also

           23    you can be in the very, very developed market like United

           24    States, and particularly our competitor is from United States,

01:46:02   25    there is another approach could follow.             I don't see anything
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 151 of 204 PageID #:55352
                                             Yuan - cross by Brown
                                                                                            3517

            1    wrong from here.

            2    Q.   I wasn't asking if there is anything wrong.

            3    A.   These are my comments to that.

            4    Q.   The question is merely, this is what Hytera America

01:46:17    5    executives were writing in 2007, right?

            6    A.   We are doing business in more than 120 countries.              This is

            7    a meeting manual from one of the country.

            8    Q.   It just happens to be the country that we're in right now,

            9    right?

01:46:32   10    A.   Yes.

           11    Q.   So can we focus on my question, please?

           12    A.   Yes.

           13    Q.   Hytera America executives were saying that they wanted to

           14    come right behind Motorola and ride the wave, referring to the

01:46:44   15    big expense Motorola is making issuing DMR technology, fair?

           16    A.   United States was one of the countries that DMR is selling

           17    well than dPMR back to them.         But that's not the case all

           18    around the world.      That's my comments.

           19    Q.   But Hytera America executives wrote that Motorola is going

01:47:11   20    through the big expense of introducing DMR technology and that

           21    they wanted to come right behind them and ride the wave, is

           22    that correct?

           23    A.   That's correct.      I agree with that.

           24                And to make DMR as a dominant standard, Hytera

01:47:27   25    invested a big expense as well, not just Motorola.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 152 of 204 PageID #:55353
                                             Yuan - cross by Brown
                                                                                            3518

            1    Q.   Now, in addition to Hytera America, which is what we are

            2    looking at here, Hytera in China also was very interested in

            3    working with Motorola to promote DMR, right?

            4    A.   Actually, it's the way around.          I think Motorola was

01:47:49    5    welcome Hytera to join DMR's situation, because back to 2009,

            6    there was only one company in that market.

            7    Q.   It was the other way around.         Your testimony is that

            8    Hytera wasn't keen to work with Motorola on the DMR standard

            9    to promote DMR.      It was Motorola who was interested in working

01:48:10   10    with Hytera.     Is that your testimony?

           11    A.   We have to make all decision.         But in the meantime,

           12    Motorola was encouraged and welcomed Hytera to join DMR.

           13    That's the case.

           14                MR. BROWN:    May I approach, Your Honor?

01:48:21   15                THE COURT:    Yes.

           16    BY MR. BROWN:

           17    Q.   I've handed you what has been marked as DTX-3109.              Do you

           18    recognize this as an email from a Hytera engineer W.F. Tay or

           19    Dr. Tay?

01:48:46   20    A.   Yes.

           21    Q.   And it's got a Hytera Bates number at the bottom

           22    indicating it came from Hytera's files?

           23    A.   I'm sorry?

           24    Q.   It has a Hytera Bates number on it indicating that it came

01:48:57   25    from Hytera's files, correct, on the very bottom?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 153 of 204 PageID #:55354
                                             Yuan - cross by Brown
                                                                                            3519

            1    A.   Here?    Yeah.

            2    Q.   Yeah.

            3                 MR. BROWN:   Your Honor, plaintiff moves in DTX-3109.

            4                 MR. STRINGFIELD:    No objection.

01:49:06    5                 THE COURT:   It is received and may be published.

            6           (Exhibit DTX-3109 was received in evidence.)

            7    BY MR. BROWN:

            8    Q.   So just to set the timeline, in August 2007, Hytera

            9    America executives wrote the sentence in the paragraphs we've

01:49:20   10    been talking about.

           11                 And then in April 2008, Hytera through W.F. Tay --

           12    let me start there.       Who is W.F. Tay?

           13    A.   He represents who is in charge of the dPMR.

           14    Q.   Okay.    And he is emailing somebody named Bryan Potratz,

01:49:45   15    who is at Motorola, do you see that?

           16    A.   I see that.

           17    Q.   And he says, "Dear Mr. Potratz Bryan, with the issue on

           18    the TETRA agreement closed, we can now focus on DMR cross

           19    license agreement."       Do you see that?

01:49:59   20    A.   Yes, I do.

           21    Q.   It says "Please send us your cross license proposal asap,"

           22    right?

           23    A.   Right.

           24    Q.   And then he says "Hytera, HYT" -- that's Hytera, right?

01:50:09   25    A.   Right.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 154 of 204 PageID #:55355
                                             Yuan - cross by Brown
                                                                                            3520

            1    Q.   -- "is keen to work with Motorola to promote the DMR

            2    standard on a worldwide" -- I think that should say "basis,"

            3    right?

            4    A.   Yeah.

01:50:20    5    Q.   And he says, "I understand that Motorola is also

            6    developing a digital trunking system based on DMR."               And he

            7    asks whether or not Motorola is going to release that standard

            8    as well, right?

            9    A.   Right.

01:50:30   10    Q.   And then he also says, "Also Hytera is now helping China

           11    Government to define the digital radio standard for China, and

           12    we would like to explore any possibility of working with

           13    Motorola on this issue."        Do you see that?

           14    A.   I see that.

01:50:45   15    Q.   So Dr. Tay says that Hytera is "keen to work with Motorola

           16    to promote the DMR standard on a worldwide basis," correct?

           17    A.   I think this is a two-way system.          Back to this half, this

           18    line, in DMR there was only Motorola offering DMR.               But in

           19    dPMR, there's already Kenwood and Icom.             So Hytera is keen to

01:51:09   20    work with Motorola to negotiate the license.             But in the

           21    meantime, Motorola was encouraging and welcoming Hytera to

           22    join DMR.     That's both the truth.

           23    Q.   And the parties then, as you are saying, worked together

           24    to sign a patent license agreement, right?

01:51:30   25    A.   Right.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 155 of 204 PageID #:55356
                                             Yuan - cross by Brown
                                                                                            3521

            1    Q.     Right.    Not a trade secret agreement, a patent license

            2    agreement, right?

            3    A.     Patent.

            4    Q.     Right.    And you weren't involved in the negotiations, were

01:51:40    5    you?

            6    A.     I wasn't.

            7    Q.     Now, you don't know -- well, withdrawn.

            8                   Nobody in those negotiations said to Motorola, "Hey,

            9    we're using your trade secrets.          So let's make sure that's

01:51:54   10    included in the license agreement," right?             That never

           11    happened?

           12    A.     I don't understand your question.        Could you please

           13    repeat?

           14    Q.     When Hytera was negotiating with Motorola for the patent

01:52:02   15    license that we're talking about, nobody ever said, "Hey,

           16    we're using your trade secrets.          Let's include that in the

           17    agreement," right?       That was never a conversation that

           18    happened?

           19    A.     I totally disagree with your statement.

01:52:14   20    Q.     Right.    That sentence, nobody --

           21    A.     Hytera has never taken any trade secret from Motorola.

           22    Q.     Right.    So nobody ever said that during the negotiation,

           23    right?

           24    A.     I even disagree with your statement.

01:52:26   25    Q.     Okay.    At no point in those negotiations did anybody ever
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 156 of 204 PageID #:55357
                                             Yuan - cross by Brown
                                                                                            3522

            1    bring up that Hytera might be using Motorola's trade secrets,

            2    right?

            3    A.   Nobody said that from Motorola.

            4    Q.   Nobody said that at Motorola and nobody said that at

01:52:41    5    Hytera, right?

            6    A.   Right.

            7    Q.   And so when Mr. Chen signed the agreement, he didn't say,

            8    "Hey, I should pay you more because I'm also using your trade

            9    secrets," right, because that was never something he said?

01:52:53   10    A.   I don't even go further to that imagination.

           11    Q.   And so at no point did the value of the trade secrets get

           12    worked into that agreement that the parties signed, because

           13    that was never something anybody talked about, right?

           14    A.   That's never happened.

01:53:10   15    Q.   Right.

           16                THE COURT:    What is the number of the licensing

           17    agreement to which you refer?

           18                MR. BROWN:    The exhibit number, Your Honor?

           19                THE COURT:    Yes.

01:53:24   20                MR. BROWN:    It is DTX-3058, which is already in

           21    evidence.

           22                THE COURT:    Proceed.

           23                MR. BROWN:    Thank you, Your Honor.

           24    BY MR. BROWN:

01:53:39   25    Q.   Now, we were just discussing, you just said that Hytera
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 157 of 204 PageID #:55358
                                             Yuan - cross by Brown
                                                                                            3523

            1    has never used any of Motorola's trade secrets, right?                Did

            2    you just say that?

            3    A.   My best understanding is that even today, Motorola is

            4    claiming 78 trade secrets in 21 files.            So Motorola has never

01:54:05    5    clearly told Hytera what kind of trade secrets has been used.

            6    This is my understanding.

            7    Q.   It's the other way around.         It's 21 trade secrets in 78

            8    documents.

            9    A.   Okay.

01:54:16   10    Q.   Yeah.    So you aren't entitled -- you understand there is a

           11    protective order in this case, and you are not allowed to see

           12    a lot of the confidential materials that the parties, the

           13    lawyers exchange, right?

           14    A.   Mm-mm.

01:54:28   15    Q.   That's correct?

           16    A.   That the lawyers do exchange what?

           17    Q.   You understand that there is material in this case that

           18    you are not allowed to see because of the protective order?

           19    A.   That's correct.      We cannot see it.

01:54:40   20    Q.   Right.

           21    A.   Only the lawyer and the outside experts, they can see it.

           22    Q.   And that's who you rely on in coming to conclusions here,

           23    right?

           24    A.   Right.

01:54:50   25    Q.   And at the time of your deposition in May of this year,
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 158 of 204 PageID #:55359
                                             Yuan - cross by Brown
                                                                                            3524

            1    you didn't know whether or not Hytera had copied source code

            2    into its own source code, right?

            3    A.   Back to May in deposition in London, I didn't know.

            4    Q.   And you also didn't know whether or not Hytera had seen

01:55:12    5    any of those 78 confidential documents in May?

            6    A.   No.

            7    Q.   But you know now that the investigation, Hytera has

            8    conducted an investigation into this, right?

            9    A.   Right.

01:55:24   10    Q.   And so you know now that there is some Motorola source

           11    code in Hytera's source code, right?

           12    A.   Right.

           13    Q.   And you know that there are some Hytera documents --

           14    sorry, some Motorola documents in Hytera's files, right?

01:55:36   15    A.   I understand that.       And also I understand that as soon as

           16    Motorola gave us the focus, we started to fix it immediately.

           17    Q.   And you learned that there was actually some amount of

           18    source code copying and confidential documents, you learned

           19    that sometime between May of 2019 and today, right?

01:56:01   20    A.   Right.

           21    Q.   Before then, you didn't know whether or not Hytera was

           22    actually using Motorola source code?

           23    A.   We were investigating.

           24    Q.   You didn't know the answer?

01:56:11   25    A.   I didn't know the answer.        Even today for the trade
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 159 of 204 PageID #:55360
                                             Yuan - cross by Brown
                                                                                            3525

            1    secret, we still don't know the answer.

            2    Q.   And I think at some point during your direct, you had said

            3    that if Motorola had mentioned during those negotiations in

            4    2010 that Hytera was using its trade secrets, you would have

01:56:30    5    immediately stopped selling DMR products and would have

            6    switched to dPMR, right?

            7    A.   No.    We will immediately suspend or stop that project.

            8    Q.   You would have stopped the DMR projects?

            9    A.   Which is polluted by the Malaysians.

01:56:47   10    Q.   But you didn't do that in this instance when you learned

           11    that there actually was, as you said, pollution in Hytera's

           12    products, right?      You didn't suspend the products?

           13    A.   We consider this all the times.          We didn't do it because

           14    of reason.

01:57:08   15    Q.   Because of what?

           16    A.   Because of reason.       It is a recent decision.

           17    Q.   You made a reasoned decision?

           18    A.   No.    We have a recent decision.

           19    Q.   You have a recent decision?

01:57:17   20    A.   Yes.

           21    Q.   Not to suspend, not to stop selling products that are

           22    polluted by Motorola's trade secrets?

           23    A.   No.    We got the focus -- all right.          I will address this

           24    question from two aspects.         The first aspect is a source code,

01:57:28   25    the second aspect is the trade secret.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 160 of 204 PageID #:55361
                                             Yuan - cross by Brown
                                                                                            3526

            1               Let's talk about the trade secret first.            Even today

            2    we still, we still do not understand what is the accurate

            3    claim from Motorola about trade secret.             As you just

            4    mentioned, that's 21 trade secrets in 78 documents.               And, you

01:57:52    5    know, the scope of the claims kept changing time to time.

            6               Regarding to the source codes, it wasn't until this

            7    summer eventually and finally Motorola told us, and we reacted

            8    immediately.     We started fixing it, we hired the expert and

            9    the lawyers from outside.        And this is already done.

01:58:14   10    Q.   Just to be clear, you didn't hire the experts in the

           11    summer of 2019.      They were working on the case for a long

           12    time, weren't they?

           13    A.   That's different things you need to discuss with our legal

           14    department and our lawyer.         My best understanding is, as soon

01:58:30   15    as we get the focus from Motorola, we reacted it and we

           16    started fixing.      And this is on -- this is already almost

           17    done.   In November 2019, we have already released our new

           18    version of our software.

           19    Q.   Let me ask you a question.         If the lawyers had told you in

01:58:51   20    the summer of 2018 that there were changes that you had to

           21    make to your product, would that have caused you to stop

           22    selling the product?

           23    A.   Again, we cannot look at the source code.            Only the lawyer

           24    and the experts, they can look at the source code.               So I

01:59:13   25    cannot answer this question.         This is not a simple "yes" or
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 161 of 204 PageID #:55362
                                             Yuan - cross by Brown
                                                                                            3527

            1    "no" question.

            2    Q.   So regardless of what your lawyers have told you about the

            3    state of things or what you think you understand from the

            4    materials you have been able to see, let's focus back on the

01:59:32    5    results of the investigation.

            6               You learned very recently that Motorola's contention

            7    that there was source code that had been copied was true,

            8    right?

            9    A.   My best understanding is this Malaysian team, they used a

01:59:50   10    small piece of the source code, polluted our DMR products.

           11    Q.   And like we said, prior to knowing, hearing that recently,

           12    you didn't know whether or not the DMR products that you've

           13    been selling for a decade were polluted, right?              That's your

           14    testimony?

02:00:10   15    A.   As a sales VP, I do not know.

           16    Q.   But that didn't stop you from telling customers something

           17    different, did it?

           18    A.   What do you mean?

           19    Q.   Did you ever tell customers that:          We are investigating

02:00:30   20    Motorola's claims and we don't know whether they're true?

           21    A.   I did.

           22    Q.   Did you also just deny to customers that Hytera was using

           23    any of Motorola's source code?

           24    A.   I cannot recall.      But I did customers:        We are

02:00:47   25    investigating.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 162 of 204 PageID #:55363
                                             Yuan - cross by Brown
                                                                                            3528

            1                MR. BROWN:    Permission to approach, Your Honor.

            2                THE COURT:    Yes.   But we'll take a stand-up break

            3    before we do that.

            4          (Pause.)

02:01:28    5                THE COURT:    Please be seated.

            6    BY MR. BROWN:

            7    Q.   I've handed you what has been marked as PTX-2277.              Do you

            8    see the title is "Talking Points Hytera Team Members"?

            9    A.   Yes.

02:01:55   10    Q.   And you see on the bottom there is a Bates number

           11    indicating it was produced from Hytera's files?

           12    A.   Yes.

           13    Q.   Correct?

           14                MR. BROWN:    Your Honor, plaintiff moves to admit

02:02:04   15    PTX-2277.

           16                THE COURT:    It is received and may be published.

           17           (Exhibit PTX-2277 was received in evidence.)

           18    BY MR. BROWN:

           19    Q.   Do you recall when Hytera was sued in this case?

02:02:14   20    A.   Yeah, March 2017, just two weeks before IWCE.

           21    Q.   You jumped ahead to my next question.           So remind me what

           22    is IWCE, for the jury?

           23    A.   It is the largest industrial exhibition in North America

           24    in our industry.

02:02:32   25    Q.   And this is a place where Hytera can talk to its dealers
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 163 of 204 PageID #:55364
                                             Yuan - cross by Brown
                                                                                            3529

            1    and its partners and its customers, right?

            2    A.   Right.

            3    Q.   And your team at Hytera America distributes some talking

            4    points for Hytera's employees who are at this trade show on

02:02:57    5    how to talk about the Motorola allegations, right?

            6    A.   Right.

            7    Q.   And it says here, "For use by Hytera sales team members

            8    and other Hytera employees at the 2017 IWCE show in Las

            9    Vegas."    Do you see that?

02:03:16   10    A.   I see that.

           11    Q.   So it starts with an introduction, and it says, "The

           12    lawsuits filed by Motorola within the past two weeks and the

           13    publicity that resulted mean that you may get questions on the

           14    topic from dealers, partners, and others attending IWCE."

02:03:33   15               Do you see that?

           16    A.   I see that.

           17    Q.   And then you gave a little bit of advice.            You said, "IWCE

           18    is the show at which we can feature our products and project

           19    confidence in our company."         And it says, "If questions arise

02:03:48   20    about these legal matters, the following talking points will

           21    be useful in reassuring people that you talk to that here at

           22    IWCE it's business as usual for Hytera, our dealers, our

           23    partners and our end customers."

           24               Do you see that?

02:04:05   25    A.   I see that.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 164 of 204 PageID #:55365
                                             Yuan - cross by Brown
                                                                                            3530

            1    Q.   So after being sued for trade secret misappropriation, you

            2    had your employees go to a trade show and say:              Business as

            3    usual, no problem, right?

            4    A.   But after, after the allegation, before the investigation,

02:04:21    5    what is wrong with that?

            6    Q.   At this point you'd agree you didn't know whether the

            7    allegations were true or not?

            8    A.   Nobody knows.

            9    Q.   And, well, Motorola knew, didn't they?

02:04:36   10    A.   I don't know.

           11    Q.   Okay.   So you can't say nobody knows, fair?

           12    A.   I don't know.

           13    Q.   And Mr. Kok, he knew, right?

           14    A.   I know Kok.

02:04:46   15    Q.   Mr. G.S. Kok, he knew --

           16    A.   I don't know.

           17    Q.   -- that the allegations were true?

           18    A.   I don't know.

           19    Q.   Mr. Sam Chia knew, right?

02:04:54   20    A.   Nobody knows when Motorola sued Hytera.            And I don't see

           21    any problem from this talking points.           It is totally correct.

           22    Q.   A number of Hytera executives, including G.S. Kok, Y.T.

           23    Kok, Sam Chia, Peiyi Huang, they knew that the allegations

           24    were correct, didn't they?

02:05:16   25    A.   Just, just back up a little bit.          Again, they did some
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 165 of 204 PageID #:55366
                                             Yuan - cross by Brown
                                                                                            3531

            1    wrongdoing when they were in Motorola.            Motorola trained them.

            2    They were still working for Motorola.

            3                So I disagree with your statement to put Hytera

            4    executives.     This is unfair.      Hytera did not know what they

02:05:36    5    did.

            6    Q.     I'm going to just put back on the screen PTX-2232, which

            7    is one of those org charts we talked about.             Mr. Kok was a

            8    vice-president at Hytera, correct?

            9    A.     From 2011.

02:05:49   10    Q.     And he was in charge of the products that are accused in

           11    this case starting from the middle of 2008, wasn't he?

           12    A.     He was, he was.

           13    Q.     And he knew, didn't he?      He knew that Motorola's

           14    allegations were true?

02:06:02   15    A.     What do you mean he knew?      He knew what?

           16    Q.     You said nobody at Hytera knew.        Mr. Kok, Mr. Chia,

           17    Mr. Y.T. Kok knew what they had done, right?

           18    A.     Those individuals, if they did wrong thing, they knew.

           19    Hytera didn't know.

02:06:16   20    Q.     And they were employees, managers and executives of

           21    Hytera, correct?

           22    A.     They joined Hytera after they did those things in

           23    Motorola.

           24    Q.     They didn't put -- you agree with me they couldn't have

02:06:35   25    put Motorola source code in Hytera's products while they were
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 166 of 204 PageID #:55367
                                             Yuan - cross by Brown
                                                                                            3532

            1    at Motorola, right?

            2    A.   They couldn't.

            3    Q.   They did that when they were Hytera managers, executives

            4    and employees, correct?

02:06:46    5    A.   But Hytera didn't know it.

            6    Q.   But they did, and they were managers, executives and

            7    employees; fair?

            8    A.   That, I agree.

            9    Q.   So going back to your talking points, you started off with

02:06:59   10    "Hytera cannot comment on specifics of a matter that is before

           11    the courts," right?

           12    A.   Could you please move it?

           13    Q.   Sure, yeah.     It's right here.      "Hytera cannot comment on

           14    the specifics of a matter that is before the courts," right?

02:07:15   15    A.   Right.

           16    Q.   A lot of people say that when they're sued, right, "No

           17    comment"?

           18    A.   I'm sorry, could you please repeat?

           19    Q.   You've seen on the news when companies are sued for

02:07:26   20    something, often, or people are sued, they'll often say "No

           21    comment," right?

           22    A.   Some companies do.

           23    Q.   Yeah.    And that's what you are saying here, "Hytera cannot

           24    comment on the specifics of a matter that is before the

02:07:39   25    courts"?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 167 of 204 PageID #:55368
                                             Yuan - cross by Brown
                                                                                            3533

            1    A.   When you time to do investigation.

            2    Q.   And that would have been a perfectly acceptable place to

            3    stop, wouldn't it have been?

            4    A.   I do not understand your question.

02:07:49    5    Q.   You could have just stopped at we can't --

            6    A.   What do you mean "stopped"?

            7    Q.   You could have just said to customers who have asked about

            8    the lawsuit, "No comment.        We're investigating.        We don't want

            9    to talk about it."       You could have said that, right?

02:08:01   10    A.   Right.

           11    Q.   But you said more, didn't you?

           12    A.   What do you mean I said more?

           13    Q.   You said, "We believe that the allegations in these

           14    lawsuits are without merit."         That's what you told customers,

02:08:17   15    right?

           16    A.   Right.    Back to March 2017, this is our best

           17    understanding.      There is nothing wrong, sir.

           18    Q.   Your investigation hadn't even started yet.

           19    A.   We said "we believe that."

02:08:29   20    Q.   And you hadn't completed the investigation, right?

           21    A.   Yes.   We believe there is no merit on that.            We need more

           22    time to do the investigation.         That was our attitude.        It's

           23    nothing wrong with it.

           24    Q.   Well, you didn't say "we need more time to investigate."

02:08:46   25    You just said "they're without merit," correct?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 168 of 204 PageID #:55369
                                             Yuan - cross by Brown
                                                                                            3534

            1    A.   Correct.

            2    Q.   And then you did more, didn't you?           You went on and you

            3    blamed Motorola.      Isn't that what you instructed your

            4    employees to do at the trade show?

02:09:03    5    A.   What is wrong with that?        Please read it.      I think the

            6    talking points here back to March 2017 is all correct.

            7    Q.   You, instead of saying "we're going to investigate," you

            8    blamed Motorola by accusing them of choosing the courtroom

            9    over the marketplace and running from legitimate competition.

02:09:24   10    That's what you told your employees to tell customers at IWCE,

           11    correct?

           12    A.   Correct.

           13    Q.   And you said that Motorola was simply trying to intimidate

           14    competitors, correct?

02:09:36   15    A.   Correct.

           16    Q.   Even though it turns out, as you now know sitting on the

           17    stand, that Hytera actually was using Motorola source code,

           18    right?

           19    A.   We didn't know.      Back to March 2017, nobody in Hytera

02:09:50   20    knows what it is.

           21    Q.   And so instead of waiting to find out whether or not it

           22    was true, you just blamed Motorola, right?

           23    A.   No, this is not blame Motorola.          This is our opinion.

           24    Q.   And --

02:10:05   25    A.   We have, we have our right to talk out, to speak out.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 169 of 204 PageID #:55370
                                             Yuan - cross by Brown
                                                                                            3535

            1    IWCE is one of the most important event in our industry.

            2    Motorola choose two weeks before IWCE to file this lawsuit.

            3    And then we have to talk to and explain to our dealers, to our

            4    customers.     So to be frankly, I don't see anything wrong from

02:10:34    5    here.

            6    Q.   Now, you personally actually said these things to

            7    customers at IWCE, too, right?          It wasn't just the employees

            8    that you were directing to do this.           You personally said the

            9    same things at IWCE, didn't you?

02:10:51   10    A.   I cannot recall.

           11                MR. BROWN:    May I approach, Your Honor?

           12                THE COURT:    Yes.

           13    BY MR. BROWN:

           14    Q.   I've handed you what has been marked as PTX-2278, which

02:11:22   15    you see is a document entitled "Let's Grow Together" and

           16    presented by Andrew Yuan.

           17                MR. STRINGFIELD:     Brendon, can we have a copy,

           18    please?

           19                MR. BROWN:    Oh, gosh.     I'm sorry.

02:11:35   20    BY MR. BROWN:

           21    Q.   Is that correct, do you see it's --

           22    A.   That's correct.

           23    Q.   You put on and called "Let's Grow Together"?

           24    A.   Yes.

02:11:41   25    Q.   And you see on the bottom there is a Bates number
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 170 of 204 PageID #:55371
                                             Yuan - cross by Brown
                                                                                            3536

            1    indicating it was produced from Hytera?

            2    A.   Yes.

            3                MR. BROWN:    Good.    Plaintiff moves to admit PTX-2278.

            4                THE COURT:    It is received and may be published.

02:11:54    5            (Exhibit PTX-2278 was received in evidence.)

            6    BY MR. BROWN:

            7    Q.   Now, this is a document that you presented at IWCE 2017,

            8    the same event that we were just talking about, correct?

            9    A.   Yes.

02:12:02   10                MR. STRINGFIELD:      Your Honor, briefly, we would renew

           11    our objection to materials that were produced outside of this

           12    litigation.     We have not seen this document before in this

           13    case.

           14                THE COURT:    Let's have a brief sidebar on the point.

02:12:26   15          (Discussion at sidebar on the record.)

           16                MR. CLOERN:    Your Honor, I've never seen this before.

           17    This was produced in another case, a case in Ohio.               We've

           18    never had a chance to --

           19                THE COURT:    What does it purport to be?

02:12:32   20                MR. BROWN:    It's a document produced by Hytera in a

           21    case in this district.        And there is a joint use agreement.

           22                MR. CLOERN:    There is not a joint use agreement.

           23    There is not.     I never agreed.       You asked me to agree many

           24    times, and I said no, repeatedly said no.            I'll dig out a

02:12:45   25    hundred emails, and you know it.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 171 of 204 PageID #:55372
                                             Yuan - cross by Brown
                                                                                            3537

            1               THE COURT:     What was requested to the witness

            2    regarding the exhibit?

            3               MR. BROWN:     So he's agreed that this is a

            4    presentation that he presented.          I'm going to take him to a

02:12:54    5    statement that he made on the record showing this to

            6    customers.

            7               THE COURT:     What did he say according to you?

            8               MR. BROWN:     Right.    So he said what's here on the

            9    slide, "We're disappointed."         He said, "We're going to respond

02:13:06   10    vigorously, and we'll be vindicated" and then claims Hytera is

           11    built on innovation and again challenges that Motorola is

           12    filing this suit for reasons not having merit --

           13               THE COURT:     How long have you had this exhibit?

           14               MR. BROWN:     This has been --

02:13:22   15               THE COURT:     How long has Motorola had this exhibit?

           16               MR. CLOERN:     Years, Your Honor.

           17               MR. BROWN:     I don't think that's right, because it

           18    says it looks like just --

           19               THE COURT:     You were taken by surprise?

02:13:30   20               MR. CLOERN:     We've never seen it.

           21               THE COURT:     Sustained.

           22               MR. ALPER:     Your Honor, we produced this document.

           23    We have a joint use agreement.

           24               THE COURT:     It just becomes redundant at some point.

02:13:38   25    The witness has been subjected to zealous cross-examination.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 172 of 204 PageID #:55373
                                             Yuan - cross by Brown
                                                                                            3538

            1    And as for the exhibit, that's of relative use.              I thank you

            2    for explaining it.       Certainly, you've put a dozen questions on

            3    the point the jury.       So for two reasons, it takes counsel by

            4    surprise, its use now here today, it comes as a surprise, and

02:14:02    5    it would be redundant.        The jury has heard enough on this

            6    particular point.

            7                But if you want to ask one or two questions beyond

            8    what you have already asked without reference to this exhibit,

            9    you may do that.

02:14:20   10          (End of discussion at sidebar.)

           11    BY MR. BROWN:

           12    Q.   You agree that you made similar statements to those that

           13    you were instructing your employees to make at IWCE to

           14    customers, correct?

02:14:30   15    A.   I did that presentation.

           16                THE COURT:    Can you put that down for a moment.

           17                THE WITNESS:    Okay.

           18    BY THE WITNESS:

           19    A.   I did that presentation.

02:14:41   20    BY MR. BROWN:

           21    Q.   I couldn't --

           22    A.   I did that presentation at IWCE.

           23    Q.   And so is the answer to my question yes, you made similar

           24    statements to customers personally?

02:14:47   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 173 of 204 PageID #:55374
                                             Yuan - cross by Brown
                                                                                            3539

            1               THE COURT:     All right.     Move on to another point

            2    then, counsel.

            3               MR. BROWN:     Yes, Your Honor.

            4    BY MR. BROWN:

02:14:51    5    Q.   Now, one of the reasons that you were willing to, you were

            6    willing to deny these claims is because Hytera is here to

            7    stay, right?     That's a position that you have taken?

            8    A.   Well, of course we are going to stay.           We are, we are

            9    going to grow.      This is my job.

02:15:13   10    Q.   And regardless of what happens in this lawsuit, Hytera is

           11    not going to leave the DMR marketplace according to you,

           12    correct?

           13    A.   Without investigation, why should we?

           14    Q.   And the goal that Hytera has is to become the world number

02:15:30   15    one DMR provider sooner rather than later, right?

           16    A.   We never put "sooner rather than later."            We put we are

           17    going to be the number one in DMR market.

           18    Q.   And the reason that you put out these talking points is

           19    because, at the end of the day, you personally believe that

02:15:59   20    this lawsuit is the best advertisement for Hytera, right?

           21    A.   Could you please repeat the question?

           22    Q.   You believe that this lawsuit and this trial is the best

           23    advertisement for Hytera, correct?

           24    A.   Because I trust Hytera, because I believe Hytera has never

02:16:23   25    done any wrongdoing.       So if Motorola tries to attacking Hytera
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 174 of 204 PageID #:55375
                                             Yuan - cross by Brown
                                                                                            3540

            1    by using the Court, then I believe this is an advertisement of

            2    Hytera, personally.

            3    Q.   And even a two month trial is a great advertisement for

            4    Hytera, correct?

02:16:44    5    A.   No.   I have never said -- I have never treated this trial

            6    as an advertisement of Hytera.

            7               What I am saying is back to March 2017, when this

            8    lawsuit happened, everybody in Hytera trusted Hytera.               We had

            9    the confidence in Hytera.        So we believe Motorola was

02:17:06   10    competing unfairly.

           11    Q.   Now, let's --

           12    A.   I'm very serious, I'm very seriously here in this trial.

           13    I'm not treating this trial as an advertisement.

           14    Q.   So let's talk about --

02:17:20   15               THE COURT:     Have you completed your answer?

           16               THE WITNESS:     Yes.

           17               THE COURT:     All right.     Move on.

           18               MR. BROWN:     Thank you, Your Honor.

           19    BY MR. BROWN:

02:17:25   20    Q.   So let's talk about the attacking in the marketplace.

           21    You'd agree obviously that Hytera wants to take business away

           22    from Motorola, right?

           23    A.   I disagree with your statement.

           24    Q.   Hytera doesn't --

02:17:40   25    A.   We're competing with Motorola, with everybody in the DMR
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 175 of 204 PageID #:55376
                                             Yuan - cross by Brown
                                                                                            3541

            1    market.    We are not just want to get that market share from

            2    Motorola.

            3                Business is business.       Business is competition.           We

            4    are, we are doing DMR business not targeting to anybody else.

02:17:57    5    Q.   And Hytera targets existing large Motorola dealers every

            6    year, right?

            7    A.   Not just Hytera.      Kenwood, Tait, Harris, Kirisun.          This is

            8    a competition.      This is a marketplace.

            9    Q.   I'm asking about Motorola and Hytera.           Can we focus on

02:18:18   10    that?

           11    A.   But I disagree with your statement.

           12    Q.   You disagree that Hytera targets existing large Motorola

           13    dealers in the United States every year?

           14    A.   My answer is yes.      But everybody, like Kenwood, Tait,

02:18:33   15    Kirisun, they are also targeting to Motorola dealers.

           16    Business is business.       It is competition.       It is a

           17    marketplace.

           18    Q.   And it's competition and a marketplace even if Motorola

           19    has to compete against products from Hytera that have Motorola

02:18:50   20    source code in it, right?

           21    A.   This is what we have learned since it's not until this

           22    summer.    And Hytera didn't know it.         That was a wrongdoing

           23    from a small group of people, and they polluted our product.

           24    Q.   And that isn't fair competition though, right?

02:19:07   25    A.   We reacted immediately and we fixed it.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 176 of 204 PageID #:55377
                                             Yuan - cross by Brown
                                                                                            3542

            1    Q.   And as Hytera has competed with Motorola over the last

            2    decade in this market, they always try to be about 8 to 15

            3    percent, priced 8 to 15 percent below Motorola, fair?

            4    A.   No.   In my last deposition I said very clearly this is a

02:19:33    5    result, this is a phenomenon, this is not the reason.               I think

            6    this statement is unfair.

            7    Q.   I'm going to show you your deposition transcript.

            8    A.   Yeah.

            9    Q.   You were asked the question, "And just to make sure I have

02:19:47   10    a clear record."

           11                 MR. STRINGFIELD:    Brandon, can we have a page number?

           12                 MR. BROWN:    182, 11 to 16 of the 5 May 2019.

           13    BY MR. BROWN:

           14    Q.   "And just to make sure I have a clear record.              Is it

02:20:02   15    correct that Hytera's DMR products are always priced 10

           16    percent lower than Motorola's DMR products?"

           17                 And you said, "I think my quote is more precisely

           18    it's always 8 to 15 percent with the varies."

           19    A.   Could you please move it up.

02:20:18   20    Q.   This way?

           21    A.   Yeah, this way.       Let's read everything.       Okay.    Let's read

           22    it completely.

           23    Q.   "Let's mark this as Exhibit 13"?          I don't think that that

           24    was about --

02:20:27   25                 MR. CLOERN:    Your Honor, it sound like Mr. Yuan is
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 177 of 204 PageID #:55378
                                             Yuan - cross by Brown
                                                                                            3543

            1    requesting a copy of his transcript so he can give further

            2    context.

            3                 THE COURT:   Yes.    And you have the opportunity with

            4    respect to Rule 106, if not others, to expand the questions

02:20:42    5    and answers being put to the witness, questions that might

            6    precede the issue and questions that might follow the issue in

            7    order to have a more comprehensive answer to the various

            8    questions being asked in order to develop the point more

            9    comprehensively.

02:21:01   10                 And I think that is what the witness himself is

           11    trying to do.

           12                 MR. BROWN:   Is there a section that you would like me

           13    to read to the witness?

           14                 MR. STRINGFIELD:     No.   Thank you.

02:21:09   15                 MR. BROWN:   Okay.

           16    BY MR. BROWN:

           17    Q.   Maybe your counsel will find -- what I have on the page

           18    doesn't look like it gets to what you are --

           19    A.   Okay.    Can I explain something?

02:21:18   20    Q.   Yes, please, yes.

           21                 THE COURT:   Yes.    Go on.

           22                 THE WITNESS:   In the deposition, what I said was

           23    because --

           24                 THE COURT:   Do you have a copy of the deposition in

02:21:25   25    your hand here?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 178 of 204 PageID #:55379
                                             Yuan - cross by Brown
                                                                                            3544

            1                THE WITNESS:    I cannot bring anything here today.

            2                THE COURT:    No.   Do you have it on your screen?

            3                THE WITNESS:    I have a screen here.

            4                THE COURT:    Okay.    Can you read it in the language,

02:21:33    5    in its language?

            6                THE WITNESS:    I can.

            7                THE COURT:    All right.     You can explain your

            8    answer --

            9                THE WITNESS:    Yeah.

02:21:37   10                THE COURT:    -- by reference to exhibit or you can go

           11    beyond the exhibit.

           12                THE WITNESS:    Okay.    Thank you, sir.

           13    BY THE WITNESS:

           14    A.   I mentioned 8 to 15 percent lower on price.             And in the

02:21:50   15    same depo I explained very clearly this is the phenomenon,

           16    this is the result, this is not a reason.

           17                The reason the product from Hytera is 8 to 15 percent

           18    lower than Motorola is because the efficiency, it's because of

           19    the competitive cost.

02:22:10   20    BY MR. BROWN:

           21    Q.   And so if I understand your testimony --

           22    A.   I think --

           23    Q.   Sorry.

           24    A.   I think there is some problem caused because of language,

02:22:22   25    because English is not my native language.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 179 of 204 PageID #:55380
                                             Yuan - cross by Brown
                                                                                            3545

            1                 I realized that immediately in my depo and I

            2    explained.     I'm very disappointed that you are not showing the

            3    whole story.

            4    Q.   Okay.    Well, let's -- we want to get the whole story.

02:22:34    5    A.   Okay.

            6    Q.   So let me --

            7    A.   All right.

            8    Q.   Let me try to replay what you are saying.            You are saying

            9    that it is incorrect that Hytera has lowered its prices, has

02:22:44   10    basically offered lower product prices to attract customers in

           11    the U.S., and that is not Hytera's strategy?

           12    A.   It is incorrect.

           13    Q.   Okay.

           14                 MR. BROWN:   May I approach, Your Honor?

02:22:53   15                 THE COURT:   Yes.

           16    BY MR. BROWN:

           17    Q.   I've handed you what has been marked as PTX-2296.              This is

           18    a document.     Do you see on the very bottom it's got the Hytera

           19    Bates number?

02:23:27   20    A.   Yes.

           21    Q.   And so it's produced from Hytera's files?

           22    A.   I'm sorry?

           23    Q.   So the Bates number, it has the Bates number indicating

           24    it's from Hytera's files?

02:23:38   25    A.   Yes, yes.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 180 of 204 PageID #:55381
                                             Yuan - cross by Brown
                                                                                            3546

            1                MR. BROWN:    Plaintiff moves to admit PTX-2296.

            2                THE COURT:    It is received and may be published.

            3           (Exhibit PTX-2296 was received in evidence.)

            4    BY MR. BROWN:

02:23:45    5    Q.   PTX-2296 is a document sent by Hytera to the Internal

            6    Revenue Service.      Do you see that?

            7    A.   Can I have some time to have a quick look?

            8    Q.   Of course.

            9    A.   Yes, sorry.

02:24:37   10    Q.   If you need more time, just ask.

           11    A.   Please.    What is your question?

           12    Q.   So we'll start with the basics.          It's a letter from May

           13    23, 2018, right?

           14    A.   Right.

02:24:47   15    Q.   From the accountancy that Hytera uses, right?

           16    A.   Right.

           17    Q.   Crowe Horwath?

           18    A.   Yes.

           19    Q.   And it's essentially challenging a determination made by

02:25:00   20    the IRS in terms of how much in taxes Hytera America owed,

           21    right?

           22    A.   What do you mean "determination"?

           23    Q.   The IRS made a determination that Hytera owed more taxes,

           24    and so Hytera was providing details as to why they didn't owe

02:25:15   25    those taxes.     Does that sound right?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 181 of 204 PageID #:55382
                                             Yuan - cross by Brown
                                                                                            3547

            1    A.   That was, yeah, that was a discussion between Hytera

            2    finance department and the accountancy firm.

            3               MR. CLOERN:     Your Honor, can we have a brief sidebar?

            4               THE COURT:     Yes.

02:25:41    5          (Proceedings at sidebar on the record.)

            6               MR. CLOERN:     I'm sorry, Your Honor, we just don't

            7    know where this is going.        To the extent this is not a tax

            8    dispute that could reflect -- I don't know how it reflects,

            9    because this has never been an issue in this case.               But I'm

02:25:51   10    not saying anything.       I just don't know where you are going.

           11               THE COURT:     Part of the issue is whether you've got

           12    the right person on the stand to answer the questions you

           13    intend to put to him.

           14               MR. BROWN:     This is from his files.        He was

02:26:02   15    personally involved in this.         He is making factual statements

           16    to the IRS about Hytera.

           17               THE COURT:     So it's offered as a statement of a

           18    party?

           19               MR. BROWN:     Yes, absolutely.

02:26:09   20               THE COURT:     I will exclude it in terms of Rule 403.

           21    The probative value is substantially outweighed by the danger

           22    of unfair prejudice, confusion of the issues and additional

           23    time in a trial already 23 days long and working towards two

           24    or three more weeks.

02:26:23   25               So the objection to its use is sustained.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 182 of 204 PageID #:55383
                                             Yuan - cross by Brown
                                                                                            3548

            1                 MR. BROWN:   Your Honor, if I may, it impeaches a

            2    statement the witness recently just made.

            3                 THE COURT:   The motion to reconsider the ruling is

            4    denied.

02:26:34    5                 (End of discussion at sidebar.)

            6    BY MR. BROWN:

            7    Q.   Okay.    Now, you have a slide that you were showing earlier

            8    here about Hytera's headquarters, right?

            9    A.   Yes.

02:26:59   10    Q.   And Hytera recently laid a foundation for a new

           11    headquarters building in Shenzhen, right?

           12    A.   Right.

           13    Q.   And that building, is that -- are these pictures here of

           14    the new building?

02:27:10   15    A.   No.

           16    Q.   These are the older building?

           17    A.   The old building.

           18    Q.   Okay.    And the new building, has it opened yet?

           19    A.   No.

02:27:17   20    Q.   Okay.    When does it open?

           21    A.   It was expected in 2021.

           22    Q.   And you know that the building, the investment that Hytera

           23    made in that building was over ¥3 billion yuan, right?

           24    A.   Not yet, not yet.      We just bought the land yet, okay.

02:27:33   25    Q.   The total investment though to buy the land, build
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 183 of 204 PageID #:55384
                                             Yuan - cross by Brown
                                                                                            3549

            1    everything is going to be about ¥3 billion Chinese yuan,

            2    right?

            3    A.   I don't have the accurate number.          But I can tell you, we

            4    bought the land, but we haven't invest that much so far.

02:27:48    5    Q.   But you intend to?

            6    A.   If we are capable.

            7    Q.   Now, we've talked about how DMR is an important product to

            8    Hytera in the United States, right?

            9    A.   It is important.

02:28:02   10    Q.   And you've worked for Hytera for a very long time, about a

           11    decade?

           12    A.   Ten years plus.

           13    Q.   And you've climbed through the corporate ladder at Hytera,

           14    right?

02:28:14   15    A.   I did.

           16    Q.   And you moved all over the world for Hytera, right?

           17    A.   Three continents:      Europe, North America, South America.

           18    Q.   And did you -- and China as well?

           19    A.   But, you know, when, when I joined Hytera, it's already

02:28:31   20    international department, so I always do business overseas.

           21    Q.   Okay.    And you're loyal to the company, right?

           22    A.   Yes, I am.

           23    Q.   You want the company to do well?

           24    A.   Yes, I am.

02:28:45   25    Q.   And one of your jobs, your primary job is to make sure the
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 184 of 204 PageID #:55385
                                             Yuan - cross by Brown
                                                                                            3550

            1    company can sell its products; fair?

            2    A.   Yes.   That's my job.

            3    Q.   And in the United States at least, that's a lot of that

            4    are the DMR products right?

02:29:00    5    A.   I'm sorry?

            6    Q.   In the United States at least, a lot of those sales are

            7    DMR products, right?

            8    A.   In the United States, yes.

            9    Q.   And the company obviously compensates you for your time

02:29:12   10    with the company, right?

           11    A.   Yes.   I'm working for the company.          The company pay me.

           12    Q.   And one form of compensation that you get is through

           13    stock, right?

           14    A.   Through stock.

02:29:22   15    Q.   Stock, shares of Hytera.

           16    A.   Yes.

           17    Q.   Right.    And you had some shares that you purchased when

           18    Hytera IPO'd, right?

           19    A.   Yes.

02:29:32   20    Q.   And you also have a chance if you hit certain targets to

           21    get another approximately half a million shares of Hytera,

           22    right?

           23    A.   Yes, but hang on.      This kind of incentive plan is not just

           24    to a small group of people.         The beneficial, this covered,

02:29:53   25    this scheme covered hundreds of people.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 185 of 204 PageID #:55386
                                             Yuan - cross by Brown
                                                                                            3551

            1    Q.   And --

            2    A.   It's just like other public companies.            It's nothing

            3    special.

            4    Q.   And the sales targets that you have to hit in order to get

02:30:06    5    the 500,000 shares, those include sales of DMR in the U.S.,

            6    right?

            7    A.   Why don't you -- why don't we change to talk about this

            8    scheme, not just myself.        It sounds weird.       This is not a

            9    scheme particularly for me to sell DMR in the United States.

02:30:26   10    Q.   I'm not calling --

           11    A.   This is a scheme for hundreds of the beneficials, only,

           12    only if the company, the company can hit target.              Let's, let's

           13    make this right.

           14    Q.   Okay.    If the company hits a target, you will receive

02:30:41   15    500,000 shares?

           16    A.   In five or six years' time.

           17    Q.   In five or six years?

           18    A.   In five or six years' time.         And I am only one of them.

           19    Q.   Of course.     And right now Hytera's stock is valued at

02:30:56   20    about ¥9 yuan per share, right?

           21    A.   You mean U.S. dollars or RMB?

           22    Q.   RMB.

           23    A.   RMB is around 9.      So it's something like 1.4, 1.3 quarters

           24    per share.

02:31:10   25    Q.   And so if you make the sales target, that 500,000 shares
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 186 of 204 PageID #:55387
                                             Yuan - cross by Brown
                                                                                            3552

            1    would be about $800,000 U.S., correct?

            2    A.   It's like 1 point --

            3    Q.   1.25?

            4    A.   1.3, so 500,000 is like $650,000 U.S. dollars in six

02:31:30    5    years.    And you have to hit a target every year.

            6    Q.   They're making you work for it?

            7    A.   They make it difficult.

            8    Q.   And Hytera's stock has hit much higher than what it is

            9    right now, right?

02:31:43   10    A.   At the peak time, yes.

           11    Q.   It was 22 at the peak time, right?

           12    A.   Stock market is always changed.          So I'm working hard, but

           13    I'm not just working for that.          Let me make it sure.

           14    Q.   And so at the peak time, Hytera's stock hit about ¥22 RMB?

02:32:02   15    A.   Yes.    At a lower time it was 6.2.        In last year, in 2018,

           16    the lowest point was 6.2.

           17    Q.   And if it were to hit ¥22 RMB again, then your shares, the

           18    500,000 that you get in five or six years, that would be worth

           19    $1.5 million U.S. dollars approximately, right?

02:32:24   20    A.   To achieve that, the whole company, we have to hit a

           21    target consistently in five or six years, okay.              There is a

           22    precondition there.       And today the share price is $1.3 per

           23    share.

           24    Q.   And if it goes up to where it was before, your share is to

02:32:46   25    be worth 1.5 million, right?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 187 of 204 PageID #:55388
                                             Yuan - cross by Brown
                                                                                            3553

            1    A.   I don't do that speculation.         I'm not going to do this

            2    speculation.

            3    Q.   Is it speculation or is it just math?

            4    A.   Speculation.     I don't do this imagination, because today

02:33:00    5    the price is 9.      It's not 22.

            6    Q.   And if it was 22 though, if you had half a million shares

            7    of Hytera stock at ¥22 RMB a share, that would be worth

            8    approximately 1.5 million?

            9    A.   And the precondition is I have to consistently hit a

02:33:16   10    target for five or six years.         This is not a one-year thing.

           11    This is not a one off.        So, again, this is an allocation.

           12    This is a right to buy, but there is a risk.             So far I don't

           13    have $1 million U.S. dollars.

           14    Q.   So far.

02:33:34   15    A.   I wish, I wish I have.

           16    Q.   So my question is simply, is that right, that half a

           17    million shares --

           18    A.   I'm not going to answer that question because this is

           19    imagination.     I wish I have, but I do not.

02:33:48   20    Q.   So you won't, you won't answer my question?

           21    A.   No.    Okay.   Yes, if that happens, okay.         Let me put it

           22    this way, yes, if that happens.          But so far it has not

           23    happened.

           24                MR. BROWN:    No further questions for this witness.

02:34:03   25    Thank you, Your Honor.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 188 of 204 PageID #:55389
                                        Yuan - redirect by Stringfield
                                                                                            3554

            1                THE COURT:    Redirect?

            2                MR. STRINGFIELD:     May I proceed, Your Honor?

            3                THE COURT:    Proceed.

            4                MR. CLOERN:    Dan Stringfield on behalf of Hytera.

02:34:33    5                              REDIRECT EXAMINATION

            6    BY MR. STRINGFIELD:

            7    Q.   Mr. Yuan, just before I stepped up here, you were speaking

            8    with counsel about the potential to earn stock based on

            9    certain performance of the company.           Do you remember that?

02:34:44   10    A.   I remember.

           11    Q.   I think on direct you testified about the portion -- let

           12    me back up.

           13                Your ability to get stock is based on the overall

           14    company performance, is that right?

02:34:55   15    A.   That's right.

           16    Q.   And I think on direct you testified that today DMR

           17    terminals are about 12 percent of the company's revenue?

           18    A.   Yes.

           19    Q.   And I think you also told us that the DMR terminal

02:35:10   20    products that are specifically accused in this case are 8

           21    percent --

           22    A.   Yes.

           23    Q.   -- of the company's overall revenue?

           24    A.   8 percent.

02:35:16   25    Q.   Less than 10 percent of the company's revenues based on
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 189 of 204 PageID #:55390
                                        Yuan - redirect by Stringfield
                                                                                            3555

            1    what is accused in this case, is that right?

            2    A.   Correct.

            3    Q.   Mr. Yuan, you were also talking with counsel about the

            4    IWCE bulletin in 2017.        Do you remember that?

02:35:37    5    A.   Yes.

            6    Q.   And I'll put it on the Elmo.         It was PTX-2277.       Do you

            7    remember discussing that with counsel?

            8    A.   Yes, I remember.

            9    Q.   And I think you told us that this IWCE announcement was

02:35:57   10    right around the time that Motorola filed the lawsuit in this

           11    case, isn't that right?

           12    A.   In 10 days or two weeks' time.          You know, the IWCE

           13    normally is like, I remember we were sued in the middle of

           14    March, normally the IWCE is at the end of March.

02:36:18   15    Q.   And, Mr. Yuan, is the -- so the timing of the lawsuit, was

           16    it, I think you just told us was just before the IWCE

           17    conference, is that right?

           18    A.   About 10 days before IWCE.

           19    Q.   Is IWCE an important conference in your industry?

02:36:35   20    A.   In our industry, in this niche market, in the radio

           21    communication niche market, IWCE is the most event in North

           22    and South America.       And also the customers from Europe, from

           23    Asia, from Africa come, come to join.           So the visitors of IWCE

           24    is from all around the world.

02:37:00   25    Q.   And the accused products that Motorola, or at least a good
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 190 of 204 PageID #:55391
                                        Yuan - redirect by Stringfield
                                                                                            3556

            1    portion of the accused products that Motorola asserts in this

            2    case were first sold by Hytera in March of 2010, is that

            3    right?

            4    A.   Yes.

02:37:15    5    Q.   And G.S. Kok, who is accused of bringing Motorola

            6    confidential information over to Hytera, he started at Hytera

            7    in February of 2008, is that right?

            8    A.   Correct.

            9    Q.   And Motorola filed this lawsuit not until March of 2017,

02:37:35   10    is that right?

           11    A.   Correct.

           12    Q.   Right before one of the most important conferences in your

           13    industry?

           14    A.   Yes.

02:37:41   15    Q.   Are you aware, Mr. Yuan, that Motorola has asserted that

           16    it intends to, at least in May of 2016, that Motorola had an

           17    internal communication where they stated that they wanted to

           18    play unfair in competition with Hytera?            Are you aware of

           19    that?

02:38:07   20    A.   I'm not.

           21                MR. STRINGFIELD:     Mr. Montgomery, can we have

           22    DTX-4362, please.

           23    BY MR. STRINGFIELD:

           24    Q.   It's an internal Motorola communication, May 2016.               It

02:38:41   25    says, "The status quo doesn't work anymore."
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 191 of 204 PageID #:55392
                                        Yuan - redirect by Stringfield
                                                                                            3557

            1               THE COURT:     Was this produced by Motorola, counsel?

            2               MR. STRINGFIELD:      This was produced by Motorola and

            3    this has already been an admitted exhibit in this case and has

            4    already been published to the jury.

02:38:51    5               THE COURT:     Proceed.

            6               MR. STRINGFIELD:      Thank you, Your Honor.

            7               MR. BROWN:     Your Honor, we'd just make a foundation

            8    objection.     It's an internal Motorola document.

            9               THE COURT:     It's already in.

02:38:55   10               MR. BROWN:     But the witness has never seen it, so no

           11    questions were --

           12               THE COURT:     You can ask questions of the witness.

           13               MR. STRINGFIELD:      Thank you, Your Honor.

           14    BY MR. STRINGFIELD:

02:39:00   15    Q.   Mr. Yuan, do you see where this document says "The status

           16    quo doesn't work anymore - we have to play unfair, go harder

           17    at the low end, business as usual results in growing Hytera -

           18    if there are opportunities to erode MSI business, it's better

           19    it's Vertex" -- which you understand is a Motorola subsidiary

02:39:23   20    now, right?

           21    A.   Yes, I see that.

           22    Q.   -- "versus a competitor."

           23               Did you know that Motorola was making statements

           24    along these lines in May 2016 before it filed a lawsuit

02:39:33   25    against Hytera in this case in March 2017?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 192 of 204 PageID #:55393
                                        Yuan - redirect by Stringfield
                                                                                            3558

            1    A.   Now I understand it.

            2                 MR. STRINGFIELD:    You can take that down.

            3    BY MR. STRINGFIELD:

            4    Q.   Back to the IWCE document, PTX-2277, counsel was asking

02:40:04    5    why Hytera was denying these allegations just after receiving

            6    the lawsuit.     Do you remember him asking you about that?

            7    A.   Because IWCE is one of the most important event in our

            8    industry, Motorola started this lawsuit, Motorola filed this

            9    lawsuit 10 days before IWCE.         So for sure our customers, our

02:40:28   10    dealers and our employees, they will ask us about this lawsuit

           11    during the IWCE.

           12    Q.   And --

           13    A.   So we were seriously treating this suit before any

           14    investigation.      Those are the talking points.         That's just

02:40:46   15    simple like that.

           16    Q.   And in these talking points, it sounds like Hytera just

           17    received these allegations, was going to deny the allegations,

           18    is that fair?

           19    A.   It is not deny.

02:40:57   20    Q.   Okay.

           21    A.   We needed time to do investigation.           This is not denied.

           22    Q.   And I think you told us on cross-examination that at the

           23    time you received these allegations, that Hytera didn't know

           24    whether Motorola's allegations were true or not.              Do you

02:41:12   25    remember that?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 193 of 204 PageID #:55394
                                        Yuan - redirect by Stringfield
                                                                                            3559

            1    A.   That's correct.

            2    Q.   And then counsel said, I think he asked you if G.S. Kok,

            3    if he knew whether these allegations were true.              Do you

            4    remember him asking that?

02:41:22    5    A.   I remember.

            6    Q.   Are you aware that Mr. G.S. Kok was actually personally

            7    named in that complaint that was filed, not named as party,

            8    but named within the body of the complaint against Hytera that

            9    was filed by Motorola in March 2017?           Are you aware of that?

02:41:39   10    A.   I understand.

           11    Q.   And I think you told us on direct that the former

           12    Motorolans over the course of their bad conduct at Hytera had

           13    actively concealed and disguised their bad conduct from

           14    Hytera, isn't that also right?

02:41:55   15    A.   That's true.

           16    Q.   So when this complaint was filed against Hytera in March

           17    2017, specifically naming G.S. Kok, Sam Chia and Y.T. Kok,

           18    would you have expected any of them to you have put their

           19    hands up and said, "Hey, guys, they're right, we did it"?

02:42:15   20    A.   It is not possible.

           21               MR. STRINGFIELD:      You can take that down,

           22    Mr. Montgomery.

           23    BY MR. STRINGFIELD:

           24    Q.   You remember on cross-examination counsel was pointing to

02:42:33   25    questions in your deposition where it was talking about an 8
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 194 of 204 PageID #:55395
                                          Yuan - redirect by Stringfield
                                                                                            3560

            1    to 15 percent lower price range.           And I think you were asking

            2    for more of your deposition so you could more fully explain

            3    what the discussion was.         Do you remember that?

            4    A.   I remember.

02:42:49    5    Q.   It's page 156 of Mr. Yuan's May 14, 2019 deposition

            6    starting at line 17:

            7                 Question:    "I remember you saying that in the ITC.

            8    I'm just talking about price for the moment.              I'm not asking

            9    about who wins the market and why.           I'm just asking about

02:43:20   10    price."

           11                 This is the Motorola lawyer asking you a question,

           12    right?

           13    A.   Yes.

           14    Q.   "In terms of price, the 8 to 15 percent range that you

02:43:28   15    just described as a target, that applies to Hytera's DMR

           16    products; is that right?"

           17                 Your answer:     "No.   As the result.       It's not a

           18    target.     It's a result.      It's the statistics post-sales."

           19                 Do you see that written here?

02:43:43   20    A.   I do.

           21    Q.   What did you mean by "It's not a target.             It's a result"?

           22    A.   As I explained in my direct, we used two steps to set up

           23    our price.     The first step is to use the cost of labor and the

           24    materials, plus the cost from R&D, plus the operational cost.

02:44:03   25    And we have put a high margin.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 195 of 204 PageID #:55396
                                        Yuan - redirect by Stringfield
                                                                                            3561

            1               And the second step is to use the competitive

            2    intelligence to set up a correct price, because if we set it

            3    too low, we lost margin; if we set it too high, we won't be

            4    competitive.

02:44:19    5               So we don't use 8 to 15 percent as our strategy to

            6    set up price.     That's wrong.      This is a result.       This is a

            7    statistics.     Why?   Because, because of the difference of the

            8    companies, you have different efficiency, and you have

            9    different competitive advantage.

02:44:43   10    Q.   And would those differences include global macroeconomics

           11    and the price of labor and materials in China versus other

           12    places in the world?

           13    A.   Yes or no.     Yes, the cost in different places is

           14    different.     But this is not the only reason.          Motorola, they

02:45:01   15    also have a factory in Asia, in Malaysia, in China.

           16    Q.   Mr. Yuan, I am going to show you a document you discussed

           17    on direct -- or excuse me, on cross-examination with counsel.

           18    It's DTX-3109.

           19               This was regarding the license negotiations between

02:45:25   20    Motorola and Hytera for the DMR license.            Do you remember

           21    discussing this with counsel on cross?

           22    A.   Yes, I remember.

           23    Q.   So the first sentence in this email -- and you weren't

           24    copied on this email, were you?

02:45:43   25    A.   I wasn't.    That was April 2008.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 196 of 204 PageID #:55397
                                        Yuan - redirect by Stringfield
                                                                                            3562

            1    Q.   Before?

            2    A.   I joined in 2009.

            3    Q.   Do you understand whether besides the DMR license between

            4    Motorola and Hytera there are other intellectual property

02:45:57    5    licenses between Motorola and Hytera related to other digital

            6    technology?

            7    A.   Yes, TETRA.

            8    Q.   TETRA?

            9    A.   TETRA.

02:46:04   10    Q.   So the first sentence of this email says, "With the issue

           11    on TETRA agreement closed."         Do you see that?

           12    A.   I do.

           13    Q.   Does that indicate to you that Hytera had recently closed

           14    or signed off on the license for the TETRA technology with

02:46:20   15    Motorola?

           16    A.   Yes.

           17    Q.   And then the sentence continues, "We can now focus on the

           18    DMR cross license agreement."         Do you see that?

           19    A.   I do.

02:46:29   20    Q.   And I think on direct you and I discussed that Hytera was

           21    negotiating this license for the DMR technology for a period

           22    of years.     Do you remember that?

           23    A.   Yes.

           24    Q.   It was over the course of, I think you told us 2007 to

02:46:41   25    2010?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 197 of 204 PageID #:55398
                                        Yuan - redirect by Stringfield
                                                                                            3563

            1    A.   Yes.

            2    Q.   And when you're negotiating for something, I think that

            3    means you are trying to get better terms, you know, negotiate

            4    a better price or better other sort of contract terms with the

02:46:54    5    other side, is that accurate?

            6    A.   Yes.

            7    Q.   And so in the spirit of negotiating better terms, the

            8    email continues, "Hytera is keen to work with Motorola to

            9    promote the DMR standard."         That's the standard that in 2008

02:47:12   10    Motorola was seeking to make the dominant standard, is that

           11    right?

           12    A.   That's right.

           13    Q.   And Hytera was going to work with Motorola to promote that

           14    Motorola DMR standard on a worldwide basis.             Is that what it

02:47:26   15    says here?

           16    A.   Yes.

           17    Q.   And I think you told us in cross-examination with counsel

           18    that Motorola desired Hytera's help to assist with promoting

           19    DMR on a worldwide basis, isn't that right?

02:47:42   20    A.   That's right.

           21    Q.   And then I think, you know, we talked about the license

           22    earlier, and when we were talking about the terms of the DMR

           23    license, I think you told us Hytera pays to Motorola $3 per

           24    portable --

02:48:10   25    A.   Repeater.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 198 of 204 PageID #:55399
                                        Yuan - redirect by Stringfield
                                                                                            3564

            1    Q.   -- or mobile and then $15 per repeater?

            2    A.   Yes.

            3    Q.   But you're aware in this lawsuit for the trade secrets

            4    Motorola is seeking 100 percent, all of the profits that

02:48:26    5    Hytera makes on its DMR radios.          Do you understand that?

            6    A.   I'm aware.

            7    Q.   And then just before discussing that document with

            8    counsel, you discussed PTX-2270.          Do you remember that?

            9    A.   I remember.

02:49:10   10    Q.   And so this was, I think you told us, a meeting of Hytera,

           11    in Hytera United States of Hytera U.S. sales executives?

           12    A.   I can only recall two names.

           13    Q.   Okay.

           14    A.   Carlos and Simon.

02:49:28   15    Q.   And it's captioned "Hytera America Meeting Summary,"

           16    right?

           17    A.   Yeah.    The venue was conference room.         So that's in Miami

           18    in Miramar.

           19    Q.   Okay.    And so this is a communication written by United

02:49:43   20    States-based salespeople about the United States two-way radio

           21    market, would you agree with that?

           22    A.   Some of them, for example, Carlos, he is not even from

           23    sales.    He's responsible for logistics.

           24    Q.   But these are employees of the United States entity who

02:50:00   25    are concerned about two area sales in the United States
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 199 of 204 PageID #:55400
                                        Yuan - redirect by Stringfield
                                                                                            3565

            1    market.    Do you agree with that?

            2    A.   I agree.

            3    Q.   Okay.

            4                 THE COURT:   Those are statements made by somebody who

02:50:08    5    is employed by your wholly owned subsidiary?

            6                 THE WITNESS:   Sir, okay, let me explain.

            7                 THE COURT:   You can say "yes" or "no" to that one.

            8                 THE WITNESS:   I'm sorry?

            9                 THE COURT:   You may answer that one "yes" or "no."

02:50:22   10    It's fairly simple.

           11                 THE WITNESS:   You mean --

           12                 THE COURT:   Read back the question if you will.

           13          (Record read.)

           14                 THE WITNESS:   Yes.

02:50:33   15                 THE COURT:   Proceed.

           16                 MR. STRINGFIELD:    Thank you, Your Honor.

           17    BY MR. STRINGFIELD:

           18    Q.   So in this memo by U.S. based sales executives, they're

           19    talking about catching Motorola.          Do you see that?

02:50:43   20    A.   "To catch to."

           21    Q.   Right.    So these are U.S. sales executives trying to catch

           22    Motorola in the United States where Motorola is the dominant

           23    two-way radio manufacturer, right?

           24    A.   Right.

02:50:55   25    Q.   And so to catch Motorola, they're talking about DMR.                  Do
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 200 of 204 PageID #:55401
                                        Yuan - redirect by Stringfield
                                                                                            3566

            1    you see that?

            2    A.   I see that.

            3    Q.   Why would U.S. sales executives trying to catch Motorola

            4    in the United States be focused on DMR?

02:51:06    5    A.   That's correct.

            6    Q.   Why would they, why would they be focused on DMR?

            7    A.   Back to 2007, the best market for DMR was in United

            8    States.     The best market for dPMR is in Mexico and Europe.               So

            9    for any company, for any company, if you are trying to be

02:51:32   10    successful in the United States, DMR is your choice.               But,

           11    again, that does not mean back in 2007 DMR is already the

           12    mainstream dominant standard for the world.

           13    Q.   So it's --

           14    A.   That's wrong.

02:51:49   15    Q.   So it sounds like the competitive environment for DMR

           16    versus dPMR is different depending on what part of the world

           17    you are considering just inside of the United States or the

           18    rest of the world?

           19    A.   Exactly, exactly.      In Mexico, in Japan, in Europe, Kenwood

02:52:06   20    and Icom, they were doing extremely well.            They were doing

           21    very well.

           22    Q.   And you mentioned the -- one last question.             You mentioned

           23    product marketing engineers?

           24    A.   Yes.

02:52:26   25    Q.   Just to be clear, these are not engineers who are doing
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 201 of 204 PageID #:55402
                                             Yuan - recross by Brown
                                                                                            3567

            1    research and development?

            2    A.    They are not.    They are pre-sales engineers.

            3                  MR. CLOERN:   I pass the witness, Your Honor.

            4                  Thank you, Mr. Yuan.

02:52:37    5                  MR. BROWN:    Very briefly, Your Honor.

            6                  THE COURT:    You have a few more questions?

            7                  MR. BROWN:    Yes, Your Honor.

            8                                RECROSS-EXAMINATION

            9    BY MR. BROWN:

02:52:43   10    Q.    I just want to ask you two follow-up questions.

           11                  Is it a correct statement that while Hytera U.S.

           12    offers a quality reliable product, Hytera United States

           13    entities, it is not sufficiently differentiated from its

           14    competitors' products, which coupled with low brand

02:53:19   15    recognition means that competing on the nature of its products

           16    is not an effective strategy?          Do you agree with that

           17    statement?

           18    A.    I have never seen that statement.          Could you please show

           19    me?

02:53:28   20    Q.    I'm just asking whether you agree with it.            Do you agree

           21    with the statement that Hytera's product is not sufficiently

           22    differentiated from its competitors' products?

           23    A.    I need translator for that.         It's a long question.       I need

           24    translator for that one.

02:53:41   25    Q.    Yeah.    Do you want me to ask that again?
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 202 of 204 PageID #:55403
                                              Yuan - recross by Brown
                                                                                            3568

            1    A.     Yes.

            2    Q.     So why don't I break it down.

            3                  Is it correct that Hytera's product in the United

            4    States is not sufficiently differentiated from its

02:53:53    5    competitors' products?

            6    A.     (Through interpreter)         I do not agree with that.

            7    Q.     And is it correct that in order to develop its market in

            8    the United States, Hytera offered lower product prices to

            9    attract customers?

02:54:18   10    A.     (Through interpreter)         I totally disagree with that.

           11                  MR. BROWN:    No further questions, Your Honor.

           12                  MR. STRINGFIELD:       No questions, Your Honor.

           13                  THE COURT:    You may step down.

           14                  Is this gentlemen going to be recalled for any

02:54:37   15    reason?

           16                  MR. CLOERN:    We do not believe so, Your Honor.         We

           17    have no plans.

           18                  THE COURT:    So we wish you well and a safe trip back

           19    to China.

02:54:45   20                  THE WITNESS:     No.    I'm going to Florida.    Thank you,

           21    sir.

           22                  THE COURT:    No good deed goes unpunished.

           23           (Witness excused.)

           24                  THE COURT:    Yes, I've looked at the schedule for

02:54:56   25    tomorrow.      I think we can start at 10 o'clock.
       Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 203 of 204 PageID #:55404
                                           Yuan - recross by Brown
                                                                                            3569

            1               So members of the jury, tomorrow at 10:00.             And there

            2    are a few unrelated matters that won't take too much time.                  So

            3    10:00 o'clock tomorrow.        You are free.

            4          (Jury out.)

02:55:30    5               THE COURT:     All right.     Will we need the interpreters

            6    for tomorrow?

            7               MR. CLOERN:     No, Your Honor.

            8               THE COURT:     Is that right?

            9               MR. ALPER:     No, Your Honor.

02:55:37   10               THE COURT:     Did you hear that?

           11               THE INTERPRETER:       Yes.

           12               THE COURT:     Thank you very much for being here.

           13               THE INTERPRETER:       Thank you, Your Honor.

           14               THE COURT:     And who is the next witness tomorrow, I

02:55:42   15    mean?

           16               MR. CLOERN:     Jeff Spaeth by deposition.

           17               THE COURT:     By deposition.      And do you have a live

           18    witness lined up after that.

           19               MR. CLOERN:     Dale Rublaitus, who is a Motorola

02:55:55   20    employee that we'll be calling.

           21               THE COURT:     Okay.    So one on film and one live?

           22               MR. CLOERN:     That's right.

           23               THE COURT:     All right.     Tomorrow at 10:00.

           24               Thank you, counsel.

02:56:09   25               Mr. Fulbright, file this note from the juror.
Case: 1:17-cv-01973 Document #: 804 Filed: 12/20/19 Page 204 of 204 PageID #:55405
                                    Yuan - recross by Brown
                                                                                     3570

     1               THE CLERK:     Thank you.

     2          (Adjournment 3:55 p.m. until 10 a.m., December 20, 2019.)

     3

     4                                  * * * * * * * * *

     5

     6                                   CERTIFICATE

     7

     8               I certify that the foregoing is a correct transcript

     9          from the record of proceedings in the above-entitled

    10          matter.

    11          /s/ JENNIFER COSTALES, CRR, RMR               12/18/19

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
